                                                                                       EXHIBIT A
Case Administration
Date          TKPR Name              Client            Matter Base Amt      Bs Hrs Narrative
    4/22/2016 Knapp, John R.                  565080         1      $315.00     0.7 Review docket and pleadings for upcoming deadlines and events (.3); analysis re case status and 
    4/25/2016 Groshong, Geoffrey              565080         1      $400.00     0.8 Conference with Mr. Northrup re pending motions (.1); review Grunbaum articles about defamation 
                                                                                    judgment against NW Territorial Mint (.1); e‐mail communication with librarian with request for 
                                                                                    docket and certain pleadings in Nevada defamation case (.1); online research for company related to 
                                                                                    NW Territorial Mint (.2); review docket and motion to attach membership interest in Nevada case 
                                                                                    (.2); e‐mail communication with Mr. Northrup re Cohen's motion to attach membership interest (.1)

    4/25/2016 Daniels, Kalen N                565080         1         $76.00      0.4 Conference with Geoff Groshong and Mark Northrup re selection as counsel for unsecured creditors' 
                                                                                       committee (.2); research Seattle Times for recent articles re NW Territorial Mint (.2)
    4/25/2016   Northrup, Mark D.             565080         1       $950.00         2 Review pending case matters and motions (2.0)
    4/25/2016   Groshong, Geoffrey            565080         1       $100.00       0.2 Revisions to draft bylaws for committee in NW Territorial Mint (.2)
    4/25/2016   Groshong, Geoffrey            565080         1       $300.00       0.6 Draft bylaws for creditors' committee in NW Territorial Mint chapter 11 case (.6)
    4/26/2016   Groshong, Geoffrey            565080         1      $1,400.00      2.8 E‐mail communication with Mr. Northrup and Mr. Knapp re Nevada proceedings, Medallic Art (.2); 
                                                                                       review pleadings and online research for NW Territorial Mint (.9); conference call with Mr. Gearin and 
                                                                                       Mr. Northrup re NW Territorial Mint (1.7)
    4/26/2016 Daniels, Kalen N                565080         1        $627.00      3.3 Obtain and review all filed pleadings (2.8); calendar all upcoming hearings and deadlines, including 
                                                                                       reminders (.5)
    4/26/2016   Northrup, Mark D.             565080         1        $190.00      0.4 Email communication with Mike Gearin regarding status of case (.4)
    4/26/2016   Northrup, Mark D.             565080         1        $855.00      1.8 Telephone conference with Geoff Groshong and Mike Gearin regarding case status (1.8)
    4/26/2016   Groshong, Geoffrey            565080         1        $100.00      0.2 Revisions to draft committee bylaws for NW Territorial Mint (.2)
    4/27/2016   Northrup, Mark D.             565080         1        $285.00      0.6 Review and edit joint litigation and confidentiality agreement (.6)
    4/27/2016   Groshong, Geoffrey            565080         1        $800.00      1.6 Research 11 U.S.C. Section 507(a)(7) priority (.4); e‐mail communication with Mr. Gearin re same (.1); 
                                                                                       analyze issues concerning noticing, communications with creditors, and possible retention of claims 
                                                                                       agent by Trustee (.4); review motion by debtor's counsel to withdraw (.1); research rules re 
                                                                                       requirement that business entity be represented by counsel (.2); e‐mail communication with Mr. 
                                                                                       Northrup re same (.1); review draft of common interest agreement (.2); telephone communication 
                                                                                       with Mr. Northrup re draft common interest agreement (.1)
    4/27/2016 Northrup, Mark D.               565080         1        $190.00      0.4 Email communication with Mike Gearin regarding status of pending case issues (.4)
    4/27/2016 Northrup, Mark D.               565080         1        $237.50      0.5 Email communication (.2) and telephone conference (.3) with Clerk's office regarding potential 
                                                                                       website/informational issues
    4/28/2016 Groshong, Geoffrey              565080         1      $2,450.00      4.9 E‐mail communication with Mr. Northrup re committee review of common interest agreement with 
                                                                                       Trustee (.1); review amended stipulation for withdrawal filed by Mr. Wenokur (.1); attend show cause 
                                                                                       hearing why restrictions should not be imposed on Trustee's operations of debtor's business followed 
                                                                                       by meeting with Mr. Gearin and Mr. Calvert (4.7)
    4/28/2016 Northrup, Mark D.               565080         1       $950.00         2 Attend Order to Show Cause hearing (2.0)
    4/28/2016 Northrup, Mark D.               565080         1       $712.50       1.5 Meet with Mike Gearin and Mark Calvert to discuss all pending case issues and strategy (2.5)
    4/29/2016 Knapp, John R.                  565080         1      $1,215.00      2.7 Analysis re results of April 28, 2016, hearing and strategy for case going forward and committee 
                                                                                       administration (.9); telephone call with Jane Pearson re information sharing protocol example (.3); 
                                                                                       team meeting re case management (1.5)
    4/29/2016 Groshong, Geoffrey              565080         1      $2,450.00      4.9 Prepare case status memo, including discussion of April 28, 2016, hearing on order to show cause and 
                                                                                       subsequent conference with Messrs. Calvert, Gearin, and Northrup (1.6); conference with Mr. 
                                                                                       Northrup re various immediate issues including upcoming conference between Mr. Calvert and the 
                                                                                       Committee, noticing issues, and etc. (.7); conference call with Ms. Jane Pearson and Mr. Knapp re her 
                                                                                       experiences as committee counsel in another case (.2); conference with Mr. Knapp re communication 
                                                                                       issues in case (1.0); group meeting for staffing NW Territorial case (1.4); review Mr. Pehl's suggested 
                                                                                       changes to information sharing agreement with Trustee (.1); email communication with Mr. Northrup 
                                                                                       re same (.1); email communication with Ms. Krisher re legalresearch on priority of customer deposits 
                                                                                       (.1)
    4/29/2016   Krisher, Emily R              565080         1       $364.00       1.4 Attend team meeting re case management (1.4)
    4/29/2016   Northrup, Mark D.             565080         1       $380.00       0.8 Attend internal staff meeting regarding administration of case (.8)
    4/29/2016   Northrup, Mark D.             565080         1       $950.00         2 Draft response to Tracy Law Group motion to withdraw (.2)
    4/30/2016   Northrup, Mark D.             565080         1      $1,330.00      2.8 Continued preparation of Response to Tracy Law Group motion to withdraw (2.8)
    4/30/2016   Northrup, Mark D.             565080         1         $95.00      0.2 Email communication with Mark Calvert regarding May 3, 2016, presentation to Committee (.2)

     5/1/2016 Groshong, Geoffrey              565080         1         $50.00      0.1 Email communication with Mr. Gearin with link to Northwest Territorial Mint website and with 
                                                                                       revisions to reflect comments of Judge Alston (.1)
     5/1/2016 Groshong, Geoffrey              565080         1        $200.00      0.4 Review draft response of unsecured creditors committee to motion of Mr. Tracy for leave to withdraw 
                                                                                       (.4)
     5/2/2016 Knapp, John R.                  565080         1         $45.00      0.1 Review order scheduling case management conference (.1)
     5/2/2016 Groshong, Geoffrey              565080         1        $150.00      0.3 Conference with Mr. Northrup re Medallic Art and other matters (.2);  review scheduling order issued 
                                                                                       by Judge Alston (.1)
     5/2/2016 Northrup, Mark D.               565080         1        $475.00        1 Telephone conference with Michael Gearin regarding all pending case issues (1.0)
     5/2/2016 Knapp, John R.                  565080         1        $135.00      0.3 Review Diane Erdman's responsive papers re Todd Tracy's motion to withdraw (.1); analysis re alleged 
                                                                                       source of funds for retainer (.1); review trustee's supplemental response (.1)




                   Case 16-11767-CMA                        Doc 1931-1             Filed 11/19/18             Ent. 11/19/18 11:03:35                      Pg. 1 of 30
 5/2/2016 Groshong, Geoffrey     565080   1    $150.00    0.3 Review response motion and declaration of Diane  Erdmann re Mr. Tracy's motion to withdraw and 
                                                              retainer ownership claim (.2); email communication with Mr. Northrup re same (.1)
 5/2/2016 Northrup, Mark D.      565080   1    $142.50    0.3 Email communication with Michael Gearin regarding Diane Erdmann response to Tracy motion to 
                                                              withdraw (.3)
 5/2/2016 Groshong, Geoffrey     565080   1     $50.00    0.1 Email communication with Mike Gearin regarding confidentiality agreement (.1)
 5/3/2016 Groshong, Geoffrey     565080   1    $150.00    0.3 Review proposed Kavli order (coins for King of Sweden) (.1); email communication with Mr. Northrup 
                                                              (.1) and email communication with Mr. Gearin and Mr. Northrup (.1) re restricting access to claims 
                                                              filed with personal identifying information
 5/3/2016 Northrup, Mark D.      565080   1    $617.50    1.3 Meet with Michael Gearin, Mark Calvert and Cascade personnel regarding case status (1.1); review 
                                                              stipulation regarding King of Norway account (1); email communication with Michael Gearin 
                                                              regarding same (.1)
 5/4/2016 Groshong, Geoffrey     565080   1    $750.00    1.5 Prepare draft agenda for status meeting with Mr. Northrup and Mr. Knapp (.2); conference with Mr. 
                                                              Northrup and Mr. Knapp to discuss several matters, including pending hearings, pending sale, 
                                                              organization, and meeting of creditors' committee (1.3)
 5/4/2016   Northrup, Mark D.    565080   1    $617.50    1.3 Conference with Geoff Groshong and John Knapp regarding case status and strategy (1.3)
 5/4/2016   Knapp, John R.       565080   1    $540.00    1.2 Analysis regarding case strategy and items for committee consideration (1.2)
 5/4/2016   Groshong, Geoffrey   565080   1    $500.00      1 Review and revise draft bylaws (1.0)
 5/4/2016   Northrup, Mark D.    565080   1    $190.00    0.4 Review and edit committee bylaws (.4)
 5/5/2016   Northrup, Mark D.    565080   1    $522.50    1.1 Telephone conference with Michael Gearin regarding status of May 6, 2016, hearings (.9); review 
                                                              correspondence from Medallic Arts counsel (.2)
 5/5/2016 Knapp, John R.         565080   1     $45.00    0.1 Review motion to redact (.1)
 5/6/2016 Groshong, Geoffrey     565080   1    $150.00    0.3 Review order to show cause directed to McMeel (.1); email communications with Mr. Smith re 
                                                              concern about order (.2)
 5/6/2016 Northrup, Mark D.      565080   1    $285.00    0.6 Review proposed Case Management Orders (.3); telephone conference with Chapter 11 Trustee 
                                                              regarding Committee contacts (.3)
5/10/2016   Northrup, Mark D.    565080   1    $285.00    0.6 Edit committee bylaws (.6)
5/10/2016   Groshong, Geoffrey   565080   1    $350.00    0.7 Prepare minutes for May 9, 2016, creditors' committee meeting (.7)
5/10/2016   Groshong, Geoffrey   565080   1    $600.00    1.2 Review schedules and statements (1.0); conference with Mr. Northrup re same (.2)
5/11/2016   Groshong, Geoffrey   565080   1    $500.00      1 Review most recent iteration of trustee's proposed presentation for creditors (.5); review trustee's 
                                                              proposed presentation (.1); conference with Mr. Northrup re same (.2); telephone call with Mr. Smith 
                                                              re information provided to committee (.1); conference with Ms. Purdy re providing copies of ABI 
                                                              committee handbook to creditors (.1)
5/11/2016 Northrup, Mark D.      565080   1   $1,425.00     3 Attend First Meeting of Creditors (3.0)
5/11/2016 Groshong, Geoffrey     565080   1   $2,150.00   4.3 Attend first meeting of creditors (4.3)
5/12/2016 Pearson, Teresa H      565080   1    $142.50    0.3 Analyze options for communications with creditor constituency via website and other electronic 
                                                              means (.3)
5/12/2016 Northrup, Mark D.      565080   1    $380.00    0.8 Email communication with Michael Gearin regarding Auburn landlord motion (.3); telephone 
                                                              conference with David Neu regarding same (.5)
5/13/2016 Knapp, John R.         565080   1     $90.00    0.2 Review trustee's response to motion to compel compliance with lease obligations and related papers 
                                                              (.2)
5/15/2016 Groshong, Geoffrey     565080   1    $100.00    0.2 Email communication with Mr. Calvert and Mr. Northrup re follow‐up to Mr. Hansen's testimony at 
                                                              341 meeting (.1); review Mr. Calvert and Mr. Cohen email communications re ownership of assets (.1)

5/17/2016 Groshong, Geoffrey     565080   1    $400.00    0.8 Review current NW Territorial Mint website (.1); email communication with Mr. Northrup re concerns 
                                                              about website (.1); conference with Mr. Northrup re website issues (.3); telephone communication 
                                                              with Mr. Monkress re website issues (.1); email communication with potential vendor for hosted 
                                                              committee website (.2)
5/17/2016 Northrup, Mark D.      565080   1    $190.00    0.4 Telephone conference with Michael Gearin regarding all pending case issues (.4)
5/17/2016 Groshong, Geoffrey     565080   1    $850.00    1.7 Telephone call with Mr. Fair re his questions about bankruptcy case and his coins in storage (.2); draft 
                                                              pleadings re 1102(b)(3) (.8); conference with Ms. Krisher re 1102(b)(3) (.2); telephone call with Mr. 
                                                              Marston re his client's bullion lease contracts with debtor (.2); further edits to minutes of May 13, 
                                                              2016, creditors' committee meeting (.3)
5/18/2016 Groshong, Geoffrey     565080   1    $100.00    0.2 Review landlord declaration in support of reply (.1); email communication with Mr. Gearin and Mr. 
                                                              Northrup re form of declaration (.1)
5/20/2016 Knapp, John R.         565080   1    $225.00    0.5 Analysis re case developments and strategy (.5)
5/20/2016 Northrup, Mark D.      565080   1   $1,330.00   2.8 Attend court hearings on multiple motions (professional payment procedures, Cascade appointment, 
                                                              bar date) (2.8)
5/23/2016 Groshong, Geoffrey     565080   1    $250.00    0.5 Telephone call with Mr. Lester re asserted property of his client (.1); conference with Mr. Northrup re 
                                                              issues raised by Mr. Stehlik, other matters, including meeting with Mr. Ross Hansen (.4)

5/24/2016 Northrup, Mark D.      565080   1    $142.50    0.3 Review proposed order on landlord motion (.3)
5/24/2016 Krisher, Emily R       565080   1    $130.00    0.5 Attend planning meeting with MNGD counsel and staff (.5)
5/24/2016 Groshong, Geoffrey     565080   1    $150.00    0.3 Review filing of Mr. Pollard re return of property (.1); review "Notice of Appeal" filed by Mr. McMeel 
                                                              (.2)
5/25/2016 Northrup, Mark D.      565080   1    $190.00    0.4 Telephone conferences with Michael Gearin regarding May 26, 2016, hearing issues (.4)
5/26/2016 Groshong, Geoffrey     565080   1    $150.00    0.3 Email communication with Mr. Hansen, Mr. Stehlik, and Mr. Northrup re Mr. Hansen's concepts for 
                                                              case (.3)
 6/1/2016 Knapp, John R.         565080   1     $90.00    0.2 Review various pleadings (.2)




               Case 16-11767-CMA          Doc 1931-1      Filed 11/19/18              Ent. 11/19/18 11:03:35                     Pg. 2 of 30
 6/1/2016 Groshong, Geoffrey     565080   1    $150.00    0.3 Review Medallic Art's reply in support of motion to order regarding inspection of records (.1); review 
                                                              letter from Mr. McMeel to court and court's sanctions order against Mr. McMeel (.1); conference 
                                                              with Mr. Northrup re case status and discovery disputes (.1)
 6/2/2016 Knapp, John R.         565080   1      $90.00   0.2 Review trustee's status report (.1); review pleadings re inspection of assets (.1)
 6/3/2016 Groshong, Geoffrey     565080   1    $150.00    0.3 Conference with Mr. Northrup re upcoming hearing (.2); review filings by Mr. McMeel (.1)
 6/3/2016 Northrup, Mark D.      565080   1   $1,377.50   2.9 Review Trustee's Status Report prior to status hearing (.5); attend status conference (2.0); email 
                                                              correspondence with Vince Robert regarding same (.4)
 6/6/2016   Northrup, Mark D.    565080   1    $237.50    0.5 Telephone conference with Michale Gearin regarding Pan American secured claim issues (.5)
 6/8/2016   Groshong, Geoffrey   565080   1     $50.00    0.1 Confer with Mr. Northrup re recent case developments (.1)
 6/8/2016   Northrup, Mark D.    565080   1    $190.00    0.4 Email correspondence with Mark Calvert and Michael Gearin regarding potential Pan American 
 6/9/2016   Groshong, Geoffrey   565080   1    $150.00    0.3 Review pleading filed by Mr. Stehlik re discovery from trustee (.1); conference with Ms. Krisher re 
                                                              research project on waivers and case status (.2)
6/10/2016   Groshong, Geoffrey   565080   1     $50.00    0.1 Review Cohen's response to Erdmann re stay (.1)
6/10/2016   Northrup, Mark D.    565080   1    $237.50    0.5 Email correspondence with Mark Calvert regarding multiple pending case issues
6/10/2016   Northrup, Mark D.    565080   1    $285.00    0.6 Conference call with Ragan Powers and Tom Bucknell regarding Medallic/Bressler issues
6/13/2016   Groshong, Geoffrey   565080   1     $50.00    0.1 Review most recent filing by Mr. McMeel ("show cause") (.1)
6/13/2016   Northrup, Mark D.    565080   1    $142.50    0.3 Email correspondence with Mark Calvert regarding presentation to Committee
6/14/2016   Northrup, Mark D.    565080   1    $190.00    0.4 Email correspondence with Mark Calvert regarding creditors issues
6/14/2016   Northrup, Mark D.    565080   1    $142.50    0.3 Telephone conference with Todd McDonald regarding stored metals issues
6/15/2016   Groshong, Geoffrey   565080   1     $50.00    0.1 Review Erdmann reply re seized assets and etc. (.1)
6/16/2016   Groshong, Geoffrey   565080   1    $150.00    0.3 Review trustee's brief re Erdmann matter (.3)
6/17/2016   Northrup, Mark D.    565080   1    $237.50    0.5 Telephone conference with Michael Gearin regarding status of pending case issues
6/20/2016   Knapp, John R.       565080   1     $90.00    0.2 Review various pleadings (.2)
6/20/2016   Northrup, Mark D.    565080   1    $142.50    0.3 Email correspondence with Michael Gearin regarding Bressler/Medallic issues
6/20/2016   Northrup, Mark D.    565080   1    $142.50    0.3 Review draft Proof of Claim Order and Notice
6/21/2016   Groshong, Geoffrey   565080   1    $200.00    0.4 Review trustee's reply re Erdmann matter as to retainer funds held by Tracy Law Group (.1); review 
                                                              Erdmann reply re same (.2); review Medallic's 2004 application (.1)
6/22/2016   Groshong, Geoffrey   565080   1    $300.00    0.6 Confer with Mr. Northrup re case strategy (.6)
6/22/2016   Northrup, Mark D.    565080   1    $380.00    0.8 Attend Erdmann trial
6/23/2016   Knapp, John R.       565080   1     $90.00    0.2 Review various pleadings, ECF notices, and hearing minutes (.2)
6/23/2016   Northrup, Mark D.    565080   1    $237.50    0.5 Telephone conference with Michael Gearin regarding all pending case issues
6/27/2016   Northrup, Mark D.    565080   1    $142.50    0.3 Email correspondence with Michael Gearin regarding motion to return inventory
6/27/2016   Groshong, Geoffrey   565080   1     $50.00    0.1 Review Ms. Krisher's summary of first day of hearing in Erdmann evidentiary hearing (.1)
6/29/2016   Groshong, Geoffrey   565080   1    $100.00    0.2 Review motion for order of contempt against Ross Hansen (.2)
 7/1/2016   Groshong, Geoffrey   565080   1    $250.00    0.5 Analyze possible remedies for Medallic issues (.5)
 7/5/2016   Northrup, Mark D.    565080   1    $380.00    0.8 Telephone conference with Michael Gearin regarding case status and strategy
 7/6/2016   Northrup, Mark D.    565080   1    $190.00    0.4 Email correspondence with Mark Calvert and Michael Gearin regarding potential 506(c) claims against 
                                                              inventory return beneficiaries
 7/7/2016   Groshong, Geoffrey   565080   1    $150.00    0.3 Begin review of Medallic Art LLC operating agreement (.3)
7/12/2016   Northrup, Mark D.    565080   1    $380.00    0.8 Email correspondence with Michael Gearin regarding case status and strategy
7/13/2016   Northrup, Mark D.    565080   1    $380.00    0.8 Telephone conference with Michael Gearin regarding multiple case issues and case strategy
7/14/2016   Northrup, Mark D.    565080   1     $95.00    0.2 Email correspondence with David Neu regarding Parrish deposition
7/17/2016   Groshong, Geoffrey   565080   1    $500.00      1 Review Medallic operating agreement (1.0)
7/19/2016   Groshong, Geoffrey   565080   1    $150.00    0.3 Analyze direction of case (.3)
7/20/2016   Groshong, Geoffrey   565080   1    $150.00    0.3 Conference with Mr. Northrup re recent developments (.2); review e‐mail communication with Mr. 
                                                              Northrup and Mr. Calvert re his response to committee concerns (.1)
7/20/2016 Northrup, Mark D.      565080   1    $190.00    0.4 Email correspondence with Mark Calvert and Michael Gearin regarding status of pending case issues 
                                                              and 7/29 Trustee presentation to Committee
7/20/2016 Northrup, Mark D.      565080   1    $285.00    0.6 Follow‐up telephone conferences with Mark Calvert and Michael Gearin regarding status of pending 
7/21/2016 Northrup, Mark D.      565080   1    $237.50    0.5 Telephone conference with Michael Gearin regarding status of Trustee proceedings against Ross 
                                                              Hansen
7/22/2016 Northrup, Mark D.      565080   1    $332.50    0.7 Telephone conference with Michael Gearin regarding status of pending case issues
7/25/2016 Daniels, Kalen N       565080   1     $38.00    0.2 Review notices of electronic filing (.1); calendar extended deadline for assumption or rejection of 
                                                              unexpired real property leases, dates and deadlines for trustee's motion to enter into and reject 
                                                              leases (.1)
7/25/2016   Northrup, Mark D.    565080   1    $190.00    0.4 Telephone conference with Bruce Kriegman regarding Atwell claim and Kent lease motion
7/26/2016   Northrup, Mark D.    565080   1    $190.00    0.4 Email correspondence with Michael Gearin regarding effort to settle Hansen stay motion
7/26/2016   Northrup, Mark D.    565080   1    $237.50    0.5 Email correspondence with Jim Frush regarding proposed settlement
7/26/2016   Northrup, Mark D.    565080   1    $190.00    0.4 Telephone conference with Bruce Kriegman regarding Atwell claim status
7/26/2016   Northrup, Mark D.    565080   1    $190.00    0.4 Telephone conference with Michael Gearin regarding case status
7/27/2016   Northrup, Mark D.    565080   1    $190.00    0.4 Email correspondence with Jim Frush regarding potential stipulated order on Trustee's stay motion

7/27/2016 Northrup, Mark D.      565080   1    $190.00    0.4 Email correspondence with Michael Gearin regarding Trustee's stay motion
7/27/2016 Northrup, Mark D.      565080   1    $190.00    0.4 Email correspondence with Mark Calvert and Michael Gearin regarding automobile ingots collection

7/29/2016 Groshong, Geoffrey     565080   1    $100.00    0.2 Review spreadsheet "Bank Data Outflows" furnished by Mark Calvert
 8/2/2016 Northrup, Mark D.      565080   1     $95.00    0.2 Email correspondence with Mark Calvert regarding customer storage agreement




               Case 16-11767-CMA          Doc 1931-1      Filed 11/19/18             Ent. 11/19/18 11:03:35                     Pg. 3 of 30
 8/3/2016 Groshong, Geoffrey     565080   1    $150.00    0.3 Review declaration of James Frush re motion for sanctions against Hansen (.1); review supplemental 
                                                              memorandum filed by Ragan Powers on behalf of Hansen re trustee's motion for sanctions against 
                                                              Hansen (.1); review reply memorandum of trustee in support of sanctions (.1)

 8/3/2016   Northrup, Mark D.    565080   1    $190.00    0.4   Telephone conference with Ragan Powers regarding Ross Hansen issues
 8/3/2016   Northrup, Mark D.    565080   1    $190.00    0.4   Telephone conference with Michael Gearin regarding case status
 8/3/2016   Northrup, Mark D.    565080   1    $142.50    0.3   Email correspondence with Erin Robinson regarding identification of customer inventory
 8/4/2016   Groshong, Geoffrey   565080   1     $50.00    0.1   Review motion to strike Hansen's supplemental memorandum in opposition to Trustee's motion for 
                                                                sanctions (.1)
 8/4/2016   Knapp, John R.       565080   1      $90.00   0.2   Review memorandum opinion on property of the estate and violation of the stay (.2)
 8/5/2016   Northrup, Mark D.    565080   1   $1,662.50   3.5   Attend hearing on Trustee's motion for contempt
 8/8/2016   Groshong, Geoffrey   565080   1    $200.00    0.4   Review May monthly financial report filed by trustee (.4)
8/10/2016   Groshong, Geoffrey   565080   1      $50.00   0.1   Review order granting motion to reject lease (.1)
8/11/2016   Groshong, Geoffrey   565080   1    $100.00    0.2   Conference with Mr. Bucknell re case status (.2)
8/12/2016   Groshong, Geoffrey   565080   1      $50.00   0.1   Review Medallic complaint against the Trustee (.1)
8/15/2016   Groshong, Geoffrey   565080   1      $50.00   0.1   Conference with Mr. Northrup re status of case (.1)
8/15/2016   Northrup, Mark D.    565080   1    $190.00    0.4   Review U.S Trustee Reports for June and July
8/16/2016   Northrup, Mark D.    565080   1    $237.50    0.5   Email correspondence with Mark Calvert and Michael Gearin regarding case status
8/16/2016   Northrup, Mark D.    565080   1    $380.00    0.8   Follow‐up telephone conference with Michael Gearin regarding Medallic issues
8/18/2016   Groshong, Geoffrey   565080   1    $100.00    0.2   Conference with Mr. Northrup re recent developments (.2)
8/19/2016   Northrup, Mark D.    565080   1    $475.00      1   Attend hearings on Trustee's motion to return owner‐identified inventory and payment of Tomball 
                                                                employment claims
8/19/2016   Northrup, Mark D.    565080   1    $142.50    0.3   Telephone conference with Dan Bugbee regarding Erdmann appeal issues
8/22/2016   Groshong, Geoffrey   565080   1    $100.00    0.2   Conference with Mr. Northrup re recent developments (.2)
8/23/2016   Northrup, Mark D.    565080   1    $237.50    0.5   Telephone conference with Michael Gearin regarding pending case issues and status
8/26/2016   Groshong, Geoffrey   565080   1    $350.00    0.7   Analyze funding alternatives for possible plan of reorganization (.7)
8/29/2016   Northrup, Mark D.    565080   1    $142.50    0.3   Email correspondence with Tom Bucknell regarding Hansen issues
8/30/2016   Northrup, Mark D.    565080   1     $95.00    0.2   Telephone conference with Tom Bucknell regarding Hansen issues
8/31/2016   Northrup, Mark D.    565080   1    $142.50    0.3   Email correspondence with Michael Gearin and Mark Calvert regarding Cohen issues
 9/2/2016   Groshong, Geoffrey   565080   1     $50.00    0.1   Review trustee's designation of record in Erdman matter appeal (.1)
 9/7/2016   Groshong, Geoffrey   565080   1     $50.00    0.1   Review letter to court from McMeel (.1)
 9/8/2016   Groshong, Geoffrey   565080   1    $100.00    0.2   Conference with Mr. Northrup re EEOC matter and other pending matters (.2)
 9/8/2016   Northrup, Mark D.    565080   1    $285.00    0.6   Telephone conference with Michael Gearin regarding Medallic mediation and related pending case 
                                                                issues
 9/9/2016   Northrup, Mark D.    565080   1    $190.00    0.4   Email correspondence with Michael Gearin regarding Medallic mediation
9/12/2016   Northrup, Mark D.    565080   1    $190.00    0.4   Email correspondence with Mark Calvert regarding Medallic mediation
9/12/2016   Groshong, Geoffrey   565080   1     $50.00    0.1   Review judge's letter to counsel re Ira Green's turnover request
9/13/2016   Northrup, Mark D.    565080   1    $285.00    0.6   Telephone conference with Michael Gearin regarding status of all pending issues
9/14/2016   Groshong, Geoffrey   565080   1     $50.00    0.1   Review Mr. Tracy's reply in support of nunc pro tunc employment (.1)
9/15/2016   Northrup, Mark D.    565080   1    $285.00    0.6   Telephone conference with Michael Gearin regarding case issues
9/15/2016   Northrup, Mark D.    565080   1    $142.50    0.3   Telephone conference with Connie Hoff regarding Dayton lease issues
9/19/2016   Northrup, Mark D.    565080   1    $332.50    0.7   Email correspondence with Michael Gearin regarding multiple pending case issues
9/19/2016   Northrup, Mark D.    565080   1    $190.00    0.4   Telephone conference with Michael Gearin regarding Dayton lease issues
9/20/2016   Northrup, Mark D.    565080   1    $237.50    0.5   Email correspondence with Michael Gearin regarding Dayton lease assumption issues
9/20/2016   Northrup, Mark D.    565080   1    $285.00    0.6   Review Dayton lease documents
9/20/2016   Northrup, Mark D.    565080   1    $190.00    0.4   Telephone conference with Mark Calvert regarding closure of Wisconsin office
9/21/2016   Groshong, Geoffrey   565080   1     $50.00    0.1   Review order on Mr. Tracey's nunc pro tunc employment (.1)
9/22/2016   Groshong, Geoffrey   565080   1    $100.00    0.2   Analyze case status (.2)
9/22/2016   Northrup, Mark D.    565080   1    $190.00    0.4   Telephone conference with Mark Calvert regarding case status
9/22/2016   Northrup, Mark D.    565080   1    $285.00    0.6   Email correspondence with Mark Calvert and Michael Gearin regarding equipment sale
9/23/2016   Northrup, Mark D.    565080   1    $142.50    0.3   Email correspondence with Mark Calvert regarding status of inventory return
9/23/2016   Groshong, Geoffrey   565080   1     $50.00    0.1   Review Trustee's motion for order approving settlement of NDEP lawsuit (.1)
9/27/2016   Northrup, Mark D.    565080   1    $190.00    0.4   Telephone conference with Mike White regarding Dayton personnel issues
9/27/2016   Groshong, Geoffrey   565080   1    $250.00    0.5   Review materials provided by Calvert before next committee meeting (.2); review Trustee's lease 
                                                                motion (.2) e‐mail communication with Mr. Northrup re same (.1)
9/28/2016   Northrup, Mark D.    565080   1    $380.00    0.8   Draft, serve and file response to Mike White employment motion
9/28/2016   Groshong, Geoffrey   565080   1    $200.00    0.4   Review status including trustee's proposals for Dayton reorganization (.4)
9/29/2016   Northrup, Mark D.    565080   1    $142.50    0.3   Telephone conference with Mark Calvert regarding estate personnel issues
9/29/2016   Northrup, Mark D.    565080   1    $190.00    0.4   Email correspondence with Michael Gearin regarding Medallic pretrial hearing and Mike White 
                                                                employment hearing
9/29/2016   Groshong, Geoffrey   565080   1     $50.00    0.1   Review response of committee to trustee's motion to retain production manager (.1)
9/30/2016   Northrup, Mark D.    565080   1    $570.00    1.2   Attend Medallic pretrial conference and hearing on Mike White employment approval
9/30/2016   Northrup, Mark D.    565080   1     $95.00    0.2   Email correspondence with Erin Robinson regarding inventory return release agreement
10/3/2016   Northrup, Mark D.    565080   1    $142.50    0.3   Email correspondence with Mark Calvert regarding Dayton equipment issues
10/3/2016   Northrup, Mark D.    565080   1    $427.50    0.9   Draft statement for Judge Corbit prior to 10/10 mediation of Medallic issues
10/4/2016   Groshong, Geoffrey   565080   1    $100.00    0.2   Analyze case status (.2)
10/4/2016   Northrup, Mark D.    565080   1    $285.00    0.6   Continued preparation of mediation statement for Judge Corbit
10/4/2016   Northrup, Mark D.    565080   1    $380.00    0.8   Review Trustee's mediation statement




               Case 16-11767-CMA          Doc 1931-1      Filed 11/19/18              Ent. 11/19/18 11:03:35                   Pg. 4 of 30
 10/5/2016 Northrup, Mark D.      565080   1    $285.00    0.6 Email correspondence with Michael Gearin regarding 10/10 mediation and potential professional fee 
 10/5/2016 Northrup, Mark D.      565080   1    $190.00    0.4 Review Trustee's revised mediation statement
 10/6/2016 Northrup, Mark D.      565080   1    $190.00    0.4 Email correspondence with Mark Calvert, Erin Robinson and Michael Gearin regarding status of stored 
                                                               inventory return
 10/7/2016   Groshong, Geoffrey   565080   1    $200.00    0.4 Analyze committee and case issues (.4)
10/10/2016   Groshong, Geoffrey   565080   1    $150.00    0.3 Analyze avoidance actions re NW Territorial Mint (.1); search for possible financial advisors to 
10/10/2016   Northrup, Mark D.    565080   1   $3,087.50   6.5 Attend mediation of NW Mint/Medallic litigation
10/11/2016   Northrup, Mark D.    565080   1    $142.50    0.3 Telephone conference with Mark Calvert regarding status of case issues
10/11/2016   Groshong, Geoffrey   565080   1    $150.00    0.3 Analyze mediation status, financial advisor matter, and prospect for trustee's filing plan (.3)
10/12/2016   Groshong, Geoffrey   565080   1      $50.00   0.1 Follow‐up on MF Global Holdings matter (.1)
10/13/2016   Groshong, Geoffrey   565080   1      $50.00   0.1 Review notice of filing of proof of claim by trustee (.1)
10/18/2016   Groshong, Geoffrey   565080   1    $150.00    0.3 Analyze case issue (.3)
10/18/2016   Northrup, Mark D.    565080   1      $95.00   0.2 Email correspondence with Mark Calvert regarding September operating report
10/18/2016   Northrup, Mark D.    565080   1    $142.50    0.3 Review proposed order settling Nevada EPA lawsuit
10/18/2016   Northrup, Mark D.    565080   1    $142.50    0.3 Email correspondence with Michael Gearin regarding settling Nevada EPA lawsuit
10/19/2016   Northrup, Mark D.    565080   1    $427.50    0.9 Draft Committee meeting minutes
10/20/2016   Daniels, Kalen N     565080   1      $19.00   0.1 Review notices of electronic filing, update calendar (.1)
10/20/2016   Northrup, Mark D.    565080   1    $190.00    0.4 Email correspondence with Michael Gearin and Mark Calvert regarding Mint insurance policies
10/21/2016   Northrup, Mark D.    565080   1    $190.00    0.4 Telephone conference with Michael Gearin regarding case status and strategy
10/25/2016   Groshong, Geoffrey   565080   1    $100.00    0.2 Review status re plan (.2)
10/25/2016   Northrup, Mark D.    565080   1    $190.00    0.4 Email correspondence with Mark Calvert and Michael Gearin regarding Hoff subpoena and house fire

10/26/2016 Northrup, Mark D.      565080   1     $95.00    0.2 Email correspondence with Michael Gearin regarding Hoff subpoena issues
 11/3/2016 Northrup, Mark D.      565080   1    $190.00    0.4 Email correspondence with Erin Robinson regarding Rizwan Ghuman storage metal return (0.4)

 11/4/2016 Northrup, Mark D.      565080   1    $190.00    0.4 Email correspondence with Mark Calvert and Michael Gearin regarding Hoff subpoena issues (0.4)

 11/7/2016   Groshong, Geoffrey   565080   1    $100.00    0.2   Read email from "Firstup Last" (.1) analyze same (.1)
 11/7/2016   Northrup, Mark D.    565080   1    $237.50    0.5   Review and analysis of email correspondence with anonymous sender (0.5)
 11/8/2016   Groshong, Geoffrey   565080   1    $150.00    0.3   E‐mail communications with Mr. James (.1) and Mr. Calvert (.2) re draft plan of reorganization
 11/8/2016   Northrup, Mark D.    565080   1    $142.50    0.3   Telephone conference with Michael Gearin regarding vendor metal shipments (0.3)
 11/9/2016   Northrup, Mark D.    565080   1    $332.50    0.7   Review Trustee memorandum regarding NW Mint insurance (0.7)
 11/9/2016   Northrup, Mark D.    565080   1    $190.00    0.4   Email correspondence with Michael Gearin regarding NW Mint insurance (0.4)
11/14/2016   Northrup, Mark D.    565080   1    $190.00    0.4   Email correspondence with Mark Calvert and Michael Gearin regarding pending case issues (0.4)

11/14/2016   Northrup, Mark D.    565080   1    $190.00    0.4   Telephone conference with Kern Gillette regarding case status (0.4)
11/14/2016   Northrup, Mark D.    565080   1    $142.50    0.3   Telephone conference with Michael Gearin regarding case status (0.3)
11/15/2016   Northrup, Mark D.    565080   1    $142.50    0.3   Email correspondence with Michael Gearin and Mark Calvert regarding anonymous letter (0.3)
11/15/2016   Northrup, Mark D.    565080   1    $190.00    0.4   Follow‐up emails with Mark Calvert, Michael Gearin and Brian Peterson regarding status of draft Plan 
                                                                 of Reorganization (0.4)
11/16/2016   Northrup, Mark D.    565080   1    $142.50    0.3   Email correspondence with Mark Calvert regarding anonymous letter issues (0.3)
11/16/2016   Northrup, Mark D.    565080   1    $190.00    0.4   Telephone conference with Michael Gearin regarding pending case issues (0.4)
11/17/2016   Northrup, Mark D.    565080   1    $190.00    0.4   Review Medallic opposition to Dayton lease assumption (0.4)
11/18/2016   Northrup, Mark D.    565080   1    $190.00    0.4   Review Hoff lease assumption responses (0.4)
11/18/2016   Northrup, Mark D.    565080   1    $285.00    0.6   Telephone conference with Michael Gearin regarding Hoff lease and case status (0.6)
11/18/2016   Northrup, Mark D.    565080   1     $95.00    0.2   Email correspondence with Mark Calvert regarding 3rd quarter payroll amounts (0.2)
11/18/2016   Groshong, Geoffrey   565080   1     $50.00    0.1   Review Medallic's memorandum in opposition to motion to assume (.1)
11/20/2016   Groshong, Geoffrey   565080   1     $50.00    0.1   Review order extending bar date as to specific creditor (.1)
11/21/2016   Groshong, Geoffrey   565080   1    $500.00      1   Review draft plan of reorganization (1.0)
11/23/2016   Groshong, Geoffrey   565080   1    $300.00    0.6   Review memo re committee duty re sharing information (.1); analyze issues for pending committee 
                                                                 meetings (.5)
11/25/2016 Northrup, Mark D.      565080   1     $95.00    0.2   Email correspondence with Michael Gearin regarding 12/1 hearing on Dayton lease assumption (0.2)

11/25/2016 Northrup, Mark D.      565080   1    $475.00      1 Analysis of draft Plan of Reorganization (1.0)
11/29/2016 Groshong, Geoffrey     565080   1    $100.00    0.2 Conference with Mr. Northrup re upcoming meeting committee/trustee (.2)
11/30/2016 Groshong, Geoffrey     565080   1    $800.00    1.6 Legal research re right of committee to intervene/file amicus in adversary proceeding seeking 
                                                               substantive consolidation (.2); review pleadings for court hearing on trustee's motion for lease 
                                                               assumption, etc. (1.4)
 12/1/2016 Groshong, Geoffrey     565080   1   $2,400.00   4.8 Attend hearings re motion for partial summary judgment as to assumption of Dayton, Nevada lease, 
                                                               bifurcation of trial in Medallic Art adversary, other matters (4.8)
 12/2/2016 Groshong, Geoffrey     565080   1    $100.00    0.2 Confer with Mr. Northrup re status of case after December 1 hearings (.2)
 12/5/2016 Northrup, Mark D.      565080   1    $380.00    0.8 Email correspondence with Mark Calvert and Committee regarding Bill Atalla interview
 12/6/2016 Northrup, Mark D.      565080   1    $190.00    0.4 Telephone conference with Michael Gearin regarding EEOC settlement motion and Auburn lease 
                                                               status
 12/6/2016 Northrup, Mark D.      565080   1    $190.00    0.4 Email correspondence with Mark Calvert regarding proposed Atalla engagement
 12/7/2016 Northrup, Mark D.      565080   1    $190.00    0.4 Email correspondence with Mark Calvert regarding Atalla issues
 12/7/2016 Northrup, Mark D.      565080   1    $285.00    0.6 Multiple emails with Michael Gearin and David Neu regarding 12/9 EEOC hearing issues




                Case 16-11767-CMA          Doc 1931-1      Filed 11/19/18               Ent. 11/19/18 11:03:35                    Pg. 5 of 30
 12/8/2016 Northrup, Mark D.      565080   1    $190.00    0.4 Email correspondence with Michael Gearin and David Neu regarding 12/9 hearing on approval of 
                                                               EEOC settlement
 12/9/2016   Northrup, Mark D.    565080   1   $1,187.50   2.5 Attend hearing on approval of EEOC settlement
12/13/2016   Groshong, Geoffrey   565080   1    $150.00    0.3 Analyze status of case (.3)
12/13/2016   Northrup, Mark D.    565080   1    $190.00    0.4 Review articles regarding precious metals price‐fixing
12/15/2016   Groshong, Geoffrey   565080   1    $100.00    0.2 E‐mail communication with Mr. Stover with copy trustee's draft plan of reorganization (.1); review 
                                                               filing by McMeel (.1)
12/15/2016   Northrup, Mark D.    565080   1    $190.00    0.4 Telephone conference with Mark Calvert regarding proposed engagement of Bill Atalla as CEO
12/16/2016   Northrup, Mark D.    565080   1    $285.00    0.6 Telephone conferences with Michael Gearin regarding bifurcation hearing and status of all pending 
12/22/2016   Northrup, Mark D.    565080   1    $237.50    0.5 Review court opinion on bifurcation of Medallic claims
12/22/2016   Northrup, Mark D.    565080   1    $190.00    0.4 Email correspondence with Mark Calvert and Michael Gearin regarding bifurcation of Medallic claims

12/22/2016 Groshong, Geoffrey     565080   1    $150.00    0.3 Telephone communication with Mr. Stover re CEO matter (.1); send draft plan and monthly financial 
                                                               report to Mr. Stover at working e‐mail address (.1); review e‐mail communication with Mr. Northrup 
                                                               and committee re Judge Alston's decision to proceed with trial on substantive consolidation and other 
                                                               matters (.1)
12/28/2016 Northrup, Mark D.      565080   1    $190.00    0.4 Telephone conference with Michael Gearin regarding Atalla appointment issues
12/29/2016 Northrup, Mark D.      565080   1    $190.00    0.4 Telephone conference with Michael Gearin regarding pending case issues
12/30/2016 Northrup, Mark D.      565080   1    $142.50    0.3 Email correspondence with Michael Gearin regarding State of Nevada involvement in Medallic 
                                                               purchase transaction
12/30/2016 Northrup, Mark D.      565080   1    $237.50    0.5 Review motion to engage Atalla and supporting documents
12/30/2016 Groshong, Geoffrey     565080   1    $200.00    0.4 Review supplemental declaration of Calvert in support of proposed settlement with EEOC (.2); review 
                                                               trustee's motion for employment of CEO and Calvert's declaration in support (.1); e‐mail 
                                                               communication Mr. Stover re same and transmitting pleadings (.1)
12/31/2016 Groshong, Geoffrey     565080   1    $400.00    0.8 Telephone conference with Mr. Stover re CEO employment proposal (.5); e‐mail communication from 
                                                               Mr. Stover with his comments re CEO proposal by trustee (.2); e‐mail communication with Mr. 
                                                               Northrup re same (.1)
  1/3/2017 Northrup, Mark D.      565080   1    $294.00    0.6 Telephone conference with Miles Stover and Al Davis regarding CEO retention issues
  1/3/2017 Northrup, Mark D.      565080   1    $294.00    0.6 Email correspondence with Michael Gearin regarding Plan projections
  1/3/2017 Groshong, Geoffrey     565080   1    $676.00    1.3 Telephone communication with Mr. Stover re CEO motion (.1); conference with Mr. Northrup re CEO 
                                                               motion (.2); telephone communication with Mr. Northrup, Mr. Davis, and Mr. Lawrence re same (.2); 
                                                               telephone conference with Mr. Stover and Mr. Northrup re same (.6); additional conference with Mr. 
                                                               Northrup re same (.2)
  1/3/2017 Groshong, Geoffrey     565080   1    $520.00      1 Conference with Mr. Northrup re CEO motion (.3); telephone communication with Mr. Stover re same 
                                                               (.7)
  1/4/2017 Groshong, Geoffrey     565080   1    $208.00    0.4 Conference with Mr. Northrup re pending CEO motion (.1); e‐mail communication with Mr. Pettys re 
                                                               comments on proposed CEO employment (.1); e‐mail communication with Mr. Davis with his 
                                                               comments on CEO employment motion (.1); e‐mail communication withMr. Northrup re Calvert's 
                                                               stated position on committee hiring a financial adviser (.1)
  1/4/2017 Northrup, Mark D.      565080   1    $196.00    0.4 Email correspondence with Michael Gearin and Mark Calvert regarding CEO appointment
  1/4/2017 Northrup, Mark D.      565080   1    $294.00    0.6 Telephone conference with Michael Gearin and Mark Calvert regarding CEO engagement issues

  1/4/2017 Northrup, Mark D.      565080   1    $245.00    0.5 Email correspondence with Al Davis and Miles Stover regarding CEO engagement
  1/5/2017 Northrup, Mark D.      565080   1    $196.00    0.4 Telephone conference with Miles Stover regarding proposed CEO retention terms
  1/5/2017 Groshong, Geoffrey     565080   1    $312.00    0.6 Conference with Mr. Northrup re pending CEO motion (.4); telephone conference with Mr. Stover re 
                                                               CEO motion (.2)
  1/6/2017 Groshong, Geoffrey     565080   1    $572.00    1.1 E‐mail and telephone communications with Mr. Stover re CEO compensation analysis (.3); e‐mail 
                                                               communication with Mr. Northrup re same (.1); telephone communication with Mr. Stover and Mr. 
                                                               Northrup re CEO motion (.8)
  1/6/2017   Northrup, Mark D.    565080   1    $147.00    0.3 Telephone conference with Miles Stover regarding terms of CEO retention
  1/6/2017   Northrup, Mark D.    565080   1    $588.00    1.2 Initial draft of Response to Trustee's motion to appoint CEO
  1/8/2017   Northrup, Mark D.    565080   1    $147.00    0.3 Email correspondence with Miles Stover regarding Atalla issues
  1/8/2017   Groshong, Geoffrey   565080   1    $156.00    0.3 Telephone communication with Mr. Northrup re CEO motion (.3)
  1/9/2017   Groshong, Geoffrey   565080   1    $988.00    1.9 Review Paula Pehl's analysis of CEO Trustee's compensation proposal (.6); e‐mail communication with 
                                                               Mr. Northrup re same (.1); review Trustee's draft plan with compensation analysis of January 7, 2017 
                                                               (.3); review documents forwarded by Mr. Stover including due diligence (.3); conference with Mr. 
                                                               Northrup (.1) and conference call with Mr. Northrup, Mr. Calvert, and Mr. Gearin (.5) re CEO motion, 
                                                               reorganization matters
  1/9/2017   Northrup, Mark D.    565080   1    $196.00    0.4 Telephone conference with Michael Gearin and Mark Calvert regarding cases issues affecting CEO 
  1/9/2017   Northrup, Mark D.    565080   1   $1,274.00   2.6 Draft Committee Response to Trustee's motion to retain CEO
 1/10/2017   Northrup, Mark D.    565080   1    $735.00    1.5 Continued preparation of Committee Response to Trustee's motion to retain CEO
 1/10/2017   Northrup, Mark D.    565080   1    $490.00      1 Meet with Mark Calvert and Michael Gearin to discuss proposed CEO retention
 1/10/2017   Groshong, Geoffrey   565080   1   $1,300.00   2.5 Conference with Mr. Northrup re CEO motion and pending meeting with Mr. Calvert and Mr. Gearin 
                                                               re same (.2); e‐mail communication with Ms. Pehl re her request for information and her research re 
                                                               prior employment of proposed CEO (.1); meeting with Mr. Calvert, Mr. Gearin, and Mr. Northrup re 
                                                               CEO motion (2.0); e‐mail communication with Committee members re CEO motion (.2)

 1/11/2017 Groshong, Geoffrey     565080   1    $260.00    0.5 Conference with Mr. Northrup re CEO motion (.5)




                Case 16-11767-CMA          Doc 1931-1      Filed 11/19/18             Ent. 11/19/18 11:03:35                    Pg. 6 of 30
1/11/2017 Northrup, Mark D.      565080   1     $98.00   0.2 Email correspondence with Bill Atalla regarding meeting with Committee to address CEO retention

1/11/2017 Northrup, Mark D.      565080   1    $147.00   0.3 Email correspondence with Michael Gearin and Mark Calvert regarding continuance of Trustee's 
                                                             motion to retain CEO
1/11/2017   Northrup, Mark D.    565080   1    $196.00   0.4 Email correspondence with Erin Robinson and Mark Calvert regarding creditor claim filing
1/12/2017   Northrup, Mark D.    565080   1    $392.00   0.8 Analysis of terms of Atalla retention
1/12/2017   Northrup, Mark D.    565080   1    $294.00   0.6 Follow‐up telephone conferences with Mark Calvert regarding Atalla retention and case status
1/12/2017   Northrup, Mark D.    565080   1    $147.00   0.3 Conference call with Bill Atalla and Mark Calvert regarding interview schedule
1/12/2017   Groshong, Geoffrey   565080   1    $156.00   0.3 E‐mail communication with Mr. Northrup re his update to committee re CEO motion (.1); conference 
                                                             with Mr. Northrup re Mr. Hanson's concerns about formula (.1); e‐mail communication with Mr. 
                                                             Hanson re CEO motion (.1)
1/13/2017 Groshong, Geoffrey     565080   1    $364.00   0.7 Conference with Mr. Northrup re status (.7)
1/13/2017 Northrup, Mark D.      565080   1    $294.00   0.6 Review Trustee projections presented in support of CEO retention
1/15/2017 Groshong, Geoffrey     565080   1    $104.00   0.2 Review communications with Mr. Hanson and Mr. Northrup re CEO motion (.1); e‐mail 
                                                             communication with Mr. Stover and Mr. Northrup re attending meeting re CEO, etc. (.1)
1/17/2017   Northrup, Mark D.    565080   1    $196.00   0.4 Email correspondence with Miles Stover regarding 1/20 interview with Bill Atalla
1/17/2017   Northrup, Mark D.    565080   1    $196.00   0.4 Email correspondence with Mark Calvert and Michael Gearin regarding Atalla interview
1/17/2017   Northrup, Mark D.    565080   1     $98.00   0.2 Telephone conference with Mark Calvert regarding interview schedule
1/18/2017   Northrup, Mark D.    565080   1    $294.00   0.6 Telephone conference and email correspondence with Miles Stover regarding 1/19 ‐ 1/20 meetings 
                                                             with Committee and Bill Atalla
1/18/2017   Northrup, Mark D.    565080   1    $196.00   0.4 Prepare for 1/19 meeting
1/18/2017   Northrup, Mark D.    565080   1    $245.00   0.5 Telephone conference with Paula Pehl regarding Atalla retention issues
1/18/2017   Northrup, Mark D.    565080   1     $98.00   0.2 Email correspondence with Michael Gearin regarding 1/19 Trustee presentation
1/19/2017   Northrup, Mark D.    565080   1    $294.00   0.6 Follow‐up email correspondence with Miles Stover and Michael Gearin regaring proposed Atalla 
                                                             retention
1/20/2017   Northrup, Mark D.    565080   1    $980.00     2 Attend Bill Atalla interview
1/20/2017   Northrup, Mark D.    565080   1    $147.00   0.3 Telephone conference with Mark Calvert regarding resuls of interview
1/20/2017   Northrup, Mark D.    565080   1    $147.00   0.3 Email correspondence with Miles Stover regarding results of Atalla interview
1/20/2017   Northrup, Mark D.    565080   1    $147.00   0.3 Telephone conference with Michael Gearin regarding results of Atalla interview
1/23/2017   Northrup, Mark D.    565080   1    $735.00   1.5 Edit Atalla retention offer
1/23/2017   Groshong, Geoffrey   565080   1    $156.00   0.3 Telephone communication with Mr. Stover re interview with Committee and CEO candidate (.1); 
                                                             conference with Mr. Northrup re same (.2)
1/24/2017 Groshong, Geoffrey     565080   1    $520.00     1 E‐mail communication with Mr. Northrup re proposal by counsel for Medallic and Ross Hansen (.1); 
                                                             telephone communication with Mr. Northrup and Mr. Gearin re CEO motion and Mr. Stover (.4); e‐
                                                             mail communication with Mr. James re his reaction to proposal from counsel for Medallic and Ross 
                                                             Hansen (.2); conference with Mr. Northrop re CEO motion and proposal from counsel for Medallic and 
1/24/2017   Northrup, Mark D.    565080   1    $735.00                     ( )        l                   h         h
                                                         1.5 Meet with Ragan Powers and Tom Bucknell to discuss Medallic issues                           lf
1/24/2017   Northrup, Mark D.    565080   1    $147.00   0.3 Telephone conference with Michael Gearin regarding Medallic issues
1/24/2017   Northrup, Mark D.    565080   1    $392.00   0.8 Edit Atalla retention offer letter
1/25/2017   Northrup, Mark D.    565080   1    $294.00   0.6 Email correspondence with Michael Gearin and Mark Calvert regarding terms of Atalla retention

1/25/2017 Northrup, Mark D.      565080   1    $147.00   0.3 Email correspondence with Michael Gearin regarding terms of Atalla retention
1/25/2017 Northrup, Mark D.      565080   1    $294.00   0.6 Edit Committee Response to Trustee's motion to retain CEO
1/26/2017 Groshong, Geoffrey     565080   1    $208.00   0.4 Telephone communication with Mr. Stover re CEO matter (.2); conference with Mark Northrup re 
                                                             CEO motion and Ross Hansen (.2)
1/26/2017   Northrup, Mark D.    565080   1    $343.00   0.7 Conference call with Mark Calvert and Michael Gearin regarding terms of Atalla offer
1/26/2017   Northrup, Mark D.    565080   1    $294.00   0.6 Edit Committee Response to Trustee motion to retain CEO
1/26/2017   Northrup, Mark D.    565080   1     $98.00   0.2 Telephone conference with counsel for Auburn landlord regarding lease rejection issues
1/27/2017   Northrup, Mark D.    565080   1    $147.00   0.3 Email correspondence with Michael Gearin regarding status of Atalla retention offer
1/27/2017   Northrup, Mark D.    565080   1    $196.00   0.4 Edit and file Response to Trustee's Atalla retention motion
1/27/2017   Northrup, Mark D.    565080   1    $147.00   0.3 Telephone conferences with Mark Calvert and Michael Gearin regarding Response to Trustee's Atalla 
1/30/2017   Groshong, Geoffrey   565080   1    $208.00   0.4 Review Committee response to motion to employ CEO (.1); conference with Mr. Northrup re case 
1/30/2017   Northrup, Mark D.    565080   1    $196.00   0.4 Email correspondence with Michael Gearin and Mark Calvert regarding December UST Report and 
1/31/2017   Northrup, Mark D.    565080   1    $588.00   1.2 Multiple emails and conference call with Mark Calvert and Michael Gearin regarding proposed Atalla 
                                                             engagement
 2/1/2017   Northrup, Mark D.    565080   1    $196.00   0.4 Review Ross Hansen Plan proposal (.4)
 2/1/2017   Northrup, Mark D.    565080   1    $294.00   0.6 Review revised Atalla Employment Agreement (.6)
 2/1/2017   Northrup, Mark D.    565080   1     $98.00   0.2 Review December U.S. Trustee Report (.2)
 2/2/2017   Northrup, Mark D.    565080   1    $294.00   0.6 Telephone conferences with Michael Gearin and Mark Calvert regarding 2/03 hearing on Atalla 
 2/2/2017   Northrup, Mark D.    565080   1    $392.00   0.8 Follow‐up email correspondence with Michael Gearin and Mark Calvert regarding Atalla employment 
                                                             agreement (.8)
 2/2/2017 Groshong, Geoffrey     565080   1    $260.00   0.5 Review e‐mail communication from Ms. Pehl re CEO motion (.2); conference  Mr. Northrup re same 
                                                             (.2); further e‐mail communications between Ms. Pehl and Mr. Northrup (.1)
 2/3/2017 Groshong, Geoffrey     565080   1    $156.00   0.3 Conference with Mr. Northrup re hearing on CEO motion and communication from Mr. Bucknell (.3)

 2/3/2017 Northrup, Mark D.      565080   1    $196.00   0.4 Attend hearing on employment of Bill Atalla (.4)
 2/3/2017 Northrup, Mark D.      565080   1    $196.00   0.4 Telephone conference with Michael Gearin regarding U.S. Trustee and Committee issues (.4)
 2/3/2017 Northrup, Mark D.      565080   1    $147.00   0.3 Telephone conference with David Neu regarding Erdmann lawsuit (.3)




               Case 16-11767-CMA          Doc 1931-1     Filed 11/19/18            Ent. 11/19/18 11:03:35                    Pg. 7 of 30
 2/7/2017   Northrup, Mark D.   565080   1    $245.00   0.5 Conference call with Michael Gearin, Mark Calvert and Martin Smith regarding constitution of 
 2/7/2017   Northrup, Mark D.   565080   1    $196.00   0.4 Conference call with Michael Gearin and Mark Calvert regarding pending case issues (.4)
2/10/2017   Northrup, Mark D.   565080   1    $147.00   0.3 Review Ross Hansen Plan proposal (.3)
2/10/2017   Northrup, Mark D.   565080   1    $196.00   0.4 Email correspondence with Tom Bucknell regarding Hansen Plan proposal (.4)
2/10/2017   Northrup, Mark D.   565080   1     $98.00   0.2 Email correspondence with Tom Lerner regarding Bressler issues (.2)
2/13/2017   Northrup, Mark D.   565080   1    $196.00   0.4 Telephone conference with Tom Lerner regarding Bressler issues (.4)
2/13/2017   Northrup, Mark D.   565080   1    $196.00   0.4 Telephone conference with Michael Gearin regarding Bressler issues (.4)
2/14/2017   Northrup, Mark D.   565080   1    $147.00   0.3 Email correspondence with Tom Bucknell regarding Committee response to Ross Hansen Plan 
                                                            proposal (.3)
2/15/2017 Northrup, Mark D.     565080   1    $147.00   0.3 Review U.S. Trustee Report for January (.3)
2/15/2017 Northrup, Mark D.     565080   1     $98.00   0.2 Email correspondence with Mark Calvert and Michael Gearin regarding Ross Hansen contacts (.2)

2/16/2017 Northrup, Mark D.     565080   1     $98.00   0.2 Email correspondence with Mark Calvert and Michael Gearin regarding estate equipment sales (.2)

2/16/2017 Northrup, Mark D.     565080   1    $147.00   0.3 Email correspondence with Michael Gearin regarding Medallic deposition schedule and witness lists 
                                                            (.3)
2/17/2017   Northrup, Mark D.   565080   1    $245.00   0.5 Review court docket regarding status of Hansen/Cohen appeal and appeal bond issue (.5)
2/21/2017   Northrup, Mark D.   565080   1     $98.00   0.2 Email correspondence with Michael Gearin regarding potential Medallic witnesses (.2)
2/22/2017   Northrup, Mark D.   565080   1    $196.00   0.4 Telephone conference with Tom Lerner regarding Bressler issues (.4)
2/22/2017   Northrup, Mark D.   565080   1    $147.00   0.3 Telephone conference with Michael Gearin regarding Bressler issues (.3)
2/23/2017   Northrup, Mark D.   565080   1    $196.00   0.4 Telephone conference with Michael Gearin and Mark Calvert regarding Bressler issues (.4)
2/24/2017   Northrup, Mark D.   565080   1    $294.00   0.6 Email correspondence with Michael Gearin regarding case status (.6)
2/24/2017   Northrup, Mark D.   565080   1    $245.00   0.5 Conference call with Michael Gearin and Mark Calvert regarding case status (.5)
2/27/2017   Northrup, Mark D.   565080   1    $392.00   0.8 Telephone conference and email correspondence with Mark Calvert regarding case status (.8)
2/27/2017   Northrup, Mark D.   565080   1     $98.00   0.2 Telephone conference with Ben Williamson regarding FBI issues (.2)
2/28/2017   Northrup, Mark D.   565080   1    $196.00   0.4 Email correspondence with Michael Gearin and Mark Calvert regarding pending issues and regarding 
                                                            3/01 Medallic status conference (.4)
 3/3/2017 Northrup, Mark D.     565080   1     $98.00   0.2 Email correspondence with Michael Gearin regarding Pehl subpoena (0.2)
 3/3/2017 Northrup, Mark D.     565080   1     $98.00   0.2 Review Pehl subpoena (0.2)
 3/3/2017 Northrup, Mark D.     565080   1    $245.00   0.5 Telephone conference with Michael Gearin regarding case satus, strategy and Bressler trial isssues 
                                                            (0.5)
 3/6/2017 Northrup, Mark D.     565080   1    $147.00   0.3 Email correspondence Mark Calvert and Michael Gearin regarding equipment sale issues (0.3)
 3/7/2017 Northrup, Mark D.     565080   1    $147.00   0.3 Email correspondence with Mark Calvert and Michael Gearin regarding Ross Hansen visit to Dayton 
 3/8/2017 Northrup, Mark D.     565080   1    $147.00   0.3 Email correspondence with Mark Calvert and Michael Gearin regarding call with Ross Hansen (0.3)

3/10/2017   Northrup, Mark D.   565080   1     $98.00   0.2   Email correspondence with Mark Calvert regarding non‐service of Pehl subpoena (0.2)
3/10/2017   Northrup, Mark D.   565080   1    $147.00   0.3   Email correspondence with Michael Gearin regarding Bressler issues (0.3)
3/10/2017   Northrup, Mark D.   565080   1    $147.00   0.3   Email correspondence with Michael Gearin regarding equpiment sale (0.3)
3/13/2017   Northrup, Mark D.   565080   1    $196.00   0.4   Email correspondence with Mark Calvert and Michael Gearin regarding equipment sale and Bressler 
3/14/2017   Northrup, Mark D.   565080   1    $245.00   0.5   Telephone conference with Michael Gearin regarding Lerner disclosure of Bressler agreement (0.5)

3/17/2017 Northrup, Mark D.     565080   1    $147.00   0.3 Email correspondence with Mark Calvert and Michal Gearin regarding equipment sale issues (0.3)

3/20/2017   Northrup, Mark D.   565080   1    $196.00   0.4   Email correspondence with Michael Gearin regarding case status and strategy (0.4)
3/21/2017   Northrup, Mark D.   565080   1     $98.00   0.2   Email correspondence with Mark Calvert regarding Committee personnel issues (0.2)
3/21/2017   Northrup, Mark D.   565080   1    $147.00   0.3   Telephone conference with Michael Gearin regarding Committee personnel issues (0.3)
3/22/2017   Northrup, Mark D.   565080   1    $196.00   0.4   Email correspondence with Michael Gearin regarding Medallic discovery and Committee personnel 
3/22/2017   Northrup, Mark D.   565080   1    $196.00   0.4   Telephone conference with Michael Gearin regarding Bill Hanson/Medallic trial issues (0.4)
3/28/2017   Northrup, Mark D.   565080   1    $196.00   0.4   Email correspondence with Committee regarding Medallic motions to exclude Medallic expert opinion 
                                                              and postpone trial date (0.4)
3/30/2017 Northrup, Mark D.     565080   1    $343.00   0.7   Email correspondence and telephone conference with Michael Gearin and Mark Calvert regarding 
                                                              Medallic issues and draft litigation documents (0.7)
3/31/2017   Northrup, Mark D.   565080   1      $0.00     0   Draft Objection to Medallic continuance (1.5) (No Charge)
3/31/2017   Northrup, Mark D.   565080   1    $294.00   0.6   Review Trustee and Medallic court filings (0.6)
 4/3/2017   Northrup, Mark D.   565080   1    $392.00   0.8   Review Ross Hansen deposition transcript (0.8)
 4/4/2017   Northrup, Mark D.   565080   1      $0.00     0   Attend hearing on Trustee's Motion to Strike Medallic Expert Witness (1.2) (No Charge)
 4/5/2017   Northrup, Mark D.   565080   1    $196.00   0.4   Email correspondence and telephone conference with Michael Gearin and Mark Calvert regarding 
                                                              pending case issues (0.4)
 4/5/2017 Northrup, Mark D.     565080   1     $98.00   0.2   Telephone conference with Mark Calvert regarding 4/6 Trustee presentation to Committee (0.2)

 4/6/2017 Northrup, Mark D.     565080   1     $98.00   0.2 Email correspondence with Mark Calvert regarding 4/6 Trustee presentation (0.2)
 4/6/2017 Northrup, Mark D.     565080   1    $196.00   0.4 Telephone conference with Mark Calvert and Michael Gearin regarding 4/6 Trustee presentation (0.4)

4/13/2017 Northrup, Mark D.     565080   1    $147.00   0.3 Review Medallic motion to dismiss adversary proceeding (0.3)
4/13/2017 Northrup, Mark D.     565080   1    $196.00   0.4 Telephone conference with Michael Gearin regarding issues affecting substantive consolidation (0.4)

4/14/2017 Northrup, Mark D.     565080   1     $98.00   0.2 Email correspondence with Michael Gearin regarding results of motion to sell excess equipment (0.2)




               Case 16-11767-CMA         Doc 1931-1     Filed 11/19/18              Ent. 11/19/18 11:03:35                   Pg. 8 of 30
4/17/2017 Northrup, Mark D.     565080   1    $196.00   0.4 Email correspondence with Michael Gearin and Mark Calvert regarding Bressler settlement issues 
                                                            (0.4)
4/17/2017 Northrup, Mark D.     565080   1    $196.00   0.4 Follow‐up telephone conference with Michael Gearin and Mark Calvert regarding Bressler settlement 
                                                            issues (0.4)
4/18/2017 Northrup, Mark D.     565080   1    $196.00   0.4 Email correspondence with Mark Calvert and Michael Gearin regarding Medallic motion to dismiss 
                                                            adversary proceeding (0.4)
4/18/2017   Northrup, Mark D.   565080   1    $196.00   0.4 Telephone conference with Mark Calvert regarding Medallic motion to dismiss adversary (0.4)
4/19/2017   Northrup, Mark D.   565080   1    $441.00   0.9 Draft Committee response to Bressler settlement motion (0.9)
4/21/2017   Northrup, Mark D.   565080   1    $294.00   0.6 Edit and file Response to Bressler settlement motion (0.6)
4/21/2017   Northrup, Mark D.   565080   1     $98.00   0.2 Email correspondence with Mark Calvert regarding March U.S. Trustee Report (0.2)
4/24/2017   Northrup, Mark D.   565080   1     $98.00   0.2 Telephone conference and email correspondence with Mark Calvert regarding responses to questions 
                                                            regarding March U.S. Trustee Report (0.2)
4/25/2017 Northrup, Mark D.     565080   1    $147.00   0.3 Email correspondence with Michael Gearin regarding 4/28 hearing on Bressler settlement
4/27/2017 Northrup, Mark D.     565080   1    $147.00   0.3 Telephone conference with Mike Gearin regarding pending case issues (.3)
 5/3/2017 Northrup, Mark D.     565080   1    $147.00   0.3 Telephone conference with Michael Gearin regarding Medallic substantive consolidation order (0.3)

 5/3/2017 Northrup, Mark D.     565080   1    $441.00   0.9 Review and edit draft solicitation letter to potential asset purchasers (0.9)
 5/3/2017 Northrup, Mark D.     565080   1    $245.00   0.5 Email correspondence with Mark Calvert and Michael Gearin regarding solicitation letter to potential 
                                                            asset purchasers (0.5)
 5/4/2017 Northrup, Mark D.     565080   1    $245.00   0.5 Email correspondence and telephone conference with Mark Calvert regarding potential sale of 
                                                            business and DIP financing issues (0.5)
 5/4/2017 Northrup, Mark D.     565080   1    $147.00   0.3 Email correspondence with Michael Gearin regarding Committee issues (0.3)
 5/4/2017 Northrup, Mark D.     565080   1    $147.00   0.3 Email correspondence with Mark Calvert regarding DIP financing (0.3)
 5/4/2017 Northrup, Mark D.     565080   1    $147.00   0.3 Email correspondence with Mark Calvert and Michael Gearin regarding Erdmann sale of gold bullion 
                                                            to local coin dealers (0.3)
 5/5/2017 Northrup, Mark D.     565080   1    $147.00   0.3 Email correspondence with Mark Calvert regarding 5/10 Committee presentation (0.3)
 5/9/2017 Northrup, Mark D.     565080   1    $196.00   0.4 Email correspondence with Mark Calvert and Michael Gearin regarding 5/10 Committee presentation 
                                                            (0.4)
5/10/2017 Northrup, Mark D.     565080   1    $245.00   0.5 Telephone conference and email correspondence with Martin Smith regarding Luc Martini issues (0.5)

5/16/2017   Northrup, Mark D.   565080   1     $98.00   0.2   Review Auburn lease settlement (0.2)
5/17/2017   Northrup, Mark D.   565080   1     $98.00   0.2   Telephone conference with Tom Lerner regarding proposed Bressler claim (0.2)
5/19/2017   Northrup, Mark D.   565080   1     $98.00   0.2   Review April 2017 U.S. Trustee Report (0.2)
5/22/2017   Northrup, Mark D.   565080   1     $98.00   0.2   Email correspondence with Tom Lerner regarding Medallic bar date (0.2)
5/22/2017   Northrup, Mark D.   565080   1    $196.00   0.4   Telephone conference with Michael Gearin regarding case status (0.4)
5/23/2017   Northrup, Mark D.   565080   1     $98.00   0.2   Email correspondence with Mark Calvert regarding projected May 2017 revenue (0.2)
5/25/2017   Northrup, Mark D.   565080   1    $343.00   0.7   Email correspondence with Mark Calvert regarding proposed terms of DIP credit facility (0.7)
5/26/2017   Northrup, Mark D.   565080   1     $98.00   0.2   Email correspondence with Mark Calvert regarding April U.S. Trustee Report and proposed DIP 
5/30/2017   Northrup, Mark D.   565080   1    $147.00   0.3   Telephone conference with Mark Calvert regarding potential asset sale (0.3)
5/30/2017   Northrup, Mark D.   565080   1    $196.00   0.4   Draft response to motion for approval of DIP financing (0.4)
5/31/2017   Northrup, Mark D.   565080   1    $294.00   0.6   Edit and file Response to Trustee's Motion for Approval of DIP financing (0.6)
 6/1/2017   Northrup, Mark D.   565080   1     $98.00   0.2   Email correspondence with Michael Gearin and Mark Calvert regarding 6/2 hearing on motion to 
                                                              approve DIP financing (0.2)
 6/2/2017   Northrup, Mark D.   565080   1    $980.00     2   Attend hearing on motion to approve DIP financing (2.0)
6/12/2017   Northrup, Mark D.   565080   1    $196.00   0.4   Email correspondence with Mark Calvert regarding interest in potential sale of business (0.4)
6/13/2017   Northrup, Mark D.   565080   1    $196.00   0.4   Email correspondence with Mark Calvert regarding case status (0.4)
6/14/2017   Northrup, Mark D.   565080   1    $294.00   0.6   Email correspondence with Mark Calvert regarding Committee questions regarding case status (0.6)

6/15/2017   Northrup, Mark D.   565080   1    $147.00   0.3 Email correspondence with Mark Calvert regarding 6/15 Committee presentation (0.3)
6/15/2017   Northrup, Mark D.   565080   1    $147.00   0.3 Telephone conference with Michael Gearin regarding case status (0.3)
6/19/2017   Northrup, Mark D.   565080   1    $147.00   0.3 Telephone conference with Michael Gearin regarding case status and Trustee strategy (0.3)
6/21/2017   Northrup, Mark D.   565080   1    $147.00   0.3 Email correspondence with Mark Calvert regarding Medallic sales developments (0.3)
6/21/2017   Northrup, Mark D.   565080   1    $147.00   0.3 Email correspondence with Mark Calvert regarding Committee support for order on 2004 
                                                            examinations (Ross Hansen and Diane Erdmann) (0.3)
6/22/2017 Northrup, Mark D.     565080   1    $147.00   0.3 Email correspondence with Mark Calvert regarding status of potential going‐concern sales (0.3)

6/23/2017   Northrup, Mark D.   565080   1     $98.00   0.2   Review U.S. Trustee Report for May (0.2)
 7/7/2017   Northrup, Mark D.   565080   1     $98.00   0.2   Email correspondence with Michael Gearin regarding status of Hoff trial
7/10/2017   Northrup, Mark D.   565080   1     $98.00   0.2   Email correspondence with Mark Calvert regarding 8/1 presentation to Committee (0.2)
7/19/2017   Northrup, Mark D.   565080   1    $147.00   0.3   Email correspondence with Mark Calvert regarding June U.S. Trustee Report on operations (0.3)

7/21/2017   Northrup, Mark D.   565080   1     $98.00   0.2   Review June U.S. Trustee Report (0.2)
7/24/2017   Northrup, Mark D.   565080   1     $98.00   0.2   Email correspondence with Mark Calvert regarding June U.S. Trustee Report (0.2)
7/24/2017   Northrup, Mark D.   565080   1    $147.00   0.3   Review WA Department of Financial Institutions legal action (0.3)
7/25/2017   Northrup, Mark D.   565080   1     $98.00   0.2   Telephone conference with David Neu regarding late‐filed creditor claim (0.2)
7/27/2017   Northrup, Mark D.   565080   1     $98.00   0.2   Email correspondence with Mark Calvert regarding 8/1 Committee presentation (0.2)
 8/7/2017   Northrup, Mark D.   565080   1     $98.00   0.2   Email correspondence with Michael Gearin and Mark Calvert regarding Dillon Gage issues (0.2)
 8/7/2017   Northrup, Mark D.   565080   1     $98.00   0.2   Review second motion to return inventory (0.2)




               Case 16-11767-CMA         Doc 1931-1     Filed 11/19/18              Ent. 11/19/18 11:03:35                    Pg. 9 of 30
  8/14/2017   Northrup, Mark D.   565080   1      $98.00   0.2   Email correspondence with Michael Gearin and Mark Calvert regarding Dillon Gage issues (0.2)
  8/14/2017   Northrup, Mark D.   565080   1     $147.00   0.3   Follow‐up telephone conference with Michael Gearin regarding case status (0.3)
  8/16/2017   Northrup, Mark D.   565080   1     $147.00   0.3   Review July U.S. Trustee operating report (0.3)
  8/25/2017   Northrup, Mark D.   565080   1     $245.00   0.5   Telephone conference with Michael Gearin regarding case status and fee application hearing (0.5)

  8/29/2017 Northrup, Mark D.     565080   1      $98.00   0.2 Email correspondence with Michael Gearin and Mark Calvert regarding case status (0.2)
  8/29/2017 Northrup, Mark D.     565080   1      $98.00   0.2 Telephone conference with Mark Calvert regarding case status (0.2)
  8/29/2017 Northrup, Mark D.     565080   1      $98.00   0.2 Telephone conference with judge's law clerk regarding fee application hearing (0.2)
  9/1/2017 Northrup, Mark D.      565080   1    $147.00    0.3 Review court opinion on Dayton lease assumption (0.3)
  9/1/2017 Northrup, Mark D.      565080   1    $147.00    0.3 Telephone conference with Michael Gearin regarding case status and strategy (0.3)

  9/5/2017 Northrup, Mark D.      565080   1     $98.00    0.2 Telephone conference with Paula Pehl regarding inventory return issues (0.2)
  9/5/2017 Northrup, Mark D.      565080   1     $98.00    0.2 Email correspondence with Michael Gearin/Mark Calvert regarding inventory return 
                                                               issues (0.2)
  9/7/2017 Northrup, Mark D.      565080   1     $98.00    0.2 Email correspondence with Paula Pehl regarding return of inventory (0.2)
  9/7/2017 Northrup, Mark D.      565080   1     $98.00    0.2 Email correspondence with Michael Gearin regarding return of inventory (0.2)
 10/5/2017 Northrup, Mark D.      565080   1     $98.00    0.2 Telephone conference with Michael Gearin and Mark Calvert regarding pending case 
                                                               issues (0.2)
 10/5/2017 Northrup, Mark D.      565080   1    $147.00    0.3 Email correspondence and telephone conference with Martin Smith regarding McMeel 
                                                               issues (0.3)
10/10/2017    Northrup, Mark D.   565080   1    $147.00    0.3 Email correspondence and telephone conference with David Neu regarding Erdmann 
10/11/2017    Northrup, Mark D.   565080   1     $98.00    0.2 Email correspondence with David Neu regarding Erdmann mediation (0.2)
10/11/2017    Northrup, Mark D.   565080   1    $147.00    0.3 Review creditor filings regarding McMeel motion (0.3)
10/12/2017    Northrup, Mark D.   565080   1     $98.00    0.2 Telephone conference with Michael Gearin regarding Erdmann mediation results (0.2)

10/13/2017    Northrup, Mark D.   565080   1     $98.00    0.2   Telephone conference with David Neu regarding Erdmann mediation (0.2)
10/20/2017    Northrup, Mark D.   565080   1     $98.00    0.2   Review September U.S. Trustee report (0.2)
10/25/2017    Northrup, Mark D.   565080   1     $98.00    0.2   Email correspondence with Mark Calvert regarding status of Mint operations (0.2)
10/25/2017    Northrup, Mark D.   565080   1     $98.00    0.2   Telephone conference with Michael Gearin regarding potential sale of estate assets (0.2)

10/27/2017 Northrup, Mark D.      565080   1     $98.00    0.2 Email correspondence with Mark Calvert regarding Mint October performance (0.2)


10/30/2017    Northrup, Mark D.   565080   1      $98.00   0.2 Email correspondence with Mark Calvert regarding Prestige Finance issues (0.2)
11/10/2017    Northrup, Mark D.   565080   1      $98.00   0.2 Email correspondence with Mark Calvert and Michael Gearin regarding case status (0.2)
11/13/2017    Northrup, Mark D.   565080   1      $98.00   0.2 Telephone conference with Michael Gearing regarding case status (0.2)
11/16/2017    Northrup, Mark D.   565080   1   $1,176.00   2.4 Conference call with Mark Calvert, Michael Gearin and Committee to discuss case status 
                                                               and prognosis (2.4)
11/16/2017 Northrup, Mark D.      565080   1     $98.00    0.2 Follow‐up telephone conference with Mark Calvert regarding operating issues (0.2)

11/16/2017 Northrup, Mark D.      565080   1    $196.00    0.4 Follow‐up email correspondence with Michael Gearin regarding Committee questions 
                                                               (0.4)
11/17/2017 Northrup, Mark D.      565080   1     $98.00    0.2 Email correspondence with Mark Calvert and Michael Gearin regarding October 
                                                               performance (0.2)
11/17/2017 Northrup, Mark D.      565080   1     $98.00    0.2 Review U.S. Trustee monthly report (0.2)
11/20/2017 Northrup, Mark D.      565080   1     $98.00    0.2 Email correspondence with Mark Calvert regarding potential sale of equipment (0.2)

11/27/2017 Northrup, Mark D.      565080   1     $98.00    0.2 Email correspondence with Mark Calvert and Michael Gearin regarding status of Mint 
                                                               operations (0.2)
11/28/2017 Northrup, Mark D.      565080   1     $98.00    0.2 Email correspondence with Michael Gearin regarding case issues (0.2)
11/28/2017 Northrup, Mark D.      565080   1    $196.00    0.4 Telephone conferences with Mark Calvert regarding status of potential asset sale (0.4)



11/30/2017 Northrup, Mark D.      565080   1    $196.00    0.4 Telephone conference with Mark Calvert regarding status of potential asset sale and 
                                                               Mint operations (0.4)
 12/5/2017 Northrup, Mark D.      565080   1     $98.00    0.2 Email correspondence with Mark Calvert regarding status of potential sale transaction 
                                                               (0.2)
 12/7/2017 Northrup, Mark D.      565080   1     $98.00    0.2 Email correspondence with Mark Calvert regarding status of asset sale (0.2)
12/11/2017 Northrup, Mark D.     565080   1     $98.00    0.2 Email correspondence with Michael Gearin regarding status of potential emergency cash 
                                                              collateral hearing (0.2)
12/13/2017 Northrup, Mark D.     565080   1     $98.00    0.2 Email correspondence with Mark Calvert regarding status of potential asset sale (0.2)

12/15/2017 Northrup, Mark D.     565080   1     $98.00    0.2 Email correspondence and telephone conference with Mark Calvert regarding status of 
                                                              asset sale funding (0.2)
12/18/2017 Northrup, Mark D.     565080   1    $147.00    0.3 Email correspondence with Mark Calvert regarding status of asset sale (0.3)
12/19/2017 Northrup, Mark D.     565080   1    $294.00    0.6 Email correspondence and telephone conferences with Mark Calvert and Michael Gearin 
                                                              regarding status of potential asset sale (0.6)
12/20/2017 Northrup, Mark D.     565080   1     $98.00    0.2 Telephone conference with Mark Calvert regarding meeting of Ira Green Company (0.2)

  1/2/2018 Northrup, Mark D.     565080   1    $150.00    0.3 Email correspondence with Mark Calvert and Michael Gearin regarding case status (0.3)

  1/4/2018 Northrup, Mark D.     565080   1    $250.00    0.5 Telephone conference with Mark Calvert regarding potential asset sale of business (0.5)

  1/8/2018 Northrup, Mark D.     565080   1    $100.00    0.2 Email correspondence with Mark Calvert regarding Tafoya sale status (0.2)
  1/9/2018 Northrup, Mark D.     565080   1    $100.00    0.2 Email correspondence with Mark Calvert regarding asset sale status (0.2)
 1/10/2018 Northrup, Mark D.     565080   1    $150.00    0.3 Email correspondence with Mark Calvert and Michael Gearin regarding case status (0.3)

 1/11/2018 Northrup, Mark D.     565080   1    $100.00    0.2 Telephone conference with Michael Gearin regarding case status (0.2)
 1/12/2018 Northrup, Mark D.     565080   1    $100.00    0.2 Conference with Michael Gearin regarding results of Erdmann hearing (0.2)
 1/12/2018 Northrup, Mark D.     565080   1    $100.00    0.2 Telephone conference with Mark Calvert regarding results of Erdmann hearing (0.2)

 1/16/2018 Northrup, Mark D.     565080   1    $100.00    0.2 Email correspondence with Mark Calvert regarding customer die issues (0.2)
 1/17/2018 Northrup, Mark D.     565080   1    $100.00    0.2 Email correspondence with Mark Calvert regarding status of potential estate asset sale 
                                                              (0.2)
 1/22/2018 Northrup, Mark D.     565080   1    $100.00    0.2 Email correspondence with Michael Gearin regarding auction sale (0.2)
 1/22/2018 Northrup, Mark D.     565080   1    $100.00    0.2 Email correspondence with Mark Calvert regarding status of asset sale negotiations (0.2)

 1/23/2018 Northrup, Mark D.     565080   1    $150.00    0.3 Email correspondence with Mark Calvert and Michael Gearin regarding case status (0.3)

 1/25/2018   Northrup, Mark D.   565080   1    $250.00    0.5 Review creditor responses to 1/26 hearing on Trustee's auction motion (0.5)
 1/26/2018   Northrup, Mark D.   565080   1   $1,000.00     2 Attend  hearing on motion to approve auction process (2.0)
 1/26/2018   Northrup, Mark D.   565080   1    $150.00    0.3 Discussion with Michael Gearin regarding pending case issues (0.3)
  2/2/2018   Northrup, Mark D.   565080   1   $1,000.00     2 Email correspondence with Mark Calvert regarding case status (0.2)
  2/5/2018   Northrup, Mark D.   565080   1    $250.00    0.5 Review pending court filings prior to 2/9 hearing (0.5)
  2/8/2018   Northrup, Mark D.   565080   1    $200.00    0.4 Telephone conference with Michael Gearin regarding 2/9 hearing on multiple pending 
                                                              motions (0.4)
  2/9/2018 Northrup, Mark D.     565080   1   $2,500.00     5 Attend hearing on multiple pending motions (5.0)
 2/14/2018 Northrup, Mark D.     565080   1    $250.00    0.5 Email correspondence with B. Williamson regarding status of FBI investigation (0.5)

 2/15/2018 Northrup, Mark D.     565080   1    $200.00    0.4 Email correspondence with B. Williamson regarding status of FBI investigation (0.4)

 2/20/2018 Palomares, Jesus M    565080   1    $828.00    2.3 Review trustee's motion for order authorizing auction and sale of debtor's equipment 
                                                              and related pleadings; review trustee's motion for authority to conduct sale to Industrial 
                                                              Assets and Medalcraft Mint and related pleadings; review itinerary for February 23 
                                                              hearing and anticipated issues to be resolved (2.3)

 2/23/2018 Palomares, Jesus M    565080   1   $1,152.00   3.2 Prepare for and attend hearing at US Bankruptcy Court re continued motions by trustee 
                                                              related to approval of auction sale and use of funds (1.9); review case law cited by Judge 
                                                              Alston at hearing and prepare summary of hearing for client (1.3)
  3/6/2018 Northrup, Mark D.     565080   1    $100.00    0.2 Telephone conference with Michael Gearin and Mark Calvert regarding status of 
                                                              equipment sales (0.2)
  3/7/2018 Northrup, Mark D.     565080   1   $2,000.00     4 Attend auction of dies and equipment (MedalCraft/May) (4.0)
  3/8/2018 Northrup, Mark D.     565080   1    $100.00    0.2 Email correspondence with Michael Gearin regarding MedalCraft/May auction 
                                                              developments and status (0.2)
  3/9/2018 Northrup, Mark D.     565080   1   $2,000.00     4 Attend hearing on approval of MedalCraft/May asset sale (4.0)
 3/16/2018 Northrup, Mark D.     565080   1    $100.00    0.2 Discussion with Mark Calvert and M. Gearin regarding status of MedalCraft/May asset 
                                                              purchase offers (0.2)
 3/26/2018 Northrup, Mark D.     565080   1    $100.00    0.2 Email correspondence and telephone conference with Mark Calvert regarding 
                                                              MedalCraft sale status (0.2)
  4/16/2018 Northrup, Mark D.          565080             1      $150.00       0.3 Review Mint indictments (0.3)
  4/24/2018 Northrup, Mark D.          565080             1      $150.00       0.3 Telephone conference and emails with Michael Gearin regarding status of pending 
                                                                                   motions (0.3)
    5/2/2018 Northrup, Mark D.         565080             1      $200.00       0.4 Review pending pleadings prior to 5/4 hearing on conversion and asset sale (Medalcraft)

    5/3/2018 Northrup, Mark D.         565080             1     $100.00        0.2 Telephone conference with Michael Gearin regarding case status and 5/4 hearing (0.2)
    5/4/2018 Northrup, Mark D.         565080             1    $1,000.00         2 Attend hearings on motions for approval of Medalcraft asset sale and conversion of case 
                                                                                   (2.0)
    5/9/2018 Northrup, Mark D.         565080             1      $100.00       0.2 Telephone conference with David Neu regarding Atalla compensation motion (0.2)

  5/22/2018 Northrup, Mark D.          565080             1      $150.00       0.3 Telephone conference with Mark Calvert regarding pending case issues and meeting 
                                                                                   with U.S. Trustee (0.3)
  5/25/2018 Northrup, Mark D.          565080             1      $100.00       0.2 Email correspondence with Martin Smith regarding meeting with U.S. Trustee (0.2)

    6/1/2018 Northrup, Mark D.         565080             1      $150.00       0.3 Email correspondence with Gary Dyer and Martin Smith regarding 6/5 meeting with U.S. 
                                                                                   Trustee (0.3)
    6/4/2018 Northrup, Mark D.         565080             1     $450.00        0.9 Prepare for 6/5 meeting with U.S. Trustee (0.9)
    6/5/2018 Northrup, Mark D.         565080             1    $1,500.00         3 Meet with Gary Dyer (U.S. Trustee) to discuss case administration issues (3.0)
    6/8/2018 Northrup, Mark D.         565080             1     $150.00        0.3 Email correspondence with Michael Gearin and David Neu regarding equipment auction 
                                                                                   issues (0.3)
  6/12/2018 Northrup, Mark D.          565080             1      $100.00       0.2 Email correspondence with David Neu, Michael Gearin and Mark Calvert regarding 
                                                                                   status of remaining case issues (0.2)
  6/14/2018 Northrup, Mark D.          565080             1      $150.00       0.3 Telephone conference with Mark Calvert regarding status of pending case events (0.3)

    7/2/2018 Northrup, Mark D.         565080             1      $100.00       0.2 Telephone conference with Mark Calvert regarding Committee position, if any, on 
                                                                                   disposition of NWTM records (0.2)
  7/17/2018 Northrup, Mark D.          565080             1      $250.00       0.5 Review all pending Mint matters (0.5)
  7/27/2018 Northrup, Mark D.          565080             1      $100.00       0.2 Email correspondence with Mark Calvert and Michael Gearin regarding status of pending
                                                                                   case issues (0.2)
    8/1/2018 Northrup, Mark D.         565080             1      $200.00       0.4 Telephone conference with Michael Gearin regarding status of pending matters (0.4)

    8/7/2018 Northrup, Mark D.         565080             1      $150.00       0.3 Analysis of proposed administrative bar date order (0.3)
    8/9/2018 Northrup, Mark D.         565080             1      $200.00       0.4 Telephone conference with Mark Calvert regarding status of pending case matters (0.4)

  8/22/2018 Northrup, Mark D.          565080             1      $200.00       0.4 Telephone conference with Michael Gearin regarding status of pending case matters 
TOTAL Fees/Hours                                              $145,692.00      303


NW Mint ‐ Communications and Meetings with Creditors Committee
Date          TKPR Name            Client          Matter Base Amt      Bs Hrs Narrative
    4/22/2016 Northrup, Mark D.             565080       2    $1,140.00     2.4 Telephone conference with David James regarding background, status and strategy of Chapter 11 case 
                                                                                (1.0); follow up emails with David James and Bill Hanson regarding same and regarding April 25, 2016, 
                                                                                telephone conference with the committee (1.0); email communication with Mike Gearin regarding 
                                                                                same (.4)
    4/25/2016 Knapp, John R.                565080       2      $630.00     1.4 Telephone conference with Bill Hanson, David James, and Paula Pehl regarding committee issues and 
                                                                                establishment (1.4)
    4/25/2016 Northrup, Mark D.             565080       2      $807.50     1.7 Telephone conference with unsecured creditors committee (1.7)
    4/25/2016 Northrup, Mark D.             565080       2      $237.50     0.5 Follow‐up email communication with committee members regarding pending case matters (.5)

    4/25/2016 Groshong, Geoffrey            565080        2        $750.00      1.5 Meeting of unsecured creditors' committee for NW Territorial Mint, John Knapp, and Mark Northrup 
                                                                                    (1.5)
    4/26/2016 Northrup, Mark D.             565080        2        $190.00      0.4 Email communication with Bill Hanson regarding joint sharing/confidentiality agreement (.4)

    4/27/2016 Northrup, Mark D.             565080        2        $380.00      0.8 Telephone conference with David James regarding committee administrative issues (.8)
    4/28/2016 Northrup, Mark D.             565080        2        $237.50      0.5 Email communication with David James regarding FBI inquiry and related issues (.5)
    4/29/2016 Northrup, Mark D.             565080        2        $332.50      0.7 Email communication with committee members regarding status and scheduling of pending case 
                                                                                    matters (.7)
    4/29/2016 Groshong, Geoffrey            565080        2        $100.00      0.2 Review Mr. Pehl's suggested changes to information sharing agreement with Trustee (.2)
     5/2/2016 Northrup, Mark D.             565080        2        $807.50      1.7 Telephone conferences (.5) and email communication (.5) with Dick and Paula Pehl regarding May 3, 
                                                                                    2016, trustee presentation; email communication with Mike Gearin and Dick Pehl regarding joint 
                                                                                    litigation and confidentiality agreement (.4); email communication with Bill Hanson regarding pending 
                                                                                    case status and case issues (.3)
 5/3/2016 Groshong, Geoffrey     565080   2   $2,950.00   5.9 Review proposed agenda and preliminary report for meeting with Mark Calvert, Mike Gearin, and 
                                                              committee (.5); meeting at K&L Gates with Mike Gearin, Mark Calvert, Mark Northrup, committee 
                                                              members, and others for Mark Calvert's presentation of his analysis to date (5.4)

 5/3/2016 Northrup, Mark D.      565080   2   $1,567.50   3.3 Attend telephone conference with committee and trustee regarding presentation of materials on case 
                                                              status and strategy (2.7); telephone conference with Larry Ciappellone regarding creditor claim issues 
                                                              (.3) email communication with committee regarding trustee presentation materials (.3)

 5/5/2016 Northrup, Mark D.      565080   2     $95.00    0.2 Email communication with committee member regarding proof of claim issues and first meeting of 
                                                              creditors (.2)
 5/5/2016 Northrup, Mark D.      565080   2    $380.00    0.8 Telephone conference with committee member regarding creditor claim issues (.3); email 
                                                              communication with committee members regarding proposed estate asset sale (.5)
 5/6/2016 Knapp, John R.         565080   2      $0.00      0 Attend hearing re motion to withdraw and retainer issue (1.5) (No Charge)
 5/6/2016 Northrup, Mark D.      565080   2    $950.00      2 Attend hearing re motion to withdraw filed by debtor's counsel (2.0)
 5/6/2016 Northrup, Mark D.      565080   2    $617.50    1.3 Extensive email communication with committee members regarding committee duties and actions 
                                                              (1.1); email communication with committee regarding May 6, 2016, telephone conference (.2)

 5/9/2016 Groshong, Geoffrey     565080   2   $1,700.00   3.4 Review communications with committee, including discussion of the role of the committee and 
                                                              counsel (.5); prepare notes of May 3, 2016, meeting of committee and trustee (1.1); conference with 
                                                              Mark Northrup regarding committee matters in anticipation of upcoming committee meeting (.3); 
                                                              attend committee meeting (1.5)
 5/9/2016 Northrup, Mark D.      565080   2   $1,235.00   2.6 Telephone conference with committee to discuss all pending case issues (1.5); follow‐up email 
                                                              communication with David James regarding committee issues (1.1)
5/12/2016 Groshong, Geoffrey     565080   2    $450.00    0.9 Analyze information sharing responsibilities of committee and method of meeting those 
                                                              responsibilities through website or otherwise (.6); review proposed agenda for upcoming May 13, 
                                                              2016, creditors' committee meeting (.1); conference with Mark Northrup regarding items for 
                                                              discussion in upcoming creditors' committee meeting (.2)
5/13/2016 Groshong, Geoffrey     565080   2   $1,250.00   2.5 Conference with Mark Northrup regarding revisions to bylaws (.1); email communication with Kalen 
                                                              Daniels regarding pleadings to modify committee's duty to share information (.1); conference with 
                                                              Lisa Petras regarding same (.1); analyze committee duties to share information (.3); analyze 
                                                              committee governance issues (.3); attend committee meeting (1.5); conference with Mark Northrup 
                                                              to discuss concluded telephonic meeting with committee and next steps (.1)

5/13/2016 Northrup, Mark D.      565080   2   $1,187.50   2.5 Weekly telephone conference with committee to discuss case status and strategy (1.5); follow‐up 
                                                              telephone conference with committee member regarding committee issues (1.0)
5/16/2016 Groshong, Geoffrey     565080   2    $700.00    1.4 Email communication with David James regarding representation of committee and Mark Northrup's 
                                                              response (.2) analyze case status and issues facing unsecured creditors and the committee (.3); 
                                                              research committee's duties under 1102(b)(3)(A) and (B) (.4); begin draft of pleadings requesting 
                                                              clarification as to committee's duties under 1102(b)(3)(A) and (B) (.5)

5/16/2016 Northrup, Mark D.      565080   2    $237.50    0.5 Email communication with David James regarding committee issues (.5)
5/17/2016 Krisher, Emily R       565080   2   $1,040.00     4 Conference with Geoff Groshong regarding research about duties of creditors' committee (.3); 
                                                              research duties of creditors' committee under 1102(b)(3) (2.4); brief to Geoff Groshong regarding 
                                                              duties of creditors' committee to communicate information (1.3)
5/18/2016 Groshong, Geoffrey     565080   2   $1,200.00   2.4 Review Emily Krisher research memo regarding 1102(b)(3) (.2); revise agenda for May 20, 2016, 
                                                              meeting of committee (.1); draft pleadings for clarification of committee's duties under 11023(b)(3) 
                                                              (1.8); revise draft agenda for May 20, 2016, creditors' committee meeting (.1); telephone 
                                                              communication with unsecured creditor regarding case and status (.2)

5/19/2016 Northrup, Mark D.      565080   2    $855.00    1.8 Email communication with Paula Pehl regarding minutes of May 9, 2016, Committee meetings (.3); 
                                                              prepare for May 19, 2016, Committee meeting (1.2); email communication with Michael Gearin 
                                                              regarding same (.3)
5/20/2016 Northrup, Mark D.      565080   2    $760.00    1.6 Prepare for and conduct weekly committee meeting (1.4); email communication with Mike Gearin 
                                                              regarding committee requests and issues (.2)
5/23/2016   Northrup, Mark D.    565080   2    $190.00    0.4 Email communication with Paula Pehl regarding trustee WARN Act issues (.4)
5/23/2016   Groshong, Geoffrey   565080   2    $200.00    0.4 Conference with Mark Northrup regarding status of case and committee's concerns (.4)
5/26/2016   Northrup, Mark D.    565080   2    $380.00    0.8 Email communication with committee regarding hearing results (.8)
5/26/2016   Groshong, Geoffrey   565080   2    $200.00    0.4 Email communication with Paula Pehl regarding Ross Hansen concept sheet (.2); review draft email 
                                                              communication with committee regarding hearing and court's desire for input from committee on 
                                                              auction sale process (.2)
5/27/2016 Northrup, Mark D.      565080   2    $380.00    0.8 Email communication with committee regarding results of hearing (.8)
5/27/2016 Groshong, Geoffrey     565080   2     $50.00    0.1 Email communication with Paula Pehl regarding her investigation and vote on sale of Tomball assets 
                                                              (.1)
5/31/2016 Northrup, Mark D.      565080   2    $142.50    0.3 Email communication with committee regarding results of sale hearing (.3)
5/31/2016 Northrup, Mark D.      565080   2    $142.50    0.3 Email communication with committee regarding status of Ira Green asset purchase offer (.3)

 6/2/2016 Northrup, Mark D.      565080   2    $285.00    0.6 Telephone conference with David Petteys regarding representation of Don Wright; telephone 
                                                              conference with Michael Gearin regarding June 3 status conference
 6/3/2016 Northrup, Mark D.      565080   2    $332.50    0.7 Telephone conference with Dick Pehl regarding pending case issues (.5); email correspondence with 
                                                              Committee members regarding 6/6 Committee conference call (.2)
 6/6/2016   Northrup, Mark D.    565080   2    $950.00      2 Prepare for and attend Committee conference call (2.0)
 6/7/2016   Northrup, Mark D.    565080   2    $190.00    0.4 Email correspondence with Committee regarding 6/23 meeting
 6/8/2016   Groshong, Geoffrey   565080   2     $50.00    0.1 Email communication with Mark Northrup and committee member regarding case (.1)
 6/9/2016   Groshong, Geoffrey   565080   2    $250.00    0.5 E‐mail communication with committee member and Mr. Northrup (.2); e‐mail communication with 
                                                              Mr. Northrup re same (.3)
 6/9/2016 Northrup, Mark D.      565080   2    $190.00    0.4 Email correspondence with David James regarding Committee personnel issues
6/15/2016 Northrup, Mark D.      565080   2    $142.50    0.3 Email correspondence with Committee regarding case status update and Erdmann brief
6/16/2016 Groshong, Geoffrey     565080   2    $400.00    0.8 Telephone communication with Mr. and Ms. Pehl re committee matters (.6); conference with Mr. 
                                                              Northrup re same (.2)
6/16/2016   Northrup, Mark D.    565080   2    $332.50    0.7 Telephone conference with Paula Pehl regarding Committee personnel issues
6/20/2016   Northrup, Mark D.    565080   2    $190.00    0.4 Email correspondence with Committee member regarding about.ag article
6/20/2016   Northrup, Mark D.    565080   2    $142.50    0.3 Email with Committee members regarding attendance at 6/22 Erdmann trial
6/21/2016   Northrup, Mark D.    565080   2    $190.00    0.4 Telephone conference with Dick Pehl regarding about.ag article and issues
6/21/2016   Northrup, Mark D.    565080   2    $142.50    0.3 Telephone conference with David James regarding 6/22 Erdmann trial
6/22/2016   Northrup, Mark D.    565080   2    $475.00      1 Discussion with David James regarding Committee issues
6/23/2016   Northrup, Mark D.    565080   2    $380.00    0.8 Telephone conferences and emails with Bill Hanson, Dick and Paula Pehl regarding Committee issues
6/24/2016   Northrup, Mark D.    565080   2    $190.00    0.4 Email correspondence with Michael Gearin and Mark Calvert regarding presentation to Committee

6/24/2016 Northrup, Mark D.      565080   2    $237.50    0.5 Email correspondence with David James regarding Committee issues and case status
6/24/2016 Northrup, Mark D.      565080   2    $332.50    0.7 Conference call with Mark Calvert and Michael Gearin regarding 6/30 presentation to Committee

6/27/2016   Northrup, Mark D.    565080   2    $142.50    0.3   Telephone conference with Bill Hanson regarding Committee personnel issues
6/28/2016   Northrup, Mark D.    565080   2    $142.50    0.3   Telephone conference with David James regarding Committee expense issues
6/28/2016   Northrup, Mark D.    565080   2    $190.00    0.4   Telephone conference with Larry Ciappellone regarding Committee personnel issues
6/28/2016   Northrup, Mark D.    565080   2    $285.00    0.6   Email correspondence with Committee regarding pending motions and supporting declarations

6/28/2016 Northrup, Mark D.      565080   2    $570.00    1.2 Prepare materials for 6/30 Committee meeting and Trustee presentation
6/29/2016 Northrup, Mark D.      565080   2    $285.00    0.6 Email correspondence with Committee and Michael Gearin regarding 6/30 Trustee presentation

6/29/2016 Northrup, Mark D.      565080   2    $427.50    0.9 Draft minutes and agenda for 6/30 Committee meeting
6/30/2016 Groshong, Geoffrey     565080   2   $1,300.00   2.6 Review changes to bylaws proposed by Ms. Pehl (.2); e‐mail communication with Mr. Northrup with 
                                                              response to same (.1); attend committee meeting with trustee and counsel by teleconference (2.3)

6/30/2016 Northrup, Mark D.      565080   2   $1,710.00   3.6 Attend Committee meeting and presentation by Trustee (3.2); follow‐up e‐mail communication with 
                                                              Committee members (.4)
 7/1/2016 Northrup, Mark D.      565080   2     $95.00    0.2 Telephone conference with Mark Calvert regarding follow‐up to 6/30 Trustee presentation
 7/1/2016 Northrup, Mark D.      565080   2     $95.00    0.2 Email correspondence with Michael Gearin regarding follow‐up to 6/30 Trustee presentation

7/11/2016 Northrup, Mark D.      565080   2    $190.00    0.4 Telephone conference with Bill Hanson regarding potential Committee meeting with Ross Hansen

7/12/2016 Northrup, Mark D.      565080   2    $380.00    0.8 Email correspondence with Bill Hanson regarding potential Committee meeting with Ross Hansen

7/14/2016 Northrup, Mark D.      565080   2    $380.00    0.8 Long telephone conference with Paula Pehl regarding case status and strategy
7/15/2016 Northrup, Mark D.      565080   2    $237.50    0.5 Email correspondence with David James regarding Committee expense reimbursement process

7/18/2016 Northrup, Mark D.      565080   2    $190.00    0.4 Email correspondence with Michael Gearin regarding 7/29 Committee meeting and Trustee 
                                                              presentation
7/18/2016 Northrup, Mark D.      565080   2    $285.00    0.6 Draft minutes of 6/30 Committee meeting
7/19/2016 Northrup, Mark D.      565080   2    $380.00    0.8 Telephone conference and email correspondence with Paula Pehl regarding case status and strategy

7/19/2016   Northrup, Mark D.    565080   2    $237.50    0.5   Email correspondence with Bill Hanson regarding case issues
7/20/2016   Northrup, Mark D.    565080   2    $190.00    0.4   Email correspondence to Committee regarding 7/29 meeting
7/21/2016   Northrup, Mark D.    565080   2    $190.00    0.4   Email correspondence with Committee members regarding case issues
7/22/2016   Northrup, Mark D.    565080   2    $332.50    0.7   Long telephone conference with Dick and Paula Pehl regarding case and Committee status and 
                                                                strategy
7/25/2016   Northrup, Mark D.    565080   2    $237.50    0.5   Telephone conference with Dick Pehl regarding case status
7/26/2016   Northrup, Mark D.    565080   2    $190.00    0.4   Email correspondence with Committee regarding effort to settle Hanson stay motion
7/26/2016   Northrup, Mark D.    565080   2    $190.00    0.4   Email correspondence with Committee regarding motion to pay Tomball wage claim
7/27/2016   Groshong, Geoffrey   565080   2    $250.00    0.5   Review e‐mail communications with Mr. Northrup and committee members re various estate matters 
                                                                (.2); conference with Mr. Northrup re estate administration matters (.3)
7/28/2016 Northrup, Mark D.      565080   2    $285.00    0.6   Telephone conference with Paula Pehl regarding pending case issues
7/28/2016 Northrup, Mark D.      565080   2    $190.00    0.4   Telephone conference with Michael Gearin regarding same and regarding 7/29 conference call with 
                                                                Committee
7/29/2016 Northrup, Mark D.      565080   2    $712.50    1.5   Trustee and Counsel presentation to Committee
7/29/2016 Northrup, Mark D.      565080   2    $285.00    0.6   Follow‐up Committee meeting
7/29/2016 Northrup, Mark D.      565080   2    $190.00    0.4   Follow‐up email correspondence with David Petteys regarding Section 507 claim issues
7/29/2016 Groshong, Geoffrey     565080   2    $100.00    0.2 E‐mail communication with Mr. Northrup re committee meeting, case status, and Ross Hansen

 8/3/2016 Northrup, Mark D.      565080   2    $190.00    0.4 Email correspondence with Paula Pehl regarding Dayton Report and case administration
 8/8/2016 Northrup, Mark D.      565080   2    $190.00    0.4 Email correspondence with Bill Hanson regarding hearing results
8/15/2016 Northrup, Mark D.      565080   2    $237.50    0.5 Telephone conference with David James regarding status of estate documents receivable and related 
                                                              information
8/16/2016 Groshong, Geoffrey     565080   2    $300.00    0.6 E‐mail communication with Mr. Northrup re Ms. Pehl's concerns (.1); review committee handbook 
                                                              (.1); conference with Mr. Northrup re committee handbook (.2); e‐mail communication with Ms. Pehl 
                                                              re Medallic complaint and possible mediation (.1); e‐mailcommunication with Mr. Northrup re 
                                                              whether meeting of committee as a whole in person with counsel is possible (.1)

8/16/2016 Northrup, Mark D.      565080   2    $237.50    0.5 Email correspondence with Paula Pehl regarding Dayton Report
8/17/2016 Northrup, Mark D.      565080   2    $142.50    0.3 Email correspondence with David Petteys regarding Medallic complaint
8/19/2016 Groshong, Geoffrey     565080   2    $200.00    0.4 Conference with Mr. Northrup re recent developments (.2); review forwarded e‐mail communication 
                                                              with Ms. Pehl and Mr. Northrup (.2)
8/19/2016   Northrup, Mark D.    565080   2    $190.00    0.4 Email correspondence with Paula Pehl regarding Auburn environmental expert reports
8/22/2016   Northrup, Mark D.    565080   2    $190.00    0.4 Telephone conference with Dick Pehl regarding status of pending issues
8/22/2016   Northrup, Mark D.    565080   2    $190.00    0.4 Telephone conference with Paula Pehl regarding status of pending issues
8/23/2016   Northrup, Mark D.    565080   2    $142.50    0.3 Email correspondence with Paula Pehl regarding status of administrative costs
8/23/2016   Northrup, Mark D.    565080   2    $190.00    0.4 Email correspondence with Dick Pehl regarding Cohen issues
8/23/2016   Northrup, Mark D.    565080   2    $142.50    0.3 Email correspondence with John Young regarding Auburn expert reports
8/24/2016   Groshong, Geoffrey   565080   2    $350.00    0.7 E‐mail communication with Ms. Pehl and Mr. Calvert, with link to running blog on NW Territorial Mint 
8/25/2016   Groshong, Geoffrey   565080   2    $900.00    1.8 Review Paula Pehl report (1.3); conference with Mr. Northrup re same (.3); e‐mail communication 
                                                              with Mr. Pehl re matters involving Mr. Cohen (.1); e‐mail communication with Mr. Pehl re concerns 
                                                              about administration of case (.1)
8/25/2016   Northrup, Mark D.    565080   2    $190.00    0.4 Email correspondence and telephone conference with Paula Pehl regarding Dayton Report
8/26/2016   Northrup, Mark D.    565080   2    $190.00    0.4 Telephone conference with Paula Pehl regarding Dayton Report
8/26/2016   Northrup, Mark D.    565080   2      $95.00   0.2 Email correspondence with David James regarding Dayton Report
8/29/2016   Northrup, Mark D.    565080   2    $190.00    0.4 Email correspondence with Mark Calvert regarding 8/30 Committee call
8/29/2016   Northrup, Mark D.    565080   2    $190.00    0.4 Telephone conference with Dick Pehl regarding case status and Committee issues
8/30/2016   Northrup, Mark D.    565080   2   $1,662.50   3.5 Committee conference call with Mark Calvert and Michael Gearin
8/31/2016   Northrup, Mark D.    565080   2    $142.50    0.3 Email correspondence with Committee members regarding Cohen issues
 9/1/2016   Groshong, Geoffrey   565080   2    $100.00    0.2 Conference with Mr. Northrup re most recent committee call with trustee (.2)
 9/2/2016   Northrup, Mark D.    565080   2    $285.00    0.6 Telephone conference with Paula Pehl regarding Cohen issues and case satus
 9/6/2016   Northrup, Mark D.    565080   2    $380.00    0.8 Telephone conference with Paula Pehl regarding personel issues affecting estate operation
9/12/2016   Groshong, Geoffrey   565080   2      $50.00   0.1 E‐mail communication with Ms. Pehl and Mr. Calvert re filing of adversary proceeding against Erdman

9/12/2016   Northrup, Mark D.    565080   2    $285.00    0.6   Email correspondence with Paula Pehl regarding Dayton personnel issues
9/12/2016   Northrup, Mark D.    565080   2    $380.00    0.8   Email correspondence with Committee regarding Erdmann/Amex complaint
9/12/2016   Northrup, Mark D.    565080   2    $332.50    0.7   Telephone conference with Paula Pehl regarding multiple pending case issues
9/12/2016   Northrup, Mark D.    565080   2    $380.00    0.8   Email correspondence with Committee regarding Erdmann/Amex complaint, EEOC case and return 
                                                                inventory
9/13/2016 Groshong, Geoffrey     565080   2    $100.00    0.2   E‐mail communication with committee member re committee matters (.1); conference with Mr. 
                                                                Northrup re same (.1)
9/13/2016   Northrup, Mark D.    565080   2    $285.00    0.6   Email correspondence with Dick and Paula Pehl and Bill Hanson regarding case issues
9/13/2016   Northrup, Mark D.    565080   2    $142.50    0.3   Email correspondence with Bill Hanson regarding Medallic ownership issues
9/14/2016   Northrup, Mark D.    565080   2    $285.00    0.6   Telephone conference with Dick Pehl regarding pending case issues
9/14/2016   Northrup, Mark D.    565080   2    $237.50    0.5   Review Trustee's Answer and Counterclaims to Medallic complaint
9/14/2016   Northrup, Mark D.    565080   2    $285.00    0.6   Telephone conference and email correspondence with Paula Pehl regarding same
9/15/2016   Northrup, Mark D.    565080   2    $285.00    0.6   Conference call with Bill Hanson and Dick Pehl regarding case issues
9/15/2016   Northrup, Mark D.    565080   2    $332.50    0.7   Telephone conference with Paula Pehl regarding Dayton lease issues
9/16/2016   Groshong, Geoffrey   565080   2    $100.00    0.2   E‐mail communication with Mr. Northrup re technical considerations as to Paula's representing 
                                                                committee as to reorganization of Dayton operations (.2)
9/16/2016 Northrup, Mark D.      565080   2    $285.00    0.6   Email correspondence with Paula Pehl regarding Dayton lease and personnel issues
9/18/2016 Groshong, Geoffrey     565080   2    $400.00    0.8   E‐mail communication with Mr. Northrup re Dayton and Ms. Pehl's work for committee (.3); 
                                                                conference with Mr. Northrup re estate matters including lease issues and role of committee, etc. (.5)

9/19/2016 Northrup, Mark D.      565080   2    $380.00    0.8 Email correspondence with Paula Pehl, Dick Pehl and Bill Hanson regarding pending case issues

9/19/2016 Northrup, Mark D.      565080   2    $285.00    0.6 Telephone conference with Paula Pehl regarding estate personnel issues
9/20/2016 Northrup, Mark D.      565080   2    $285.00    0.6 Email correspondence with Paula Pehl, Dick Pehl and Bill Hanson regarding 9/21 Committee call

9/20/2016   Northrup, Mark D.    565080   2    $237.50    0.5   Telephone conference with Paula Pehl regarding Wisconsin closure
9/20/2016   Northrup, Mark D.    565080   2    $427.50    0.9   Extensive email correspondence with Paula Pehl, Mark Calvert, Connie Hoff and Bill Hanson regarding 
9/21/2016   Northrup, Mark D.    565080   2   $1,425.00     3   Committee conference call; email correspondence with creditor regarding entry of inventory return 
9/22/2016   Northrup, Mark D.    565080   2    $332.50    0.7   Telephone conference with Paula Pehl regarding Dayton equipment sale
9/23/2016   Northrup, Mark D.    565080   2    $285.00    0.6   Email correspondence with Paula Pehl regarding Dayton visit
9/23/2016   Northrup, Mark D.    565080   2    $190.00    0.4   Email correspondence with Mark Calvert regarding Dayton visit
 9/26/2016   Northrup, Mark D.    565080   2    $380.00    0.8   Multiple emails with Paula Pehl regarding Dayton visit and pending personnel matters
 9/26/2016   Northrup, Mark D.    565080   2    $190.00    0.4   Email correspondence with Mark Calvert regarding 9/29 Committee presentation issues
 9/26/2016   Northrup, Mark D.    565080   2    $237.50    0.5   Telephone conference with Paula Pehl regarding results of visit to Dayton
 9/27/2016   Northrup, Mark D.    565080   2    $427.50    0.9   Multiple telephone conferences and emails with Paula Pehl regarding Dayton personnel issues

 9/27/2016   Northrup, Mark D.    565080   2    $190.00    0.4   Email correspondence with Committee regarding pending trustee presentation
 9/28/2016   Northrup, Mark D.    565080   2    $190.00    0.4   Email correspondence with Paula Pehl regarding Trustee's storage/lease spreadsheet
 9/28/2016   Northrup, Mark D.    565080   2    $142.50    0.3   Email correspondence with Mark Calvert regarding 9/29 Committee presentation
 9/28/2016   Northrup, Mark D.    565080   2    $285.00    0.6   Telephone conference with Dick Pehl regarding proposed Nevada environmental settlement

 9/28/2016   Northrup, Mark D.    565080   2    $380.00    0.8   Conference call with Michael Gearin and Mark Calvert regarding Committee issues
 9/28/2016   Northrup, Mark D.    565080   2    $285.00    0.6   Telephone conference with Paula Pehl regarding status of personnel issues
 9/29/2016   Northrup, Mark D.    565080   2    $285.00    0.6   Telephone conference with Dick Pehl regarding case status and trustee issues
 9/29/2016   Northrup, Mark D.    565080   2    $237.50    0.5   Email correspondence with Paula Pehl regarding Mint Newsletter issues
 9/30/2016   Northrup, Mark D.    565080   2    $285.00    0.6   Telephone conference with Paul Pehl regarding Dayton personnel security issues and regarding Hoff 
 10/3/2016   Northrup, Mark D.    565080   2    $285.00    0.6   Telephone conference with Paula Pehl regarding Dayton equipment issues
 10/4/2016   Northrup, Mark D.    565080   2    $285.00    0.6   Email correspondence with Committee regarding attendance at 10/10 mediation and potential 
                                                                 candidate for Committee financial advisor
 10/4/2016 Northrup, Mark D.      565080   2    $142.50    0.3   Email correspondence with David James regarding 10/10 mediation and Committee member cost 
                                                                 reimbursement claims
 10/4/2016   Northrup, Mark D.    565080   2      $95.00   0.2   Email correspondence with Bill Hanson regarding attendance at mediation
 10/5/2016   Northrup, Mark D.    565080   2    $142.50    0.3   Telephone conference with Paula Pehl regarding 10/6 Committee call
 10/5/2016   Northrup, Mark D.    565080   2    $190.00    0.4   Review revised Trustee materials prior to 10/6 presentation
 10/5/2016   Northrup, Mark D.    565080   2      $95.00   0.2   Email correspondence with David James and Bill Hanson regarding mediation attendance
 10/6/2016   Northrup, Mark D.    565080   2   $1,330.00   2.8   Committee conference call and Trustee presentation
 10/7/2016   Northrup, Mark D.    565080   2    $380.00    0.8   Telephone conference with Dick Pehl regarding case status and strategy
10/10/2016   Northrup, Mark D.    565080   2    $190.00    0.4   Follow‐up email correspondence with David James and Bill Hanson regarding mediation
10/11/2016   Northrup, Mark D.    565080   2    $332.50    0.7   Telephone conference with Paul Pehl regarding status of case issues
10/13/2016   Northrup, Mark D.    565080   2    $190.00    0.4   Email correspondence with Mark Calvert regarding October presentation to Committee
10/13/2016   Northrup, Mark D.    565080   2    $190.00    0.4   Email correspondence with Mark Calvert and Bill Hanson regarding Diane Erdmann issues
10/17/2016   Northrup, Mark D.    565080   2    $142.50    0.3   Email correspondence with Mark Calvert regarding 10/26 Committee presentation
10/19/2016   Northrup, Mark D.    565080   2    $285.00    0.6   Email correspondence with Paula Pehl regarding case status and issues
10/19/2016   Northrup, Mark D.    565080   2    $142.50    0.3   Email correspondence with Michael Gearin regarding 10/26 Committee presentation
10/19/2016   Northrup, Mark D.    565080   2    $142.50    0.3   Email correspondence with Committee regarding 10/26 Committee presentation
10/20/2016   Northrup, Mark D.    565080   2    $142.50    0.3   Telephone conference with Mark Calvert regarding 10/26 Committee presentation issues
10/20/2016   Northrup, Mark D.    565080   2    $427.50    0.9   Email correspondence with Committee regarding presentation issues and regarding critical case legal 
                                                                 factors
10/21/2016   Northrup, Mark D.    565080   2    $190.00    0.4   Email correspondence with Committee regarding pending case issues
10/23/2016   Groshong, Geoffrey   565080   2     $50.00    0.1   E‐mail communication with Mr. James re bank statements (.1)
10/25/2016   Northrup, Mark D.    565080   2    $237.50    0.5   Telephone conference with Paula Pehl regarding Hoff subpoena and house fire
10/25/2016   Northrup, Mark D.    565080   2    $142.50    0.3   Email correspondence with Committee regarding proposed name change issues
10/25/2016   Northrup, Mark D.    565080   2    $142.50    0.3   Email correspondence with David James regarding analysis of Mint cash outflow issues
10/25/2016   Northrup, Mark D.    565080   2    $142.50    0.3   Email correspondence with Mark Calvert and Michael Gearin regarding Committee collaboration on 
                                                                 Plan formulation
10/26/2016 Northrup, Mark D.      565080   2    $142.50    0.3   Email correspondence and telephone conference with Paula Pehl regarding Hoff subpoena issues
10/26/2016 Northrup, Mark D.      565080   2    $142.50    0.3   Email correspondence with David James regarding case status
10/26/2016 Groshong, Geoffrey     565080   2    $150.00    0.3   E‐mail communication with Mr. Hanson re committee matters (.2); e‐mail communication with Mr. 
                                                                 Northrup re same (.1)
10/27/2016 Northrup, Mark D.      565080   2    $142.50    0.3   Email correspondence with Committee members regarding potential Mint/Medallic management 
10/28/2016 Northrup, Mark D.      565080   2     $95.00    0.2   Email correspondence with Mark Calvert and Michael Gearin regarding case update to Committee

10/28/2016   Northrup, Mark D.    565080   2     $95.00    0.2   Email correspondence with Committee regarding case update
 11/1/2016   Northrup, Mark D.    565080   2    $237.50    0.5   Telephone conference with Paula Pehl regarding Connie Hoff issues (0.5)
 11/2/2016   Northrup, Mark D.    565080   2    $190.00    0.4   Email correspondence with Paula Pehl regarding silver bullet product (0.4)
 11/4/2016   Northrup, Mark D.    565080   2    $285.00    0.6   Telephone conferences with Paula Pehl regarding Hoff lease issues (0.6)
 11/8/2016   Northrup, Mark D.    565080   2    $142.50    0.3   Telephone conference with Mark Calvert regarding Committee email correspondence (0.3)
 11/8/2016   Northrup, Mark D.    565080   2    $237.50    0.5   Email correspondence with Paula Pehl regarding pending case issues (0.5)
 11/8/2016   Northrup, Mark D.    565080   2    $190.00    0.4   Telephone conference with Paula Pehl regarding vendor metal shipments (0.4)
11/10/2016   Northrup, Mark D.    565080   2    $237.50    0.5   Telephone conference with Paula Pehl regarding status of pending case issues (0.5)
11/11/2016   Northrup, Mark D.    565080   2    $190.00    0.4   Telephone conference with Paula Pehl regarding pending case issues (0.4)
11/14/2016   Northrup, Mark D.    565080   2    $190.00    0.4   Email correspondence and telephone conference with Paula Pehl regarding Hoff lease assumption 
                                                                 issues (0.4)
11/14/2016   Northrup, Mark D.    565080   2    $142.50    0.3   Email correspondence with David James regarding 11/21 trustee presentation (0.3)
11/14/2016   Northrup, Mark D.    565080   2    $190.00    0.4   Email correspondence with Committee regarding 11/29 trustee presentation (0.4)
11/15/2016   Groshong, Geoffrey   565080   2     $50.00    0.1   E‐mail communication with Mr. James re e‐mail from unknown author (.1)
11/15/2016   Northrup, Mark D.    565080   2     $95.00    0.2   Email correspondence with David James regarding anonymous letter (0.2)
11/16/2016   Northrup, Mark D.    565080   2    $190.00    0.4   Telephone conference with Paula Pehl regarding case logistics (0.4)
11/16/2016   Northrup, Mark D.    565080   2    $142.50    0.3   Email correspondence with David James regarding Mint bank and shipping issues (0.3)
11/18/2016 Northrup, Mark D.     565080   2    $142.50    0.3 Email correspondence with Dick Pehl regarding Mint personnel issues (0.3)
11/21/2016 Northrup, Mark D.     565080   2    $190.00    0.4 Email correspondence with Committee regarding 12/1 hearing on Dayton lease assumption and 11/28 
                                                              ‐ 11/29 Committee meetings (0.4)
11/21/2016   Northrup, Mark D.   565080   2    $190.00    0.4 Telephone conference with Paula Pehl regarding pending case issues (0.4)
11/22/2016   Northrup, Mark D.   565080   2    $285.00    0.6 Multiple emails with Committee and Michael Gearin regarding 11/28 ‐ 11/29 events (0.6)
11/23/2016   Northrup, Mark D.   565080   2    $142.50    0.3 Email correspondence with Mark Calvert regarding 11/29 Committee presentation (0.3)
11/25/2016   Northrup, Mark D.   565080   2    $142.50    0.3 Email correspondence with Paula Pehl regarding FBI issues (0.3)
11/28/2016   Northrup, Mark D.   565080   2    $285.00    0.6 Meet with Bill Hanson, Paula Pehl and Richard Pehl to discuss case status (.6)
11/29/2016   Northrup, Mark D.   565080   2    $237.50    0.5 Meet with Committee members to discuss case status and pending issues (0.5)
11/29/2016   Northrup, Mark D.   565080   2   $2,850.00     6 Attend Trustee presentation to Committee (6.0)
11/29/2016   Northrup, Mark D.   565080   2    $190.00    0.4 Meet with Paula Pehl and Ben Williamson (0.4)
11/30/2016   Northrup, Mark D.   565080   2    $285.00    0.6 Telephone conference with Michael Gearin regarding 11/29 meeting (0.6)
 12/1/2016   Northrup, Mark D.   565080   2   $1,425.00     3 Attend hearing on Dayton lease assumption, bifurcation of Medallic trial and Erdmann credit card 
                                                              complaint
 12/1/2016 Northrup, Mark D.     565080   2    $285.00    0.6 Discussion with Paul and Dick Pehl and Bill Hanson regarding results of hearing
 12/2/2016 Northrup, Mark D.     565080   2    $190.00    0.4 Email correspondence with Paula Pehl, Bill Hansen and David Petteys regarding case status and 
                                                              strategy
 12/6/2016   Northrup, Mark D.   565080   2    $237.50    0.5 Telephone conference with Paula Pehl regarding Atalla engagement issues
 12/6/2016   Northrup, Mark D.   565080   2    $285.00    0.6 Email correspondence with Committee regarding Atalla engagement issues
 12/7/2016   Northrup, Mark D.   565080   2     $95.00    0.2 Telephone conference with Larry Ciappellone regarding Atalla interview
 12/7/2016   Northrup, Mark D.   565080   2    $190.00    0.4 Email correspondence with Committee regarding Atalla issues
 12/8/2016   Northrup, Mark D.   565080   2     $95.00    0.2 Email correspondence with David James regarding Atalla employment proposal
12/13/2016   Northrup, Mark D.   565080   2    $237.50    0.5 Telephone conference and email correspondence with Paula Pehl regarding precious metals price‐
                                                              fixing litigation
12/16/2016 Northrup, Mark D.     565080   2    $380.00    0.8 Email correspondence with Committee regarding bifurcation hearing and all pending case issues

12/16/2016 Northrup, Mark D.     565080   2    $237.50    0.5 Telephone conference with Paul Pehl regarding status of all pending issues
12/22/2016 Northrup, Mark D.     565080   2    $285.00    0.6 Email correspondence with Committee regarding bifurcation of Medallic claims
12/23/2016 Northrup, Mark D.     565080   2    $237.50    0.5 Email correspondence with Paula Pehl regarding court's decision on Medallic bifurcation
12/23/2016 Northrup, Mark D.     565080   2     $95.00    0.2 Email correspondence with David James regarding court's decision on Medallic bifurcation
12/28/2016 Northrup, Mark D.     565080   2    $190.00    0.4 Telephone conference with Paula Pehl regarding multiple matters of case status and strategy

12/30/2016 Northrup, Mark D.     565080   2    $237.50    0.5 Telephone conference with Paula Pehl regarding State of Nevada involvement in Medallic purchase 
12/30/2016 Northrup, Mark D.     565080   2    $190.00    0.4 Email correspondence with Committee regarding engagement of Atalla and supporting documents

12/30/2016   Northrup, Mark D.   565080   2    $190.00    0.4   Follow‐up emails with Committee reactions
  1/3/2017   Northrup, Mark D.   565080   2    $441.00    0.9   Telephone conferences with Paula Pehl regarding CEO retention issues
  1/4/2017   Northrup, Mark D.   565080   2    $196.00    0.4   Email correspondence with Bill Hanson regarding CEO appointment
  1/4/2017   Northrup, Mark D.   565080   2    $343.00    0.7   Telephone conference with Paula Pehl regarding CEO engagement issues
  1/6/2017   Northrup, Mark D.   565080   2    $245.00    0.5   Email correspondence with Paula Pehl regarding motion to appoint CEO
  1/6/2017   Northrup, Mark D.   565080   2    $147.00    0.3   Email correspondence with Bill Hanson regarding motion to appoint CEO
  1/8/2017   Northrup, Mark D.   565080   2    $294.00    0.6   Email correspondence with Committee regarding Atalla issues
  1/9/2017   Northrup, Mark D.   565080   2    $294.00    0.6   Email correspondence with Committee and Miles Stover regarding case issues affecting CEO retention

 1/11/2017 Northrup, Mark D.     565080   2    $245.00    0.5 Telephone conference with Paula Pehl regarding continuance of Trustee's motion to retain CEO

 1/11/2017 Northrup, Mark D.     565080   2    $294.00    0.6 Email correspondence with Committee regarding status of Atalla retention
 1/12/2017 Northrup, Mark D.     565080   2     $98.00    0.2 Email correspondence with Bill Hanson regarding terms of Atalla retention
 1/12/2017 Northrup, Mark D.     565080   2    $294.00    0.6 Email correspondence with Mark Calvert, Bill Atalla and Committee regarding CEO interview schedule

 1/12/2017 Northrup, Mark D.     565080   2    $294.00    0.6 Email correspondence with Mark Calvert and Bill Hanson regarding proposed terms of Atalla 
                                                              retention
 1/12/2017 Northrup, Mark D.     565080   2    $147.00    0.3 Email correspondence with Committee regarding interview schedule and case status
 1/13/2017 Northrup, Mark D.     565080   2    $147.00    0.3 Email correspondence with David Petteys and Bill Hanson regarding Atalla interview schedule

 1/15/2017   Northrup, Mark D.   565080   2    $245.00    0.5   Email correspondence with Committee regarding CEO retention terms
 1/15/2017   Northrup, Mark D.   565080   2    $196.00    0.4   Email correspondence with David Petteys and Miles Stover regarding Atalla interview
 1/17/2017   Northrup, Mark D.   565080   2      $98.00   0.2   Email correspondence with Committee regarding interview schedule
 1/19/2017   Northrup, Mark D.   565080   2   $1,225.00   2.5   Meet with Michael Gearin, Mark Calvert, Miles Stover, David Petteys and Committee regarding 
 1/20/2017   Northrup, Mark D.   565080   2    $343.00    0.7   Email correspondence with Paula Pehl and Bill Hanson regarding proposed edits to Atalla offer of 
                                                                employment
 1/23/2017   Northrup, Mark D.   565080   2    $392.00    0.8   Email correspondence with Committee regarding Atalla retention offer
 1/24/2017   Northrup, Mark D.   565080   2    $245.00    0.5   Email correspondence with Committee regarding Medallic issues
 1/24/2017   Northrup, Mark D.   565080   2    $245.00    0.5   Email correspondence with Paula Pehl regarding Atalla retention offer letter
 1/25/2017   Northrup, Mark D.   565080   2    $392.00    0.8   Email correspondence with Paula Pehl, David Petteys and Bill Hanson regarding terms of Atalla 
                                                                retention
 1/25/2017 Northrup, Mark D.     565080   2    $245.00    0.5   Follow‐up telephone conference with Paula Pehl regarding terms of Atalla retention
 1/26/2017 Northrup, Mark D.     565080   2    $294.00    0.6   Email correspondence with Committee regarding terms of Atalla offer
1/26/2017   Northrup, Mark D.   565080   2    $98.00   0.2   Email correspondence with Paula Pehl regarding Erdmann/Amex complaint
1/27/2017   Northrup, Mark D.   565080   2   $294.00   0.6   Email correspondence with Committee regarding status of Atalla retention offer
1/30/2017   Northrup, Mark D.   565080   2   $147.00   0.3   Email correspondence with Paula Pehl regarding Atalla issues
1/30/2017   Northrup, Mark D.   565080   2   $294.00   0.6   Email correspondence with Committee regarding proposed responses to Atalla offer letter terms

1/30/2017 Northrup, Mark D.     565080   2    $98.00   0.2 Email correspondence with David Petteys regarding proposed responses to Atalla offer letter terms

1/31/2017   Northrup, Mark D.   565080   2   $294.00   0.6   Email correspondence with Committee regarding proposed Atalla engagement
1/31/2017   Northrup, Mark D.   565080   2   $196.00   0.4   Telephone conference with Paula Pehl regarding Atalla issues
 2/1/2017   Northrup, Mark D.   565080   2   $245.00   0.5   Email correspondence with Paula Pehl regarding Atalla Employment Agreement (.5)
 2/1/2017   Northrup, Mark D.   565080   2   $196.00   0.4   Email correspondence with Committee regarding 2/03 Atalla hearing (.4)
 2/1/2017   Northrup, Mark D.   565080   2   $196.00   0.4   Email correspondence with Michael Gearin and Mark Calvert regarding Committee issues (.4)

 2/1/2017 Northrup, Mark D.     565080   2   $147.00   0.3 Email correspondence with David James regarding pending case issues (.3)
 2/2/2017 Northrup, Mark D.     565080   2   $294.00   0.6 Email correspondence with Committee regarding Atalla agreement and 2/03 hearing (.6)
 2/2/2017 Northrup, Mark D.     565080   2   $392.00   0.8 Follow‐up email correspondence with Paula Pehl and Bill Hanson regarding Atalla hearing (.8)

 2/3/2017 Northrup, Mark D.     565080   2   $196.00   0.4 Email correspondence with Committee regarding results of hearing (.4)
 2/3/2017 Northrup, Mark D.     565080   2   $196.00   0.4 Email correspondence with Bill Hanson and Paula Pehl regarding Diane Erdmann lawsuit (.4)
 2/4/2017 Northrup, Mark D.     565080   2   $294.00   0.6 Email correspondence with David Petteys, Bill Hanson and Paula Pehl regarding pending case issues 
                                                           (.6)
 2/7/2017 Northrup, Mark D.     565080   2   $147.00   0.3 Email correspondence with Paula Pehl regarding Erdmann lawsuit (.3)
 2/8/2017 Northrup, Mark D.     565080   2   $392.00   0.8 Email correspondence with Michael Gearin and Mark Calvert regarding Committee issues (.8)

 2/8/2017 Northrup, Mark D.     565080   2   $196.00   0.4 Email correspondence with Paula Pehl regarding Erdmann lawsuit (.4)
 2/9/2017 Northrup, Mark D.     565080   2    $98.00   0.2 Email correspondence with Paula Pehl regarding Erdmann Amex lawsuit (.2)
2/10/2017 Northrup, Mark D.     565080   2   $196.00   0.4 Email correspondence with Dick Pehl, Mark Calvert and Michael Gearin regarding sale of x‐ray 
                                                           spectrometer (.4)
2/13/2017 Northrup, Mark D.     565080   2   $196.00   0.4 Email correspondence with Committee regarding Bressler issues (.4)
2/13/2017 Northrup, Mark D.     565080   2    $98.00   0.2 Email correspondence with David James regarding May 2 Medallic trial issues (.2)
2/13/2017 Groshong, Geoffrey    565080   2   $104.00   0.2 E‐mail communication with Mr. James re mention of "Ponzi Scheme" tax write off provision (.1); e‐
                                                           mail communication with Mr. Northrup re follow‐up as to same (.1)
2/14/2017 Northrup, Mark D.     565080   2   $196.00   0.4 Email correspondence with Paula Pehl regarding storage/lease claims and Medallic LLC agreement (.4)

2/14/2017   Northrup, Mark D.   565080   2    $98.00   0.2   Telephone conference with creditor regarding case status (.2)
2/14/2017   Northrup, Mark D.   565080   2   $147.00   0.3   Telephone conference with Paula Pehl regarding Bressler issues (.3)
2/15/2017   Northrup, Mark D.   565080   2    $98.00   0.2   Email correspondence with Committee regarding U.S. Trustee Report for January (.2)
2/15/2017   Northrup, Mark D.   565080   2    $98.00   0.2   Email correspondence with Michael Bernard regarding Committee constitution (.2)
2/15/2017   Northrup, Mark D.   565080   2   $147.00   0.3   Telephone conference with Paula Pehl regarding Ross Hansen issues (.3)
2/16/2017   Northrup, Mark D.   565080   2    $98.00   0.2   Email correspondence with Paula Pehl regarding January U.S. Trustee Report issues (.2)
2/17/2017   Northrup, Mark D.   565080   2   $196.00   0.4   Email correspondence and telephone conference with Paula Pehl regarding Medallic depositions (.4)

2/17/2017 Northrup, Mark D.     565080   2   $245.00   0.5 Email correspondence with Paula Pehl, Michael Gearin and Mark Calvert regarding appeal bond issues 
                                                           (.5)
2/22/2017   Northrup, Mark D.   565080   2   $147.00   0.3 Email correspondence with Paula Pehl regarding case status (.3)
2/23/2017   Northrup, Mark D.   565080   2    $98.00   0.2 Email correspondence with Paula Pehl regarding contacts with Ross Hansen (.2)
2/23/2017   Northrup, Mark D.   565080   2    $98.00   0.2 Telephone conference with Paula Pehl regarding 3/01 Medallic status conference (.2)
2/23/2017   Northrup, Mark D.   565080   2    $98.00   0.2 Email correspondence with Committee regarding 3/01 Medallic status conference (.2)
2/24/2017   Northrup, Mark D.   565080   2    $98.00   0.2 Telephone conference with Larry Ciappellone regarding case issues (.2)
2/24/2017   Northrup, Mark D.   565080   2    $98.00   0.2 Telephone conference with David Petteys regarding case issues (.2)
2/27/2017   Northrup, Mark D.   565080   2    $98.00   0.2 Telephone conference with Bill Hanson regarding Ross Hansen contacts and allegations (.2)
2/27/2017   Northrup, Mark D.   565080   2    $98.00   0.2 Email correspondence with Paula Pehl regarding spectrometer sale (.2)
2/28/2017   Northrup, Mark D.   565080   2    $98.00   0.2 Email correspondence with Paula Pehl regarding Atalla issues (.2)
2/28/2017   Northrup, Mark D.   565080   2   $980.00     2 Conference call with Committee regarding pending case issues (2.0)
2/28/2017   Northrup, Mark D.   565080   2   $245.00   0.5 Follow‐up email correspondence with Committee members regarding pending issues (.5)
 3/1/2017   Northrup, Mark D.   565080   2   $245.00   0.5 Attend status conference on Medallic v. Trustee (0.5)
 3/1/2017   Northrup, Mark D.   565080   2   $147.00   0.3 Email correspondence with Committee regarding results (0.3)
 3/1/2017   Northrup, Mark D.   565080   2   $196.00   0.4 Email correspondence with Bill Hanson regarding contacts with Ross Hansen (0.4)
 3/2/2017   Northrup, Mark D.   565080   2   $245.00   0.5 Email correspondence with Trustee and Committee regarding Atalla activities (0.5)

 3/6/2017   Northrup, Mark D.   565080   2    $98.00   0.2   Email correspondence with Bill Hanson regarding equipment sale issues (0.2)
 3/8/2017   Northrup, Mark D.   565080   2   $196.00   0.4   Email correspondence with David James regarding call with Ross Hansen (0.4)
 3/8/2017   Northrup, Mark D.   565080   2   $147.00   0.3   Telephone conference with Paula Pehl regarding subpoena (0.3)
 3/8/2017   Northrup, Mark D.   565080   2   $147.00   0.3   Telephone conference with Mike Bernard regarding Committee issues (0.3)
 3/9/2017   Northrup, Mark D.   565080   2   $147.00   0.3   Email correspondence with Michael Gearin regarding non‐service of Pehl subpoena (0.3)
 3/9/2017   Northrup, Mark D.   565080   2   $147.00   0.3   Email correspondence with Paula Pehl regarding non‐service of subpoena (0.3)
3/10/2017   Northrup, Mark D.   565080   2   $147.00   0.3   Email correspondence with Paula Pehl regarding non‐service of subpoena (0.3)
3/10/2017   Northrup, Mark D.   565080   2    $98.00   0.2   Email correspondence with Committee regarding equipment sale motion (0.2)
3/13/2017 Northrup, Mark D.     565080   2    $196.00    0.4 Email correspondence with Paula Pehl regarding equipment sale issues (0.4)
3/13/2017 Northrup, Mark D.     565080   2    $490.00      1 Email correspondence with Bill Hanson regarding Hanson/Pehl letter demand (1.0)
3/14/2017 Northrup, Mark D.     565080   2    $441.00    0.9 Email correspondence with Committee regarding consequences of improper disclosure (0.9)

3/14/2017 Northrup, Mark D.     565080   2    $343.00    0.7 Telephone conference with Bill Hanson regarding disclosures and Committee resignation (0.7)

3/14/2017 Northrup, Mark D.     565080   2    $294.00    0.6 Email correspondence and telephone conference with Mark Calvert and Michael Gearin regarding 
                                                             disclosures and Committee resignation (0.6)
3/14/2017 Northrup, Mark D.     565080   2    $245.00    0.5 Email correspondence with Bill Hanson regarding authorship of draft 3/11 letter to court (0.5)

3/15/2017   Northrup, Mark D.   565080   2     $98.00    0.2   Email correspondence with David Petteys regarding Bill Hanson disclosure (0.2)
3/16/2017   Northrup, Mark D.   565080   2    $245.00    0.5   Telephone conference with Michael Gearin regarding Bill Hanson issues (0.5)
3/17/2017   Northrup, Mark D.   565080   2    $196.00    0.4   Email correspondence with Paula Pehl regarding equipment sale issues (0.4)
3/17/2017   Northrup, Mark D.   565080   2     $98.00    0.2   Telephone conference with David Petteys regarding Committee composition (0.2)
3/17/2017   Northrup, Mark D.   565080   2     $98.00    0.2   Telephone conference with Bill Hanson regarding Ross Hansen call (0.2)
3/17/2017   Northrup, Mark D.   565080   2    $147.00    0.3   Email correspondence with David Petteys regarding Committee issues (0.3)
3/17/2017   Northrup, Mark D.   565080   2     $98.00    0.2   Email correspondence with Michael Gearin and Mark Calvert regarding Committee issues (0.2)

3/20/2017   Northrup, Mark D.   565080   2    $147.00    0.3 Email correspondence with Bill Hanson regarding Committee personnel issues (0.3)
3/20/2017   Northrup, Mark D.   565080   2     $98.00    0.2 Email correspondence with Paula Pehl regarding current case filings (0.2)
3/21/2017   Northrup, Mark D.   565080   2    $147.00    0.3 Email correspondence with Bill Hanson regarding Committee personnel issues (0.3)
3/21/2017   Northrup, Mark D.   565080   2     $98.00    0.2 Telephone conference with Larry Ciappellone regarding Committee personnel issues (0.2)
3/21/2017   Northrup, Mark D.   565080   2     $98.00    0.2 Email correspondence with David Petteys regarding response to Michael Gearin regarding Committee 
                                                             issues (0.2)
3/22/2017 Northrup, Mark D.     565080   2    $196.00    0.4 Email correspondence with Bill Hanson regarding Committee personnel issues (0.4)
3/23/2017 Northrup, Mark D.     565080   2     $98.00    0.2 Email correspondence with Martin Smith regarding Committee personnel issues (0.2)
3/23/2017 Northrup, Mark D.     565080   2    $294.00    0.6 Email correspondence with Michael Gearin and Mark Calvert regarding Committee issues (0.6)

3/23/2017 Northrup, Mark D.     565080   2     $98.00    0.2 Email correspondence with Committee regarding Bill Hanson resignation (0.2)
3/27/2017 Northrup, Mark D.     565080   2    $196.00    0.4 Email correspondence with Paula Pehl regarding external Committee communications (0.4)
3/27/2017 Northrup, Mark D.     565080   2    $245.00    0.5 Conference call with Michael Gearin and Mark Calvert regarding case status and Committee issues 
                                                             (0.5)
3/29/2017 Northrup, Mark D.     565080   2     $98.00    0.2 Email correspondence with David James regarding Martini 2004 motion and Committee personnel 
                                                             issues (0.2)
3/29/2017 Northrup, Mark D.     565080   2    $196.00    0.4 Telephone conference with Michael Gearin regarding Committee issues and case status (0.4)

3/29/2017 Northrup, Mark D.     565080   2    $147.00    0.3 Email correspondence with Paula Pehl regarding Committee personnel issues (0.3)
3/30/2017 Northrup, Mark D.     565080   2     $98.00    0.2 Email correspondence with Committee regarding authority to file objection to Medallic motion to 
                                                             continue trial date (0.2)
3/31/2017 Northrup, Mark D.     565080   2     $98.00    0.2 Email correspondence with David Petteys, Larry Ciappellone, Tom Seip regarding objection to 
                                                             Medallic motion to continue trial date (0.2)
 4/3/2017 Northrup, Mark D.     565080   2    $196.00    0.4 Email correspondence with Michael Gearin and Committee regarding Trustee's 4/6 presentation (0.4)

 4/3/2017   Northrup, Mark D.   565080   2    $147.00    0.3   Follow‐up email correspondence with Committee regarding same (0.3)
 4/5/2017   Northrup, Mark D.   565080   2    $196.00    0.4   Telephone conference with Paula Pehl regarding pending case issues (0.4)
 4/6/2017   Northrup, Mark D.   565080   2    $980.00      2   Attend Trustee presentation to Committee (2.0)
4/13/2017   Northrup, Mark D.   565080   2     $98.00    0.2   Email correspondence with Committee regarding Medallic motion to dismiss adversary (0.2)

4/14/2017 Northrup, Mark D.     565080   2    $196.00    0.4 Email correspondence with Paula Pehl regarding minutes of Committee meeting and Joint Defense 
                                                             Agreement with Trustee (0.4)
4/19/2017 Northrup, Mark D.     565080   2     $98.00    0.2 Email correspondence with Michael Gearin and Committee regarding results of 4/18 hearing on 
                                                             dismissal of Medallic litigation (0.2)
4/21/2017 Northrup, Mark D.     565080   2     $98.00    0.2 Email correspondence with David Petteys regarding status of Plan formulation (0.2)
4/21/2017 Northrup, Mark D.     565080   2     $98.00    0.2 Email correspondence with Paula Pehl regarding March U.S. Trustee Report (0.2)
4/27/2017 Northrup, Mark D.     565080   2    $245.00    0.5 Email correspondence with Committee regarding United States Trustee March report issue (returned 
                                                             inventory) (.3); email correspondence with David Petty's re inventory return issues (.2)

4/28/2017 Northrup, Mark D.     565080   2   $1,078.00   2.2 Attend hearing on Bressler settlement (1.5); discussion with David Petteys and Mark Calvert regarding 
                                                             pending case issues (.4); email correspondence with Committee regarding results of Bressler hearing 
                                                             (.3)
5/10/2017   Northrup, Mark D.   565080   2    $245.00    0.5 Telephone conference with Paul Pehl regarding Committee issues (0.5)
5/10/2017   Northrup, Mark D.   565080   2    $784.00    1.6 Attend Trustee presentation to Committee (1.6)
5/10/2017   Northrup, Mark D.   565080   2    $196.00    0.4 Follow‐up email correspondence with David James regarding Committee issues (0.4)
5/12/2017   Northrup, Mark D.   565080   2     $98.00    0.2 Email correspondence with David Petteys regarding April U.S. Trustee Report issues (0.2)
5/22/2017   Northrup, Mark D.   565080   2    $392.00    0.8 Email correspondence with Committee regarding April U.S. Trustee Report and Trustee motion for 
                                                             DIP financing (0.8)
5/23/2017 Northrup, Mark D.     565080   2     $98.00    0.2 Email correspondence with David James regarding case status (0.2)
  5/25/2017 Northrup, Mark D.     565080   2    $294.00   0.6 Email correspondence with Committee regarding authority to file response to Trustee's DIP motion 
                                                              (0.6)
  5/25/2017 Northrup, Mark D.     565080   2    $147.00   0.3 Email correspondence with David James regarding proposed terms of DIP credit facility (0.3)

  5/26/2017 Northrup, Mark D.     565080   2    $196.00   0.4 Email correspondence with Paula Pehl regarding April U.S. Trustee Report and proposed DIP financing 
                                                              (0.4)
   6/9/2017 Northrup, Mark D.     565080   2    $147.00   0.3 Email correspondence with Committee regarding case status (0.3)
  6/13/2017 Northrup, Mark D.     565080   2     $98.00   0.2 Email correspondence with Committee regarding 6/15 presentation by Trustee (0.2)
  6/15/2017 Northrup, Mark D.     565080   2    $980.00     2 Attend Committee presentation by Trustee and follow‐up Committee discussion regarding case status 
                                                              (2.0)
  6/23/2017 Northrup, Mark D.     565080   2    $147.00   0.3 Email correspondence with Committee regarding U.S. Trustee report for May and entry of order on 
                                                              2004 examinations of Ross Hansen and Diane Erdmann (0.3)
  7/12/2017 Northrup, Mark D.     565080   2     $98.00   0.2 Email correspondence with Committee regarding Mint case status (0.2)
  7/21/2017 Northrup, Mark D.     565080   2     $98.00   0.2 Email correspondence with Committee on June U.S. Trustee Report
  7/24/2017 Northrup, Mark D.     565080   2     $98.00   0.2 Email correspondence with Paula Pehl regarding questions about June U.S. Trustee Report (0.2)

  7/24/2017 Northrup, Mark D.     565080   2     $49.00   0.1 Email correspondence with Committee regarding WA Dept. of Financial Institutions legal action (0.1)

   8/1/2017   Northrup, Mark D.   565080   2    $735.00   1.5   Attend Trustee presentation to Committee (1.7)
   8/2/2017   Northrup, Mark D.   565080   2    $147.00   0.3   Email correspondence with Paula Pehl regarding Bressler creditor claim (0.3)
   8/2/2017   Northrup, Mark D.   565080   2     $98.00   0.2   Email correspondence with David James regarding Dillon Gage (0.2)
   8/7/2017   Northrup, Mark D.   565080   2     $98.00   0.2   Email correspondence with Paula Pehl regarding second motion to return inventory (0.2)
   8/9/2017   Northrup, Mark D.   565080   2    $196.00   0.4   Email correspondence with Paula Pehl regarding Bressler claim issues (0.4)
  8/16/2017   Northrup, Mark D.   565080   2     $98.00   0.2   Email correspondence with Committee regarding July U.S. Trustee operating report (0.2)
  8/29/2017   Northrup, Mark D.   565080   2    $196.00   0.4   Email correspondence with Committee regarding fee application hearing (0.4)
  8/29/2017   Northrup, Mark D.   565080   2     $98.00   0.2   Email correspondence with David James regarding case issues (0.2)
  8/31/2017   Northrup, Mark D.   565080   2     $98.00   0.2   Email correspondence with David James regarding case issues (0.2)
 10/5/2017    Northrup, Mark D.   565080   2    $98.00    0.2   Email correspondence with Paula Pehl and Committee regarding case status (0.2)
 10/6/2017    Northrup, Mark D.   565080   2   $147.00    0.3   Email correspondence with Committee regarding hearing results (0.3)
10/10/2017    Northrup, Mark D.   565080   2   $147.00    0.3   Email correspondence with Committee regarding Erdmann mediation issues (0.3)
10/10/2017    Northrup, Mark D.   565080   2    $98.00    0.2   Follow‐up email correspondence with Committee regarding results of 10/6 fee 
                                                                application hearings (0.2)
10/11/2017    Northrup, Mark D.   565080   2    $98.00    0.2   Email correspondence with Committee regarding Pehl case analysis (0.2)
10/13/2017    Northrup, Mark D.   565080   2    $98.00    0.2   Email correspondence with Committee regarding Erdmann mediation (0.2)
10/20/2017    Northrup, Mark D.   565080   2    $98.00    0.2   Email correspondence with Committee regarding September U.S. Trustee report (0.2)
10/23/2017    Northrup, Mark D.   565080   2    $98.00    0.2   Email correspondence with Paula Pehl regarding Prestige Finance issues (0.2)
10/26/2017    Northrup, Mark D.   565080   2   $147.00    0.3   Email correspondence with Committee regarding potential purchase interest in the Mint 
10/30/2017    Northrup, Mark D.   565080   2    $98.00    0.2   Email correspondence with Paula Pehl regarding Prestige Finance issues (0.2)
11/17/2017    Northrup, Mark D.   565080   2    $98.00    0.2   Email correspondence with Committee regarding U.S. Trustee monthly report (0.2)

11/21/2017    Northrup, Mark D.   565080   2    $98.00    0.2 Email correspondence with David James regarding pending appellate case (0.2)
11/21/2017    Northrup, Mark D.   565080   2    $98.00    0.2 Email correspondence with David Petteys regarding pending appellate case (0.2)
11/28/2017    Northrup, Mark D.   565080   2    $98.00    0.2 Email correspondence with David James regarding case issues (0.2)
11/30/2017    Northrup, Mark D.   565080   2   $196.00    0.4 Email correspdene with Committee regarding status of potential asset sale and Mint 
                                                              operations (0.4)
11/30/2017 Northrup, Mark D.      565080   2   $196.00    0.4 Review 9th Circuit case identified by David James regarding trustee conduct (0.4)
 12/5/2017 Northrup, Mark D.      565080   2    $98.00    0.2 Email correspondence with David James regarding pending case issues (0.2)
12/13/2017 Northrup, Mark D.      565080   2   $196.00    0.4 Email correspondence with Committee regarding status of potential asset sale (0.4)

12/18/2017 Northrup, Mark D.      565080   2    $98.00    0.2 Email correspondence with David James regarding status of asset sale (0.2)
12/27/2017 Northrup, Mark D.      565080   2   $147.00    0.3 Email correspondence with Committee regarding status of Ira Green discussions (0.3)

12/28/2017 Northrup, Mark D.      565080   2   $245.00    0.5 Email correspondence with D. Petteys and Committee regarding Mint shutdown (0.5)

12/28/2017 Northrup, Mark D.      565080   2    $98.00    0.2 Telephone conference with creditors regarding case status (0.2)
12/29/2017 Northrup, Mark D.      565080   2   $245.00    0.5 Email correspondence with David James and Committee regarding Gary Anderson issues 
                                                              (0.5)
  1/3/2018 Northrup, Mark D.      565080   2   $100.00    0.2 Email correspondence with Committee regarding conversion process and related issues 
                                                              (0.2)
  1/4/2018    Northrup, Mark D.   565080   2   $250.00    0.5 Email correspondence with Committee regarding potential asset sale of business (0.5)
 1/10/2018    Northrup, Mark D.   565080   2   $200.00    0.4 Email correspondence with L. Ciappellone regarding conversion issues (0.4)
 1/10/2018    Northrup, Mark D.   565080   2   $100.00    0.2 Telephone conference with Paula Pehl regarding conversion issues (0.2)
 1/10/2018    Northrup, Mark D.   565080   2   $100.00    0.2 Email correspondence with Committee regarding call on conversion (0.2)
  1/11/2018 Northrup, Mark D.            565080              2      $100.00        0.2 Email correspondence with Paula Pehl regarding proposed Committee call on case 
                                                                                       conversion (0.2)
  1/11/2018     Northrup, Mark D.        565080              2      $100.00        0.2 Email correspondence with Committee regarding call on case conversion (0.2)
  1/15/2018     Northrup, Mark D.        565080              2      $200.00        0.4 Email correspondence with Committee regarding pending issues and conversion (0.4)
  1/16/2018     Northrup, Mark D.        565080              2      $100.00        0.2 Email correspondence with David James regarding case status (0.2)
  1/16/2018     Northrup, Mark D.        565080              2      $200.00        0.4 Email correspondence with Committee regarding Hoff issues (0.4)
  1/18/2018     Northrup, Mark D.        565080              2      $200.00        0.4 Email correspondence with Committee regarding conversion/property destruction 
  1/22/2018     Northrup, Mark D.        565080              2      $200.00        0.4 Email correspondence with Committee regarding auction sale hearing (0.4)
  1/22/2018     Northrup, Mark D.        565080              2      $150.00        0.3 Email correspondence with Committee regarding status of asset sale negotiations (0.3)
  1/23/2018     Northrup, Mark D.        565080              2      $350.00        0.7 Email correspondence with Committee regarding case status (0.7)
  1/26/2018     Northrup, Mark D.        565080              2      $200.00        0.4 Email correspondence with Committee regarding results of auction hearing (0.4)
  1/29/2018     Northrup, Mark D.        565080              2      $100.00        0.2 Telephone conference with Mint creditor regarding case status (0.2)
   2/5/2018     Northrup, Mark D.        565080              2      $200.00        0.4 Email correspondence with Committee regarding case status and 2/9 hearing (0.4)
  2/13/2018     Northrup, Mark D.        565080              2      $250.00        0.5 Email correspondence with Committee regarding results of 2/9 hearing and pending 
                                                                                       case issues (0.5)
  2/27/2018 Northrup, Mark D.            565080              2      $150.00        0.3 Email correspondence with Committee regarding results of 2/23 hearings (0.3)
   3/9/2018 Northrup, Mark D.            565080              2      $150.00        0.3 Email correspondence with Committee regarding results of hearing (0.3)
  3/23/2018 Northrup, Mark D.            565080              2      $200.00        0.4 Email correspondence with Committee regarding case status and motion to convert 
                                                                                       case (0.4)
  3/26/2018 Northrup, Mark D.            565080              2      $200.00        0.4 Email correspondence with Committee regarding motion to convert case (0.4)
   4/6/2018 Northrup, Mark D.            565080              2      $150.00        0.3 Email correspondence with Committee regarding pending motions and case status (0.3)

  4/16/2018     Northrup, Mark D.        565080              2      $100.00        0.2   Email correspondence with Committee regarding Mint indictments (0.2)
  4/17/2018     Northrup, Mark D.        565080              2      $100.00        0.2   Email correspondence with creditor regarding case status (0.2)
  4/24/2018     Northrup, Mark D.        565080              2      $150.00        0.3   Email correspondence with Committee regarding status of pending motions (0.3)
   5/4/2018     Northrup, Mark D.        565080              2      $300.00        0.6   Email correspondence with Committee regarding results of hearings (0.6)
   5/4/2018     Northrup, Mark D.        565080              2      $100.00        0.2   Follow‐up email with David James regarding results of hearing (0.2)
   5/9/2018     Northrup, Mark D.        565080              2      $100.00        0.2   Email correspondence with David Petteys regarding results of conversion motion (0.2)
  9/24/2018     Northrup, Mark D.        565080              2      $150.00        0.3   Email correspondence with David Petteys regarding case status (0.3)
TOTAL Fees/Hours                                                 $119,550.00     249.2

NW Mint ‐ Employment of Professionals and Fee Applications
Date            TKPR Name            Client            Matter Base Amt      Bs Hrs Narrative
    4/25/2016   Northrup, Mark D.             565080         3      $712.50     1.5 Prepare documents for interim appointment as counsel for committee (.1)
    4/26/2016   Northrup, Mark D.             565080         3      $380.00     0.8 Continued drafting of Application for Interim Appointment as Committee counsel (.8)
    4/27/2016   Northrup, Mark D.             565080         3      $285.00     0.6 Edit Application for interim appointment as Committee counsel (.6)
    4/27/2016   Northrup, Mark D.             565080         3       $95.00     0.2 Email communication with Martin Smith regarding Application for interim appointment (.2)
    4/27/2016   Northrup, Mark D.             565080         3      $285.00     0.6 Draft Committee engagement letter (.6)
    4/27/2016   Northrup, Mark D.             565080         3      $190.00     0.4 Email communication with David James and Bill Hanson regarding engagement letter (.4)
    5/11/2016   Knapp, John R.                565080         3      $135.00     0.3 Analysis re any supplemental disclosures required for committee counsel application following filing 
                                                                                    of schedules and statements (.3)
    5/20/2016 Daniels, Kalen N                565080         3      $342.00     1.8 Draft motion for order of final employment as committee counsel, notice of hearing, proposed order, 
                                                                                    and proof of service (1.8)
    5/27/2016 Northrup, Mark D.               565080         3      $427.50     0.9 Edit, serve, and file Application for final appointment of Miller Nash Graham & Dunn as counsel for 
                                                                                    Committee (.9)
    9/30/2016   Northrup, Mark D.             565080         3      $142.50     0.3 Internal discussion regarding retention of Committee financial advisors
    9/30/2016   Groshong, Geoffrey            565080         3      $150.00     0.3 Conference with Mr. Northrup re status and whether retention of financial advisor to committee is 
    10/3/2016   Groshong, Geoffrey            565080         3      $250.00     0.5 Telephone communication with Mr. Davis re Revitalization Partners' interest in serving as financial 
    10/3/2016   Daniels, Kalen N              565080         3       $76.00     0.4 Review and revise draft letter re potential financial advisor for committee (.4)
    10/6/2016   Groshong, Geoffrey            565080         3      $200.00     0.4 Review possible financial advisors to committee (.4)
   10/11/2016   Groshong, Geoffrey            565080         3      $150.00     0.3 Telephone communication with Mr. Davis and Mr. Lawrence re interest in being retained as financial 
                                                                                    advisor to committee (.1); telephone communication with Mr. Stover re same (.1); e‐mail 
                                                                                    communication with Mr. Stover with his CV (.1)
   10/12/2016 Northrup, Mark D.               565080         3      $285.00     0.6 Email correspondence with Committee regarding materials on candidates for financial advisor

   10/13/2016 Groshong, Geoffrey              565080         3         $50.00      0.1 E‐mail communication with Mr. Stover acknowledging receipt of his CV (.1)
   10/14/2016 Northrup, Mark D.               565080         3        $285.00      0.6 Initial preparation of fee application materials
   10/14/2016 Northrup, Mark D.               565080         3         $95.00      0.2 Email correspondence with Bill Hanson regarding estimated cost of Committee financial advisor

   10/17/2016 Northrup, Mark D.               565080         3         $95.00      0.2 Email correspondence with David Petteys regarding Committee selection of financial advisor

   10/17/2016 Northrup, Mark D.               565080         3         $95.00      0.2 Email correspondence with Dan Scouler regarding Committee selection of financial advisor
   10/18/2016 Northrup, Mark D.               565080         3        $190.00      0.4 Telephone conference with Kern Gillette regarding potential Committee engagement
   10/21/2016 Northrup, Mark D.               565080         3        $142.50      0.3 Email correspondence with Kern Gillette regarding potential Committee engagement as financial 
                                                                                       advisor
10/31/2016 Groshong, Geoffrey     565080   3     $50.00    0.1 Analyze status of selection of financial advisor to committee (.1)
11/14/2016 Groshong, Geoffrey     565080   3     $50.00    0.1 E‐mail communication with Mr. James re need for Chapter 11 plan and a financial advisor for 
                                                               committee (.1)
11/16/2016 Groshong, Geoffrey     565080   3    $150.00    0.3 Analyze upcoming events and process for selecting financial adviser for committee (.3)
11/16/2016 Northrup, Mark D.      565080   3    $237.50    0.5 Telephone conference and emails with Al Davis, Miles Stover and Kern Gillette regarding 11/28 
                                                               Committee interviews (0.5)
11/17/2016 Groshong, Geoffrey     565080   3    $100.00    0.2 E‐mail communication with Mr. Stover re financial advisor interviews (.1); conference with Mr. 
                                                               Northrup re upcoming financial advisor interviews (.1)
11/17/2016 Northrup, Mark D.      565080   3    $190.00    0.4 Email correspondence with Miles Stover regarding 11/28 Committee interview (0.4)
11/18/2016 Groshong, Geoffrey     565080   3     $50.00    0.1 Telephone communication with Mr. Stover re upcoming interview with committee re selection of 
                                                               financial advisor (.1)
11/18/2016   Northrup, Mark D.    565080   3    $142.50    0.3 Telephone conference with Kern Gillette regarding 11/28 Committee interview (0.3)
11/21/2016   Northrup, Mark D.    565080   3     $95.00    0.2 Email correspondence with Bill Hanson regarding 11/28 ‐ 11/29 Committee meetings (0.2)
11/21/2016   Groshong, Geoffrey   565080   3     $50.00    0.1 E‐mail communication with Mr. Stover re creditors' committee members (.1)
11/22/2016   Northrup, Mark D.    565080   3    $142.50    0.3 Telephone conference with Michael Gearin regarding notice of intent to compensate professionals 
                                                               (0.3)
11/23/2016 Northrup, Mark D.      565080   3    $190.00    0.4 Email correspondence with Al Davis, Miles Stover and Kern Gillette regarding 11/28 interviews (0.4)

11/23/2016 Northrup, Mark D.      565080   3    $142.50    0.3 Email correspondence with Committee regarding notice of intent to compensate professionals (0.3)

11/28/2016 Groshong, Geoffrey     565080   3   $2,550.00   5.1 Conference with Mr. Northrup re upcoming financial advisor interviews (.4); meeting with committee 
                                                               and financial advisor interviews (4.5); follow‐up conference Mr. Northrup re meeting and interviews 
                                                               (.2)
11/28/2016 Northrup, Mark D.      565080   3   $1,662.50   3.5 Conduct interviews of candidates for position of Committee Financial Advisor (3.5)
11/29/2016 Groshong, Geoffrey     565080   3    $300.00    0.6 Voicemail and e‐mail communications with Mr. Stover re cash flow model (.2); telephone 
                                                               communication with Mr. Northrup re upcoming committee meeting with trustee and financial advisor 
                                                               selection (.3); telephone communication with Mr. Stover re financial advisor selection (.1)

11/30/2016 Groshong, Geoffrey     565080   3    $650.00    1.3 Conference with Mr. Northrup and follow‐up to meeting with trustee, committee, and Mr. Davis (.6); 
                                                               conference with Mr. Northrup re financial advisor situation (.2); conference call Mr. Stover and Mr. 
                                                               Northrup re same (.3); telephone call with Mr. Davis re same (.2)
11/30/2016 Northrup, Mark D.      565080   3    $237.50    0.5 Conferences with Bill Hanson and Larry Chiappellone regarding Committee Financial Advisor (0.5)

11/30/2016   Northrup, Mark D.    565080   3    $190.00    0.4 Telephone conference with Al Davis regarding Committee engagement (0.4)
11/30/2016   Northrup, Mark D.    565080   3    $142.50    0.3 Telephone conference with Miles Stover regarding Committee engagement (0.3)
11/30/2016   Northrup, Mark D.    565080   3     $95.00    0.2 Email correspondence with Committee regarding status of Financial Advisor (0.2)
 12/1/2016   Groshong, Geoffrey   565080   3    $200.00    0.4 Telephone call with Mr. Stover re possible retention of Turnaround, Inc. as financial advisor to 
                                                               Committee (.2); meet with Mr. Stover re same (.2)
 12/1/2016 Northrup, Mark D.      565080   3    $190.00    0.4 Email correspondence with Michael Gearin and Mark Calvert regarding status of Committee Financial 
                                                               Advisor
 12/7/2016 Groshong, Geoffrey     565080   3    $250.00    0.5 Telephone communication with Mr. Stover re possible retention as financial advisor to committee (.5)

 12/9/2016 Groshong, Geoffrey     565080   3    $250.00    0.5 Telephone communication with Mr. Stover, possible financial advisor to committee, re case (.5)

12/21/2016 Groshong, Geoffrey     565080   3    $400.00    0.8 Telephone communication with Mr. Stover re possible retention as financial advisor to committee 
                                                               (.5); e‐mail communication with Mr. Stover with copy of November financial report (.1); e‐mail 
                                                               communication Mr. Stover re retention of CEO and status (.2)
  2/7/2017 Groshong, Geoffrey     565080   3    $156.00    0.3 Review e‐mail communications from Committee members re retention of accountant for Committee 
                                                               (.2); conference with Mr. Northrup re case status (.1)
  2/7/2017 Northrup, Mark D.      565080   3    $147.00    0.3 Email correspondence with David Petteys regarding selection of Committee financial advisor (.3)

  2/9/2017 Northrup, Mark D.      565080   3    $245.00    0.5 Telephone conference and email correspondence with David Petteys regarding Lorraine Barrick 
                                                               appointment as Committee financial advisor (.5)
 2/10/2017 Northrup, Mark D.      565080   3     $98.00    0.2 Review Barrick resume (.2)
 2/10/2017 Northrup, Mark D.      565080   3    $980.00      2 Conference call with Committee regarding retention of Lorraine Barrick as financial advisor (2.0)

 2/13/2017 Northrup, Mark D.      565080   3    $245.00    0.5 Initial draft of Application to Appoint Committee financial advisor (.5)
 2/14/2017 Daniels, Kalen N       565080   3    $240.00    1.2 Draft application to employ financial advisor for Committee (.9) and proposed form of ex parte order 
                                                               to employ financial advisor for Committee (.3)
 2/14/2017   Northrup, Mark D.    565080   3    $196.00    0.4 Continued preparation of Barrick Application (.4)
 2/15/2017   Northrup, Mark D.    565080   3    $196.00    0.4 Continued preparation of Barrick Application (.4)
 2/15/2017   Northrup, Mark D.    565080   3    $196.00    0.4 Email correspondence with Lorraine Barrick regarding Application (.4)
 2/17/2017   Northrup, Mark D.    565080   3    $147.00    0.3 Email correspondence with Lorraine Barrick regarding Application as Committee financial advisor (.3)

 2/20/2017   Northrup, Mark D.    565080   3    $147.00    0.3   Email correspondence with Lorraine Barrick regarding Application as financial advisor (.3)
 2/22/2017   Northrup, Mark D.    565080   3     $98.00    0.2   Email correspondence with Lorraine Barrick regarding Application as financial advisor (.2)
 2/22/2017   Northrup, Mark D.    565080   3    $196.00    0.4   Edit Application (.4)
 2/22/2017   Northrup, Mark D.    565080   3     $98.00    0.2   Email correspondence with U.S. Trustee regarding Application (.2)
    2/27/2017 Northrup, Mark D.              565080         3         $98.00      0.2 Email correspondence with Paula Pehl regarding Barrick appointment and 2/10 Committee meeting 
                                                                                      (.2)
     4/6/2017 Northrup, Mark D.              565080         3       $392.00       0.8 Draft Application for Final Order appointing Committee financial advisor (0.8)
     4/6/2017 Northrup, Mark D.              565080         3        $98.00       0.2 Email correspondence with Lorraine Barrick regarding Application for Final Order appointing 
                                                                                      Committee financial advisor (0.2)
   9/7/2017     Northrup, Mark D.       565080              3     $980.00          2   Initial preparation of first interim fee application (2.0)
   9/8/2017     Northrup, Mark D.       565080              3     $686.00        1.4   Continued preparation of first interim fee application (1.4)
  9/11/2017     Northrup, Mark D.       565080              3     $588.00        1.2   Continued preparation of first interim fee application (1.2)
  9/12/2017     Northrup, Mark D.       565080              3     $686.00        1.4   Continued preparation of first interim fee application (1.4)
  9/13/2017     Northrup, Mark D.       565080              3     $588.00        1.2   Continued preparation of first interim fee application (1.2)
  9/14/2017     Northrup, Mark D.       565080              3    $1,078.00       2.2   Preparation of first interim fee application (2.2)
  9/15/2017     Northrup, Mark D.       565080              3     $980.00          2   Revise and file first interim fee application (2.0)
  9/15/2017     Northrup, Mark D.       565080              3       $98.00       0.2   Email correspondence with Michael Gearin regarding filing of Committee fee application 
                                                                                       (0.2)
  9/18/2017     Northrup, Mark D.       565080              3      $784.00       1.6   Initial review of Trustee fee applications (three) (1.6)
  9/18/2017     Northrup, Mark D.       565080              3      $147.00       0.3   Email correspondence with Committee regarding Trustee fee applications (0.3)
  9/19/2017     Northrup, Mark D.       565080              3      $147.00       0.3   Email correspondence with Paula Pehl regarding Trustee fee applications (0.3)
  9/19/2017     Northrup, Mark D.       565080              3       $98.00       0.2   Email correspondence with Michael Gearin regarding Trustee fee applications (0.2)

  9/20/2017 Northrup, Mark D.           565080              3      $147.00       0.3 Telephone conference with Michael Gearin regarding status of professional fee 
                                                                                     applications (0.3)
  9/21/2017 Northrup, Mark D.           565080              3      $392.00       0.8 Initial draft of response to Trustee fee applications (0.8)
  9/22/2017 Northrup, Mark D.           565080              3      $735.00       1.5 Committee conference call to address Trustee fee applications (1.5)
  9/22/2017 Northrup, Mark D.           565080              3      $196.00       0.4 Telephone conference with Michael Gearin and Mark Calvert regarding Trustee fee 
                                                                                     applications (0.4)
  9/25/2017 Northrup, Mark D.           565080              3      $392.00       0.8 Email correspondence with Committee regarding proposed response to Trustee fee 
                                                                                     applications (0.8)
  9/26/2017     Northrup, Mark D.       565080              3     $980.00          2 Draft of response to Trustee's fee applications (2.0)
  9/27/2017     Northrup, Mark D.       565080              3     $882.00        1.8 Continued preparation of response to Trustee fee applications (1.8)
  9/28/2017     Northrup, Mark D.       565080              3     $931.00        1.9 Continued preparation of Response to Trustee's fee applications (1.9)
  9/28/2017     Northrup, Mark D.       565080              3       $98.00       0.2 Email correspondence with Committee regarding Trustee fee applications (0.2)
  9/29/2017     Northrup, Mark D.       565080              3    $1,372.00       2.8 Revise and file Response to Trustee fee applications (2.8)
  9/29/2017     Northrup, Mark D.       565080              3     $196.00        0.4 Email correspondence with Committee regarding response to Trustee fee applications 
                                                                                     (0.4)
  10/4/2017 Northrup, Mark D.           565080              3      $147.00       0.3 Email correspondence with Committee regarding Trustee's Reply to Committee fee 
                                                                                     application and Trustee's Report (0.3)
  10/4/2017     Northrup, Mark D.       565080              3       $98.00       0.2 Email correspondence with Committee regarding McMeel contacts (0.2)
  10/6/2017     Northrup, Mark D.       565080              3     $980.00          2 Attend hearing on fee applications (2.0)
 10/10/2018     Northrup, Mark D.       565080              3    $1,400.00       2.8 Preparation of Final Fee Application (2.8)
 10/11/2018     Northrup, Mark D.       565080              3    $1,600.00       3.2 Continued preparation of final fee application (3.2)
 10/12/2018     Northrup, Mark D.       565080              3     $500.00          1 Edit and file final fee application (1.0)
TOTAL Fees/Hours                                                 $35,644.50     74.9

NW Mint ‐ Communications with Non‐Committee Creditors
Date            TKPR Name           Client            Matter Base Amt      Bs Hrs Narrative
    4/26/2016   Northrup, Mark D.            565080         4      $190.00     0.4 Edit joint sharing/confidentiality agreement (.4)
    4/27/2016   Northrup, Mark D.            565080         4       $95.00     0.2 Email communication with Tom Geher regarding status of Cohen entities (.2)
    4/28/2016   Northrup, Mark D.            565080         4      $142.50     0.3 Telephone conference with Bruce Medeiros regarding strategy for responding to landlord motion (.3)

    4/28/2016 Northrup, Mark D.              565080         4       $237.50       0.5 Conference with Tom Geher regarding Cohen creditors issues (.5)
    4/29/2016 Northrup, Mark D.              565080         4       $142.50       0.3 Email communication with Seth Rosenberg regarding potential interest of client in joining committee 
                                                                                      (.3)
     5/3/2016 Daniels, Kalen N               565080         4         $57.00      0.3 Telephone conference with creditor Larry Parker regarding general status questions (.2); email 
                                                                                      communication with Mark Northrup regarding same (.1)
     5/4/2016 Northrup, Mark D.              565080         4       $665.00       1.4 Multiple telephone conferences with unsecured creditors regarding case status and proof of claim 
                                                                                      issues (1.4)
     5/5/2016 Northrup, Mark D.              565080         4       $712.50       1.5 Telephone conference with Bruce Medeiros regarding May 6, 2016, hearings (.3); telephone 
                                                                                      conferences with numerous creditors regarding proof of claim issues (1.2)
     5/6/2016 Northrup, Mark D.              565080         4       $285.00       0.6 Telephone conference with Bruce Medeiros regarding results of hearing (.3); telephone conference 
                                                                                      with Mike Gossler regarding results of May 6, 2016, hearing (.3)
     5/9/2016 Northrup, Mark D.              565080         4       $855.00       1.8 Telephone conferences with creditors regarding claim issues (1.8)
    5/10/2016 Northrup, Mark D.              565080         4       $712.50       1.5 Multiple telephone conferences and emails with creditors (1.5)
    5/11/2016 Northrup, Mark D.              565080         4       $712.50       1.5 Telephone conference with creditors regarding case status and proof of claim issues (1.5)
5/11/2016 Groshong, Geoffrey   565080   4    $100.00    0.2 Telephone conference with creditor Mr. Santis regarding his questions about case (.2)
5/12/2016 Northrup, Mark D.    565080   4    $997.50    2.1 Multiple telephone conferences with creditors regarding case status and proofs of claim (1.7); 
                                                            telephone conference with Bruce Medeiros regarding status of pending case issues (.4)

5/13/2016 Northrup, Mark D.    565080   4    $950.00      2 Multiple telephone conferences with creditors regarding case status and proof of claim filing issues 
                                                            (2.0)
5/15/2016 Northrup, Mark D.    565080   4    $285.00    0.6 Multiple emails with Norman Hauptman regarding status of case and claim filing process (.6)

5/16/2016 Northrup, Mark D.    565080   4   $1,235.00   2.6 Email and telephone conference communications with multiple creditors regarding case status and 
                                                            proof of claim process (2.1); telephone conference with Bruce Kriegman regarding potential referral 
                                                            (.5)
5/17/2016 Daniels, Kalen N     565080   4     $57.00    0.3 Telephone call with creditor Larry Parker regarding meeting of creditors, other matters (.2); prepare 
                                                            notes to file regarding same (.1)
5/17/2016 Northrup, Mark D.    565080   4    $855.00    1.8 Multiple emails and telephone conferences with creditors regarding case status and claim filing 
                                                            process (1.8)
5/18/2016 Northrup, Mark D.    565080   4   $1,140.00   2.4 Multiple emails and telephone conferences with creditors regarding case status and claim filing 
                                                            process (2.4)
5/19/2016 Northrup, Mark D.    565080   4   $1,282.50   2.7 Multiple telephone conferences and emails with creditors regarding case status and claim filing 
                                                            process (2.2); email communication with Robert Michael regarding March 28, 2016 events (.5)

5/20/2016 Northrup, Mark D.    565080   4    $855.00    1.8 Multiple telephone conferences and emails with creditors regarding case status and claim filing 
                                                            process (1.8)
5/23/2016 Northrup, Mark D.    565080   4    $760.00    1.6 Multiple telephone conferences and emails with creditors regarding case status and claim filing 
                                                            process (1.6)
5/23/2016 Groshong, Geoffrey   565080   4    $150.00    0.3 Telephone communication with Catalina (first name) regarding her claim and status of case (.3)

5/24/2016 Northrup, Mark D.    565080   4    $950.00      2 Telephone conference and email communication with multiple creditors regarding case status and 
                                                            claim process (2.0)
5/25/2016 Northrup, Mark D.    565080   4    $855.00    1.8 Email communication and telephone conferences with creditors regarding case status and claim filing 
                                                            process (1.8)
5/26/2016 Northrup, Mark D.    565080   4    $190.00    0.4 Telephone conference with Bruce Kriegman regarding Norman Hauptman claim issues (.4)
5/31/2016 Northrup, Mark D.    565080   4    $997.50    2.1 Multiple telephone conferences and emails with creditors regarding status of case and claim filing 
                                                            process (1.6); email communication with Robert Mitchell regarding Medallic lease proposal (.5)

5/31/2016 Groshong, Geoffrey   565080   4     $50.00    0.1 Telephone communication with Ms. Weaver regarding results of hearing on trustee's motion to sell 
                                                            Tomball assets (.1)
 6/1/2016 Northrup, Mark D.    565080   4    $427.50    0.9 Email correspondence and telephone conferences with multiple unsecured creditors regarding case 
                                                            status and information (.9)
 6/2/2016 Groshong, Geoffrey   565080   4    $150.00    0.3 Email communication with Mr. Lahrman, unsecured creditor, regarding case status (.3)
 6/2/2016 Northrup, Mark D.    565080   4    $570.00    1.2 Telephone conferences with multiple creditors regarding case status and claim procedures (.6); 
 6/3/2016 Daniels, Kalen N     565080   4    $114.00    0.6 Voicemail communication and telephone call with creditor Michael Schwartz (.4), email 
                                                            communication with Mark Northrup regarding same (.2)
 6/3/2016 Northrup, Mark D.    565080   4    $190.00    0.4 Email correspondence with Vince Robert (.4)
 6/6/2016 Northrup, Mark D.    565080   4    $950.00      2 Telephone conference with John Peterson regarding case status and issues (1.0); telephone 
                                                            conferences with multiple creditors regarding claim process and status (1.0)
 6/7/2016 Northrup, Mark D.    565080   4    $427.50    0.9 Multiple emails and telephone conferences with creditors regarding case status and claim process (.9)

 6/8/2016 Northrup, Mark D.    565080   4    $522.50    1.1 Multiple telephone conferences and emails with creditors regarding case status and claim procedures 
                                                            (1.1)
 6/8/2016 Northrup, Mark D.    565080   4    $142.50    0.3 Follow‐up email correspondence with Mark Calvert and Mike Gearin regarding case status and claim 
                                                            procedures (.3)
 6/9/2016 Northrup, Mark D.    565080   4    $475.00      1 Multiple telephone conferences with creditors regarding case status and claim process (1.0)

6/13/2016 Northrup, Mark D.    565080   4    $427.50    0.9 Telephone conferences and emails with creditors regarding case status and claim process (.9)

6/14/2016 Northrup, Mark D.    565080   4    $427.50    0.9 Multiple telephone conferences and emails with creditors regarding case status and claim process (.9)

6/15/2016 Northrup, Mark D.    565080   4    $332.50    0.7 Telephone conferences and emails with creditors regarding case status and claim process (.7)

6/17/2016 Northrup, Mark D.    565080   4    $380.00    0.8 Email correspondence and telephone conferences with multiple creditors regarding case status and 
                                                            claims process (.8)
6/20/2016 Northrup, Mark D.    565080   4    $380.00    0.8 Multiple telephone conferences and emails with creditors regarding case status and claims process 
                                                            (.8)
6/21/2016 Knapp, John R.       565080   4     $45.00    0.1 Voicemail communications from Guy Humpheys regarding unsecured creditor recoveries (.1)

6/21/2016 Northrup, Mark D.    565080   4    $142.50    0.3 Email correspondence with creditors regarding production of stock sheets (.3)
6/22/2016 Northrup, Mark D.    565080   4    $332.50    0.7 Telephone conferences and emails with multiple creditors regarding case status and claim process (.7)
6/23/2016 Northrup, Mark D.     565080   4   $332.50   0.7 Telephone conferences and emails with creditors regarding case status and claims process (.7)

6/27/2016 Northrup, Mark D.     565080   4   $190.00   0.4 Telephone conference and email correspondence with creditors regarding case status and claims 
                                                           process (.4)
6/29/2016 Northrup, Mark D.     565080   4   $380.00   0.8 Telephone conferences and emails with creditors regarding case status and claims process (.8)

6/30/2016 Northrup, Mark D.     565080   4   $380.00   0.8 Telephone and email communication with creditors regarding case status and claim process (.8)

 7/5/2016 Northrup, Mark D.     565080   4   $427.50   0.9 Telephone conferences and email correspondence with creditors regarding case status and claim 
                                                           process
 7/5/2016 Northrup, Mark D.     565080   4   $142.50   0.3 Email correspondence with Robert Barrows regarding creditor claim
 7/6/2016 Northrup, Mark D.     565080   4   $760.00   1.6 Telephone conferences with creditors regarding case status and claim process
 7/7/2016 Northrup, Mark D.     565080   4   $380.00   0.8 Telephone conferences and email correspondence with creditors regarding case status and claim 
                                                           process
 7/7/2016 Northrup, Mark D.     565080   4   $285.00   0.6 Telephone conference and email correspondence with Robert Barrows regarding Atwell claim

 7/8/2016   Northrup, Mark D.   565080   4   $427.50   0.9 Telephone conferences with creditors regarding claim process and case status
7/11/2016   Northrup, Mark D.   565080   4   $427.50   0.9 Telephone conferences with creditors regarding case status and claim process
7/12/2016   Northrup, Mark D.   565080   4   $380.00   0.8 Telephone conferences with creditors regarding case status and claim process
7/13/2016   Northrup, Mark D.   565080   4   $285.00   0.6 Telephone conferences and emails with creditors regarding case status and claim process
7/14/2016   Northrup, Mark D.   565080   4   $237.50   0.5 Telephone conference with Luc Martini regarding case status
7/15/2016   Northrup, Mark D.   565080   4   $285.00   0.6 Telephone conference with creditors regarding case status and claim process
7/18/2016   Northrup, Mark D.   565080   4   $380.00   0.8 Telephone conferences and email correspondence with creditors regarding case status and claim 
                                                           process
7/19/2016 Northrup, Mark D.     565080   4   $285.00   0.6 Telephone conferences and email correspondence with creditors regarding case status and claim 
                                                           process
7/20/2016 Northrup, Mark D.     565080   4   $380.00   0.8 Email correspondence with creditors regarding case status and claim process
7/22/2016 Northrup, Mark D.     565080   4   $190.00   0.4 Telephone conference with creditors regarding identifying location of "automobile medallions"

7/26/2016   Northrup, Mark D.   565080   4   $285.00   0.6   Telephone conferences and emails with creditors regarding case status and claim process
7/27/2016   Northrup, Mark D.   565080   4   $190.00   0.4   Email correspondence with creditor regarding automobile ingots collection
 8/2/2016   Northrup, Mark D.   565080   4   $380.00   0.8   Telephone conferences and emails with creditors regarding case status and claims process
 8/3/2016   Northrup, Mark D.   565080   4   $332.50   0.7   Telephone conferences with creditors regarding case status and claims process
 8/4/2016   Northrup, Mark D.   565080   4   $285.00   0.6   Telephone conference with creditors regarding case status and claims process
 8/5/2016   Northrup, Mark D.   565080   4   $285.00   0.6   Telephone conference with creditors regarding case status and claims process
8/10/2016   Northrup, Mark D.   565080   4   $190.00   0.4   Email correspondence with creditors regarding claim process and case status
8/15/2016   Northrup, Mark D.   565080   4   $570.00   1.2   Telephone conferences with multiple creditors regarding case status and claims process
8/16/2016   Northrup, Mark D.   565080   4   $427.50   0.9   Telephone conferences with creditors regarding case status and claims process
8/17/2016   Northrup, Mark D.   565080   4   $332.50   0.7   Telephone conferences with creditors regarding claims process and case status
8/18/2016   Northrup, Mark D.   565080   4   $285.00   0.6   Telephone conferences with creditors regarding case status and claims process
8/19/2016   Northrup, Mark D.   565080   4   $285.00   0.6   Telephone conference with creditors regarding case status and claims process
8/22/2016   Northrup, Mark D.   565080   4   $285.00   0.6   Telephone conferences with creditors regarding results of 8/19 hearing
8/22/2016   Northrup, Mark D.   565080   4   $142.50   0.3   Telephone conference with John Peterson regarding case status
8/25/2016   Northrup, Mark D.   565080   4   $190.00   0.4   Email correspondence with Vince Roberts regarding inventory claim status
8/26/2016   Northrup, Mark D.   565080   4   $285.00   0.6   Telephone conferences and email correspondence with creditors regarding case status and claim filing 
                                                             process
8/29/2016 Northrup, Mark D.     565080   4   $380.00   0.8   Telephone conferences and email correspondence with creditors regarding case status and claim filing 
                                                             process
8/31/2016   Northrup, Mark D.   565080   4   $142.50   0.3   Telephone conferences with creditors regarding inventory return motion
8/31/2016   Northrup, Mark D.   565080   4   $142.50   0.3   Email correspondence with Brad Cohen regarding participation in Committee calls
 9/2/2016   Northrup, Mark D.   565080   4   $142.50   0.3   Telephone conference with creditor regarding case status
 9/6/2016   Northrup, Mark D.   565080   4   $237.50   0.5   Telephone conferences with creditors regarding proof of claim filing and case status
 9/7/2016   Northrup, Mark D.   565080   4   $190.00   0.4   Telephone conference with creditor regarding claim filing issues
 9/8/2016   Northrup, Mark D.   565080   4   $190.00   0.4   Email correspondence with creditor regarding inventory return issues
9/13/2016   Northrup, Mark D.   565080   4   $142.50   0.3   Telephone conference with creditor regarding case status and status of FBI investigation
9/14/2016   Northrup, Mark D.   565080   4   $190.00   0.4   Telephone conference with creditor regarding case status
9/19/2016   Northrup, Mark D.   565080   4   $142.50   0.3   Email correspondence with creditor regarding status of inventory return motion
9/22/2016   Northrup, Mark D.   565080   4   $190.00   0.4   Telephone conferences with creditors regarding claim issues
9/23/2016   Northrup, Mark D.   565080   4   $142.50   0.3   Email correspondence with creditor (Liedtke) regarding status of inventory return
9/23/2016   Northrup, Mark D.   565080   4   $190.00   0.4   Telephone conference with creditors regarding case status and claim status
9/26/2016   Northrup, Mark D.   565080   4   $142.50   0.3   Email correspondence with Norman Liedtke regarding inventory return process
9/27/2016   Northrup, Mark D.   565080   4   $142.50   0.3   Email correspondence with Norman Liedtke regarding inventory return issues
9/29/2016   Northrup, Mark D.   565080   4    $95.00   0.2   Telephone conference with Luc Martini regarding FBI contact information
9/30/2016   Northrup, Mark D.   565080   4    $95.00   0.2   Telephone conference with creditor (Liedtke) regarding inventory return release agreement
10/3/2016   Northrup, Mark D.   565080   4   $142.50   0.3   Telephone conference with creditor regarding case status
10/3/2016   Northrup, Mark D.   565080   4   $380.00   0.8   Review materials regarding potential candidate for Committee financial advisor
10/5/2016   Northrup, Mark D.   565080   4    $95.00   0.2   Telephone conference with creditor regarding case status
10/6/2016   Northrup, Mark D.   565080   4   $190.00   0.4   Telephone conference with creditor regarding status of stored inventory return
 10/7/2016   Northrup, Mark D.   565080   4    $95.00   0.2   Telephone conference with creditor regarding case status
10/14/2016   Northrup, Mark D.   565080   4    $95.00   0.2   Telephone conference with creditor regarding case status
10/17/2016   Northrup, Mark D.   565080   4    $95.00   0.2   Telephone conference with Luc Martini regarding case status
10/18/2016   Northrup, Mark D.   565080   4    $95.00   0.2   Telephone conference with creditor regarding case status
10/26/2016   Northrup, Mark D.   565080   4    $95.00   0.2   Telephone conference with creditor regarding case status
10/27/2016   Northrup, Mark D.   565080   4    $95.00   0.2   Telephone conference with creditor regarding case status
10/28/2016   Northrup, Mark D.   565080   4   $190.00   0.4   Telephone conferences with creditors regarding case status and strategy
10/28/2016   Knapp, John R.      565080   4   $135.00   0.3   Voicemail communications from David Aspen re case status (.1); analysis re same (.2)
10/31/2016   Northrup, Mark D.   565080   4    $95.00   0.2   Telephone conference with creditor regarding case status
10/31/2016   Knapp, John R.      565080   4    $90.00   0.2   Analysis re phone message from George Epperson (.2)
 11/4/2016   Northrup, Mark D.   565080   4   $142.50   0.3   Telephone conference with creditor regarding case status (0.3)
 11/9/2016   Northrup, Mark D.   565080   4   $190.00   0.4   Telephone conferences with creditors regarding case status (0.4)
11/11/2016   Northrup, Mark D.   565080   4   $237.50   0.5   Telephone conference with creditors regarding case status (0.5)
11/14/2016   Northrup, Mark D.   565080   4   $237.50   0.5   Telephone conferences with creditors regarding case status (0.5)
11/15/2016   Northrup, Mark D.   565080   4    $95.00   0.2   Telephone conference with creditor regarding case status (0.2)
11/16/2016   Northrup, Mark D.   565080   4    $95.00   0.2   Telephone conference with creditor regarding case status (0.2)
11/21/2016   Northrup, Mark D.   565080   4    $95.00   0.2   Telephone conference with creditor regarding case status (0.2)
 12/2/2016   Northrup, Mark D.   565080   4    $95.00   0.2   Telephone conference with Luc Martini regarding potential elder law claims against NW Mint/Hansen

 12/2/2016   Northrup, Mark D.   565080   4    $95.00   0.2   Telephone conference with Peter Ozga regarding case status
 12/5/2016   Northrup, Mark D.   565080   4   $142.50   0.3   Email correspondence with creditor regarding Proof of Claim issues
 12/7/2016   Northrup, Mark D.   565080   4    $95.00   0.2   Telephone conference with creditor regarding case status
12/14/2016   Northrup, Mark D.   565080   4    $95.00   0.2   Telephone conference with creditor regarding status of case
12/21/2016   Northrup, Mark D.   565080   4   $142.50   0.3   Email correspondence with creditor regarding case status
12/22/2016   Northrup, Mark D.   565080   4    $95.00   0.2   Telephone conference with creditor regarding case status
12/29/2016   Northrup, Mark D.   565080   4    $95.00   0.2   Email correspondence with creditor regarding case status
12/29/2016   Northrup, Mark D.   565080   4    $95.00   0.2   Telephone conference with creditor regarding case status
12/30/2016   Northrup, Mark D.   565080   4   $190.00   0.4   Email correspondence with creditors (2) regarding case status
  1/5/2017   Northrup, Mark D.   565080   4   $245.00   0.5   Email correspondence with creditors regarding case status
  1/6/2017   Northrup, Mark D.   565080   4   $196.00   0.4   Email correspondence with creditor regarding tax deduction issues
 1/10/2017   Northrup, Mark D.   565080   4   $245.00   0.5   Email correspondence with creditors regarding case status
 1/13/2017   Northrup, Mark D.   565080   4   $294.00   0.6   Telephone conferences and email correspondence with creditors regarding case status and tax 
                                                              deduction issues
 1/17/2017   Northrup, Mark D.   565080   4    $98.00   0.2   Telephone conference with creditor regarding case status
 1/18/2017   Northrup, Mark D.   565080   4   $196.00   0.4   Email correspondence with creditor regarding case status
 1/20/2017   Northrup, Mark D.   565080   4    $98.00   0.2   Email correspondence with creditor regarding case status
 1/23/2017   Northrup, Mark D.   565080   4    $98.00   0.2   Telephone conference with creditor regarding case status
 1/27/2017   Northrup, Mark D.   565080   4   $196.00   0.4   Telephone conferences with creditors regarding case status
 1/30/2017   Northrup, Mark D.   565080   4   $147.00   0.3   Telephone conference with Bruce Kriegman regarding proposed Atalla engagement and case status

 1/30/2017   Northrup, Mark D.   565080   4    $98.00   0.2   Telephone conference with creditor regarding amending proof of claim
 1/31/2017   Northrup, Mark D.   565080   4    $98.00   0.2   Email correspondence with Skyler Tanner regarding case status
  2/1/2017   Northrup, Mark D.   565080   4   $147.00   0.3   Telephone conference with creditor regarding case status (.4)
  2/8/2017   Northrup, Mark D.   565080   4    $98.00   0.2   Telephone conference with creditor regarding case status (.2)
  2/9/2017   Northrup, Mark D.   565080   4   $196.00   0.4   Email correspondence with creditors regarding case status (.4)
 2/13/2017   Northrup, Mark D.   565080   4   $147.00   0.3   Telephone conference with creditor regarding tax loss issues (.3)
 2/22/2017   Northrup, Mark D.   565080   4    $98.00   0.2   Telephone conference with Sarah Weaver regarding case status (.2)
 2/23/2017   Northrup, Mark D.   565080   4    $98.00   0.2   Telephone conference with creditor regarding case status (.2)
 2/24/2017   Northrup, Mark D.   565080   4   $343.00   0.7   Email correspondence with multiple creditors regarding case status (.7)
 2/27/2017   Northrup, Mark D.   565080   4   $196.00   0.4   Telephone conference with creditor regarding case status (.4)
  3/2/2017   Northrup, Mark D.   565080   4   $196.00   0.4   Telephone conference with creditors regarding case status
  3/3/2017   Northrup, Mark D.   565080   4   $196.00   0.4   Email correspondence with creditors regarding case status (0.4)
  3/6/2017   Northrup, Mark D.   565080   4   $147.00   0.3   Telephone conference with creditor regarding case status (0.3)
 3/15/2017   Northrup, Mark D.   565080   4    $98.00   0.2   Telephone conference with creditor regarding case status (0.2)
 3/21/2017   Northrup, Mark D.   565080   4    $98.00   0.2   Email correspondence with creditor regarding case status (0.2)
 3/27/2017   Northrup, Mark D.   565080   4    $98.00   0.2   Telephone conference with creditor regarding case status (0.2)
 3/28/2017   Northrup, Mark D.   565080   4    $98.00   0.2   Telephone conference with creditor regarding missing inventory issues (0.2)
 3/31/2017   Northrup, Mark D.   565080   4   $196.00   0.4   Email correspondence with Jeff McMeel regarding missing inventory investigation (0.4)
 4/10/2017   Northrup, Mark D.   565080   4    $98.00   0.2   Email correspondence with Bruce Medeiros regarding Bressler settlement (0.2)
 4/11/2017   Northrup, Mark D.   565080   4    $98.00   0.2   Email correspondence with Norman Liedtke regarding case status (0.2)
 4/11/2017   Northrup, Mark D.   565080   4    $98.00   0.2   Email correspondence with creditor regarding case status (0.2)
 4/13/2017   Northrup, Mark D.   565080   4   $196.00   0.4   Telephone conference and email correspondence with creditors regarding case status (0.4)
 4/14/2017   Northrup, Mark D.   565080   4    $98.00   0.2   Email correspondence with creditor regarding case status (0.2)
 4/19/2017   Northrup, Mark D.   565080   4    $98.00   0.2   Telephone conference with creditor regarding case status (0.2)
 4/19/2017   Northrup, Mark D.   565080   4   $147.00   0.3   Email correspondence with Skyler Tanner regarding case status (0.3)
 4/21/2017   Northrup, Mark D.   565080   4    $98.00   0.2   Email correspondence with creditor regarding case status (0.2)
 4/24/2017   Northrup, Mark D.   565080   4   $196.00   0.4   Telephone conference with creditors regarding case status (0.4)
  5/3/2017   Northrup, Mark D.   565080   4   $196.00   0.4   Telephone conference and email correspondence with creditor regarding case status (0.4)
   5/4/2017   Northrup, Mark D.   565080   4    $147.00   0.3   Telephone conference with creditor regarding case status (0.3)
   5/4/2017   Northrup, Mark D.   565080   4    $147.00   0.3   Email correspondence with creditor regarding case status (0.3)
   5/5/2017   Northrup, Mark D.   565080   4    $147.00   0.3   Telephone conference with creditor regarding case status (0.3)
  5/10/2017   Northrup, Mark D.   565080   4    $196.00   0.4   Email correspondence and telephone conference with creditor regarding case status (0.4)
  5/18/2017   Northrup, Mark D.   565080   4     $98.00   0.2   Telephone conference with creditor regarding case status (0.2)
  5/19/2017   Northrup, Mark D.   565080   4    $294.00   0.6   Telephone conference with creditor regarding Mint case status (0.6)
  5/24/2017   Northrup, Mark D.   565080   4     $98.00   0.2   Telephone conference and email correspondence with Mint customer regarding case status (0.2)

  5/31/2017   Northrup, Mark D.   565080   4    $147.00   0.3   Email correspondence with creditor regarding denial of Bressler settlement motion (0.3)
  5/31/2017   Northrup, Mark D.   565080   4    $147.00   0.3   Telephone conference with creditor regarding case status (0.3)
  6/19/2017   Northrup, Mark D.   565080   4     $98.00   0.2   Telephone conference with creditor regarding status of Mint case (0.2)
  6/20/2017   Northrup, Mark D.   565080   4     $98.00   0.2   Telephone conference with creditor regarding status of the Mint case (0.2)
  6/21/2017   Northrup, Mark D.   565080   4     $98.00   0.2   Telephone conference with creditor regarding status of Mint case (0.2)
  6/23/2017   Northrup, Mark D.   565080   4     $98.00   0.2   Email correspondence with Bruce Kriegman regarding entry of order on 2004 examinations of Ross 
                                                                Hansen and Diane Erdmann (0.2)
  6/26/2017   Northrup, Mark D.   565080   4     $98.00   0.2   Email correspondence with creditor regarding status of Mint case (0.2)
  6/27/2017   Northrup, Mark D.   565080   4     $98.00   0.2   Telephone conference with Bruce Medeiros regarding status of Mint case (0.2)
  6/27/2017   Northrup, Mark D.   565080   4     $98.00   0.2   Telephone conference with creditor regarding status of Mint case (0.2)
  6/28/2017   Northrup, Mark D.   565080   4     $98.00   0.2   Email correspondence with creditor regarding status of Mint case (0.2)
  6/28/2017   Northrup, Mark D.   565080   4     $98.00   0.2   Telephone conference with creditor regarding status of Mint case (0.2)
  6/29/2017   Northrup, Mark D.   565080   4     $98.00   0.2   Email correspondence with creditor regarding status of Mint case (0.2)
   7/5/2017   Northrup, Mark D.   565080   4     $98.00   0.2   Email correspondence with creditor regarding Mint case status
  7/11/2017   Northrup, Mark D.   565080   4     $98.00   0.2   Email correspondence with creditor regarding Mint case status (0.2)
  7/12/2017   Northrup, Mark D.   565080   4    $196.00   0.4   Telephone conferences with creditors regarding Mint case status (0.4)
  7/12/2017   Northrup, Mark D.   565080   4     $98.00   0.2   Email correspondence with S. Tanner regarding Mint case status (0.2)
  7/17/2017   Northrup, Mark D.   565080   4     $98.00   0.2   Email correspondence with creditor regarding Mint case status (0.2)
  7/18/2017   Northrup, Mark D.   565080   4     $98.00   0.2   Telephone conference with creditor regarding status of Mint case (0.2)
  7/20/2017   Northrup, Mark D.   565080   4     $98.00   0.2   Telephone conference with creditor regarding status of Mint case (0.2)
  7/27/2017   Northrup, Mark D.   565080   4    $196.00   0.4   Email correspondence with creditors regarding status of Mint case (0.4)
  7/27/2017   Northrup, Mark D.   565080   4     $98.00   0.2   Telephone conference with creditor regarding status of Mint case
  7/31/2017   Northrup, Mark D.   565080   4     $98.00   0.2   Email correspondence with creditor regarding status of Mint case
   8/1/2017   Northrup, Mark D.   565080   4     $98.00   0.2   Telephone conference with creditor regarding case status (0.2)
   8/2/2017   Northrup, Mark D.   565080   4    $196.00   0.4   Telephone conferences with creditors regarding case status (0.4)
   8/3/2017   Northrup, Mark D.   565080   4     $98.00   0.2   Telephone conference and email correspondence with creditor regarding proof of claim issues (0.2)

   8/4/2017 Northrup, Mark D.     565080   4    $196.00   0.4 Email correspondence with creditors regarding case status (0.4)
  8/10/2017 Northrup, Mark D.     565080   4    $196.00   0.4 Telephone conference with creditors regarding case status (0.4)
  8/22/2017 Northrup, Mark D.     565080   4    $196.00   0.4 Telephone conferences and email correspondence with creditors regarding case status (0.4)

  8/25/2017 Northrup, Mark D.     565080   4     $98.00   0.2 Telephone conference and email correspondence with creditor regarding case status (0.2)
  8/29/2017 Northrup, Mark D.     565080   4    $196.00   0.4 Telephone conferences with creditors regarding case status (0.4)
  9/5/2017    Northrup, Mark D.   565080   4    $98.00    0.2   Telephone conference with Mint creditor regarding case status (0.2)
  9/6/2017    Northrup, Mark D.   565080   4    $98.00    0.2   Telephone conference with creditor regarding case status (0.2)
 9/11/2017    Northrup, Mark D.   565080   4    $98.00    0.2   Telephone conference with creditor regarding case status (0.2)
 9/18/2017    Northrup, Mark D.   565080   4    $98.00    0.2   Telephone conference with Mint creditor regarding case status (0.2)
 9/19/2017    Northrup, Mark D.   565080   4    $98.00    0.2   Telephone conference with creditor regarding case status (0.2)
 9/19/2017    Northrup, Mark D.   565080   4    $98.00    0.2   Telephone conference with creditor regarding Trustee fee applications (0.2)
 9/21/2017    Northrup, Mark D.   565080   4    $98.00    0.2   Telephone conference with Min creditor regarding case status (0.2)
 9/27/2017    Northrup, Mark D.   565080   4    $98.00    0.2   Telephone conference with creditor regarding case status (0.2)
 9/29/2017    Northrup, Mark D.   565080   4    $98.00    0.2   Email correspondence with Jeff McMeel regarding creditor issues (0.2)
 10/2/2017    Northrup, Mark D.   565080   4    $98.00    0.2   Email correspondence with creditor regarding case status (0.2)
 10/2/2017    Northrup, Mark D.   565080   4    $98.00    0.2   Telephone conference with creditor regarding McMeel motion (0.2)
 10/3/2017    Northrup, Mark D.   565080   4    $98.00    0.2   Email correspondence with creditors regarding McMeel motion (0.2)
 10/3/2017    Northrup, Mark D.   565080   4    $98.00    0.2   Telephone conference with creditor regarding status of Mint case (0.2)
 10/4/2017    Northrup, Mark D.   565080   4    $98.00    0.2   Telephone conference with creditor regarding status of Mint case (0.2)
 10/4/2017    Northrup, Mark D.   565080   4   $147.00    0.3   Email correspondence with Jeffrey McMeel regarding contacts (0.3)
 10/5/2017    Northrup, Mark D.   565080   4    $98.00    0.2   Email correspondence with creditor regarding case status (0.2)
 10/6/2017    Northrup, Mark D.   565080   4   $196.00    0.4   Telephone conferences with creditors regarding hearing on McMeel motion (0.4)
 10/9/2017    Northrup, Mark D.   565080   4   $196.00    0.4   Email correspondence with creditors regarding status of Mint case (0.4)
10/11/2017    Northrup, Mark D.   565080   4    $98.00    0.2   Email correspondence with creditor regarding McMeel hearing (0.2)
10/12/2017    Northrup, Mark D.   565080   4    $98.00    0.2   Telephone conference with creditor regarding Mint status (0.2)
10/13/2017    Northrup, Mark D.   565080   4   $196.00    0.4   Telephone conference with creditors regarding case status (0.4)
10/23/2017    Northrup, Mark D.   565080   4    $98.00    0.2   Telephone conference with creditor regarding case status (0.2)
10/25/2017    Northrup, Mark D.   565080   4   $196.00    0.4   Telephone conference with creditors regarding case status (0.4)
10/27/2017    Northrup, Mark D.   565080   4    $98.00    0.2   Telephone conference with creditor regarding case status (0.2)
  11/6/2017 Northrup, Mark D.           565080             4      $196.00        0.4 Email correspondence and telephone conference with NY counsel for Mint creditor 
                                                                                     regarding case status
 11/20/2017 Northrup, Mark D.           565080             4      $196.00        0.4 Email correspondence with Committee regarding potential sale of equipment (0.4)

  12/7/2017     Northrup, Mark D.       565080             4      $196.00        0.4   Email correspondence with creditors regarding case status (0.4)
  12/8/2017     Northrup, Mark D.       565080             4      $196.00        0.4   Email correspondence with creditors regarding case status (0.4)
 12/11/2017     Northrup, Mark D.       565080             4      $196.00        0.4   Email correspondence with Committee regarding status of asset sale (0.4)
 12/11/2017     Northrup, Mark D.       565080             4      $147.00        0.3   Email correspondence with D. Petteys regarding status of asset sale (0.3)
 12/11/2017     Northrup, Mark D.       565080             4       $98.00        0.2   Email correspondence with Committee regarding Erdmann motion to abandon sheriff 
                                                                                       seizure property (0.2)
 12/13/2017     Northrup, Mark D.       565080             4       $98.00        0.2   Email correspondence with creditor regarding case status (0.2)
 12/21/2017     Northrup, Mark D.       565080             4      $196.00        0.4   Telephone conference with creditors regarding status of case (0.4)
   1/8/2018     Northrup, Mark D.       565080             4      $300.00        0.6   Email correspondence with creditors regarding case status (0.6)
   1/9/2018     Northrup, Mark D.       565080             4      $300.00        0.6   Email correspondence with creditors regarding case status (0.6)
   1/9/2018     Northrup, Mark D.       565080             4      $100.00        0.2   Telephone conference with creditor regarding status (0.2)
  1/12/2018     Northrup, Mark D.       565080             4      $200.00        0.4   Email correspondence with Committee regarding case updates (0.4)
  1/16/2018     Northrup, Mark D.       565080             4      $100.00        0.2   Telephone conference with creditor regarding case status (0.2)
  1/16/2018     Northrup, Mark D.       565080             4      $200.00        0.4   Telephone conference with anonymous creditor regarding case status (0.4)
  1/22/2018     Northrup, Mark D.       565080             4      $100.00        0.2   Email correspondence with creditor regarding case status (0.2)
  1/24/2018     Northrup, Mark D.       565080             4      $300.00        0.6   Telephone conferences with Mint creditors regarding notice of hearing on motion to 
                                                                                       approve auction procedure (0.6)
  1/30/2018     Northrup, Mark D.       565080             4      $100.00        0.2   Telephone conference with Mint creditor regarding case status (0.2)
  1/31/2018     Northrup, Mark D.       565080             4      $300.00        0.6   Email correspondence with Mint creditors regarding case status (0.6)
   2/2/2018     Northrup, Mark D.       565080             4      $100.00        0.2   Email correspondence with creditor regarding case status (0.2)
   2/6/2018     Northrup, Mark D.       565080             4      $150.00        0.3   Telephone conference with Bruce Kriegman regarding case status (0.3)
   2/7/2018     Northrup, Mark D.       565080             4      $100.00        0.2   Email correspondence with creditor regarding case status (0.2)
  2/12/2018     Northrup, Mark D.       565080             4      $100.00        0.2   Telephone conference with Bruce Kriegman regarding results of 2/9 hearing (0.2)
   3/1/2018     Northrup, Mark D.       565080             4      $100.00        0.2   Telephone conference with creditor regarding Mint status (0.2)
  3/12/2018     Northrup, Mark D.       565080             4      $100.00        0.2   Email correspondence with creditor regarding case status (0.2)
   4/6/2018     Northrup, Mark D.       565080             4      $100.00        0.2   Email correspondence with Bill Hanson regarding pending motions and case status (0.2)

   5/8/2018 Northrup, Mark D.           565080             4      $150.00        0.3 Telephone conference with Bruce Medeiros regarding results of 5/4 hearing on 
                                                                                     conversion of case (0.3)
  5/18/2018 Northrup, Mark D.           565080             4      $100.00        0.2 Telephone conference with creditor regarding Mint case status (0.2)
   6/1/2018 Northrup, Mark D.           565080             4      $100.00        0.2 Telephone conference and email correspondence with creditor regarding tax loss issue 
                                                                                     (0.2)
  6/20/2018 Northrup, Mark D.           565080             4      $100.00        0.2 Telephone conference with creditor regarding Mint medal lease agreement (0.2)
  6/28/2018 Northrup, Mark D.           565080             4      $100.00        0.2 Email correspondence with creditor regarding status of Mint sale (0.2)
TOTAL Fees/Hours                                                 $59,520.50    124.7

NW Mint ‐ Asset Analysis & Recovery
Date            TKPR Name           Client          Matter Base Amt      Bs Hrs Narrative
    4/26/2016   Northrup, Mark D.            565080       5      $237.50     0.5 Review Nevada entity documents (.5)
    5/10/2016   Knapp, John R.               565080       5       $45.00     0.1 Review trustee's statement re schedules (.1)
    5/10/2016   Northrup, Mark D.            565080       5      $427.50     0.9 Telephone conference with Anzu Partners regarding potential interest in purchasing estate assets (.7); 
                                                                                 email communication with Michael Gearin and Mark Calvert regarding same (.2)
    5/11/2016 Knapp, John R.                 565080       5       $90.00     0.2 Review schedules and statements (.2)
    5/23/2016 Northrup, Mark D.              565080       5      $570.00     1.2 Email communication with Mark Calvert regarding Remington‐type statues (.5); email communication 
                                                                                 with David Simpson regarding proposed Tomball sale (.2); email communication with John Rizzardi 
                                                                                 regarding Ira Green sale issues; email communication with Jerry Stehlik regarding same (.5)

    5/23/2016 Northrup, Mark D.              565080        5        $380.00      0.8 Email communication with David James and David Huffman regarding Remington‐type statues (.8)

    5/26/2016 Northrup, Mark D.              565080        5        $237.50      0.5 Telephone conference with Michael Gearin regarding May 26, 2016, hearing on Tomball sale (.5)

    5/28/2016 Northrup, Mark D.              565080        5        $475.00        1 Email communication with Michael Gearin and John Rizzardi regarding status of Ira Green bid for 
                                                                                     Tomball assets (.4); telephone conference with Michael Gearin regarding May 31, 2016, hearing 
                                                                                     regarding approval of Ira Green purchase offer (.6)
    5/30/2016 Northrup, Mark D.              565080        5        $380.00      0.8 Telephone conference and emails with Michael Gearin and John Rizzardi regarding status of Ira Green 
                                                                                     asset purchase offer (.8)
    5/31/2016 Northrup, Mark D.              565080        5         $95.00      0.2 Telephone conference with Michael Gearin regarding Ira Green asset purchase offer (.2)
     8/4/2016 Northrup, Mark D.              565080        5      $1,662.50      3.5 Visit Auburn and Federal Way sites
   10/17/2016 Northrup, Mark D.              565080        5       $285.00       0.6 Analysis of potential avoidance claims
   10/17/2016 Northrup, Mark D.               565080         5        $190.00      0.4 Email correspondence with Mark Calvert and Michael Gearin regarding potential avoidance claims

   12/23/2016 Groshong, Geoffrey              565080         5        $350.00      0.7 Review Judge Alston's decision on handling trial of substantive consolidation matter and etc. (.7)

TOTAL Fees/Hours                                                    $5,425.00     11.4

NW Mint ‐ Asset Disposition
Date          TKPR Name              Client          Matter Base Amt      Bs Hrs Narrative
    5/11/2016 Knapp, John R.                  565080       6      $225.00     0.5 Review Texas sale motion (.2); analysis re legal standards applicable to sale (.3)
    5/23/2016 Groshong, Geoffrey              565080       6      $350.00     0.7 Email communication with creditor re motion to sell Texas business (.1); telephone and voicemail 
                                                                                  communications with Mr. Rizzardi re Mr. Green will file objection and make higher offer to stalking 
                                                                                  horse bid for Texas business (.2); email communication with Mr. Northrup re discussion with Mr. 
                                                                                  Rizzardi (.1); telephone conference with Mr. Thoman, attorney for Mr. Green, re filing a higher offer 
                                                                                  for Green (.2); email communication with Mr. Rizzardi and Mr. Northrup re communication with Mr. 
                                                                                  Thoman (.1)
    5/24/2016 Knapp, John R.                  565080       6       $90.00     0.2 Review sale objections (.2)
    5/24/2016 Groshong, Geoffrey              565080       6    $1,100.00     2.2 Conference Mr. Ross Hansen, Mr. Stehlik, and Mr. Northrup re Mr. Hansen's ideas about the sale of 
                                                                                  the Tomball, Texas assets and other matter (1.8); review objections to sale of Texas assets (.1); review 
                                                                                  Green APA and red‐line sale order (.3)
    5/24/2016 Northrup, Mark D.               565080       6    $1,330.00     2.8 Conference with Ross Hansen, Jerry Stehlik, and Geoff Groshong regarding Medallic Arts operating 
                                                                                  lease proposal (1.8); email communication with Committee regarding Medallic proposal (1.0)

    5/25/2016 Knapp, John R.                  565080         6         $90.00      0.2 Review trustee's reply re sale motion (.2)
    5/25/2016 Groshong, Geoffrey              565080         6        $850.00      1.7 Conference Mr. Northrup re sale of Tomball assets (.2); telephone conference with Mr. Northrup and 
                                                                                       Mr. Gearin re pending sale motion (.3); review Trustee's reply pleadings in support of sale of Tomball 
                                                                                       assets (.2); review Mr. Ross Hansen's concept sheet (.2); conference with Mr. Northrup re Mr. 
                                                                                       Hansen's concept sheet and pleading to file on behalf of committee (.4); email communication with 
                                                                                       Mr Northrup re same (.4)
    5/25/2016 Northrup, Mark D.               565080         6      $1,235.00      2.6 Review Medallic Arts lease proposal (1.0); draft statement to court regarding Committee position on 
                                                                                       Tomball sale motion (1.4); email communication with Jerry Stehlik regarding same (.2)

    5/26/2016   Knapp, John R.                565080         6         $90.00      0.2   Analysis re results of sale hearing (.2)
    5/26/2016   Groshong, Geoffrey            565080         6      $1,350.00      2.7   Attend hearing re trustee's motion to sell Tomball assets (2.7)
    5/26/2016   Northrup, Mark D.             565080         6      $1,282.50      2.7   Attend hearing regarding sale of Tomball assets (2.7)
    5/27/2016   Northrup, Mark D.             565080         6      $2,850.00        6   Attend auction on sale of Tomball assets (3.0); attend follow‐up hearing regarding approval of sale 
                                                                                         (4.0)
    5/27/2016 Knapp, John R.                  565080         6        $180.00      0.4   Analysis re committee feedback on sale prospects (.1); review various pleadings and orders (.1); 
                                                                                         analysis re results of auction and status of sale hearing (.2)
    5/27/2016 Groshong, Geoffrey              565080         6      $3,500.00        7   Meeting at K&L Gates, including auction of Tomball assets (3.0), attend court hearing regarding 
                                                                                         approval of auction process and results (hearing not concluded, but continued to May 31, 2016, at 
                                                                                         1:00 p.m. (4.0)
    5/31/2016 Knapp, John R.                  565080         6         $90.00      0.2   Analysis re results of sale hearing (.1); review court's minute entry (.1)
    5/31/2016 Northrup, Mark D.               565080         6        $950.00        2   Attend hearing on final approval of Ira Green asset purchase order (2.0)
     6/1/2016 Northrup, Mark D.               565080         6        $427.50      0.9   Review proposed order approving Ira Green, Inc. asset purchase; email correspondence with parties in 
                                                                                         interest regarding same
    6/3/2016 Knapp, John R.                   565080         6         $45.00      0.1   Review entered sale order re Texas assets (.1)
TOTAL Fees/Hours                                                   $16,035.00     33.1

NW Mint ‐ Claims Administration & Objections
Date          TKPR Name              Client            Matter Base Amt      Bs Hrs Narrative
    4/28/2016 Groshong, Geoffrey              565080         7      $200.00     0.4 Review proofs of claim, including purchase order and other documents attached (.4)
    4/29/2016 Groshong, Geoffrey              565080         7       $50.00     0.1 Email communication with Ms. Krisher re legal research on priority of customer deposits (.1)

     5/2/2016 Knapp, John R.                  565080         7         $90.00      0.2 Analysis re standards for priority claims under 11 U.S.C. 507(a)(7) (.2)
     5/2/2016 Krisher, Emily R                565080         7        $676.00      2.6 Research creditors' potential priority claims under Section 507(a)(7) (1.6); email communications with 
                                                                                       John Knapp, Geoff Groshong, and Mark Northrup re availability of priority claims under Section 
                                                                                       507(a)(7) (.6); review researched cases' commentary regarding whether property was for "personal, 
                                                                                       family, or household use" (.4)
     5/3/2016 Krisher, Emily R                565080         7      $1,014.00      3.9 Research definition of "personal use" as it relates to individual investors and speculators under 
                                                                                       Section 507(a)(7) priority (2.6); prepare memo to John Knapp, Mark Northrup, and Geoff Groshong re 
                                                                                       definition of "personal use" as it relates to individual investors and speculators under Section 
                                                                                       507(a)(7) priority (1.3)
     5/4/2016 Groshong, Geoffrey              565080         7         $50.00      0.1 Review claims (.1)
    5/10/2016 Groshong, Geoffrey              565080         7         $50.00      0.1 Review creditor's claim (.1)
    5/11/2016 Groshong, Geoffrey              565080         7         $50.00      0.1 Review creditor claim assertion of priority under 507(a)(3) (.1)
    5/17/2016 Knapp, John R.                  565080         7         $90.00      0.2 Review pleadings re bar date and case management orders (.2)
TOTAL Fees/Hours                                                    $2,270.00      7.7
Grand Total   $384,137.00   804
